Exhibit 10.1

 

 

CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 19, 2009

 

by and among

 

TRANSACTION NETWORK SERVICES, INC.,

as Borrower,

 

TNS, INC.,

as a Credit Party,

 

SUNTRUST BANK,

as Agent, Swing Line Lender, L/C Issuer and a Lender,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Sole Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. AMOUNTS AND TERMS OF LOANS

2

1.1.

Loans

2

1.2.

Interest and Applicable Margins

10

1.3.

Fees

14

1.4.

Payments

16

1.5.

Prepayments

17

1.6.

Maturity

18

1.7.

Loan Accounts

19

1.8.

Yield Protection; Illegality

20

1.9.

Taxes/Changes in Laws

21

 

 

SECTION 2. AFFIRMATIVE COVENANTS

23

2.1.

Compliance With Laws and Contractual Obligations

24

2.2.

Insurance

24

2.3.

Inspection; Lender Meeting; Books and Records

25

2.4.

Organizational Existence

25

2.5.

Environmental Matters

25

2.6.

Payment of Taxes

26

2.7.

Further Assurances

26

2.8.

Ratings

27

 

 

SECTION 3. NEGATIVE COVENANTS

27

3.1.

Indebtedness

27

3.2.

Liens and Related Matters

29

3.3.

Investments

30

3.4.

Contingent Obligations

32

3.5.

Restricted Payments

33

3.6.

Restriction on Fundamental Changes

35

3.7.

Disposal of Assets or Subsidiary Stock

38

3.8.

Transactions with Affiliates

39

3.9.

Compliance with Laws

39

3.10.

Conduct of Business

40

3.11.

Changes Relating to Indebtedness and Material Documents

40

3.12.

Fiscal Year

41

3.13.

Press Release; Public Offering Materials

41

3.14.

Limitation on Creation of Subsidiaries

41

3.15.

Hazardous Materials

41

3.16.

ERISA; Foreign Pension Plans

42

3.17.

Sale-Leasebacks

42

3.18.

Capital Stock

42

3.19.

OFAC

42

 

i

--------------------------------------------------------------------------------


 

SECTION 4. FINANCIAL COVENANTS/REPORTING

43

4.1.

Capital Expenditure Limits

43

4.2.

Maximum Leverage Ratio

44

4.3.

Fixed Charge Coverage Ratio

44

4.4.

Financial Statements and Other Reports

44

4.5.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

48

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

48

5.1.

Disclosure

48

5.2.

No Material Adverse Effect

49

5.3.

No Conflict; Governmental Approvals

49

5.4.

Organization, Powers, Capitalization and Good Standing

49

5.5.

Financial Statements and Budget

50

5.6.

Intellectual Property

50

5.7.

Investigations, Audits, Etc.

50

5.8.

Employee Matters

51

5.9.

Solvency

51

5.10.

Litigation; Adverse Facts

51

5.11.

Use of Proceeds; Margin Regulations

51

5.12.

Ownership of Property; Liens

52

5.13.

Environmental Matters

52

5.14.

ERISA; Foreign Pension Plans

53

5.15.

Brokers

54

5.16.

Taxes and Tax Returns

54

5.17.

Maintenance of Properties; Insurance

55

5.18.

Foreign Assets Control Regulations and Anti-Money Laundering

55

 

 

SECTION 6. DEFAULT, RIGHTS AND REMEDIES

56

6.1.

Events of Default

56

6.2.

Suspension or Termination of Commitments

58

6.3.

Acceleration and other Remedies

58

6.4.

Performance by Agent

58

6.5.

Application of Proceeds

59

 

 

SECTION 7. CONDITIONS TO LOANS

59

7.1.

Conditions to Initial Loans

60

7.2.

Conditions to All Loans

60

 

 

SECTION 8. ASSIGNMENT AND PARTICIPATION

60

8.1.

Assignment and Participations

60

8.2.

Disbursements of Advances; Payments; Defaulting Lenders

65

8.3.

Set Off and Sharing of Payments

74

8.4.

Disbursement of Funds

74

8.5.

Disbursements of Advances; Payment; Cash Collateral

74

8.6.

Lender Credit Decision

80

 

ii

--------------------------------------------------------------------------------


 

SECTION 9. MISCELLANEOUS

80

9.1.

Indemnities

80

9.2.

Amendments and Waivers

81

9.3.

Notices

82

9.4.

Electronic Transmissions

83

9.5.

Failure or Indulgence Not Waiver; Remedies Cumulative

84

9.6.

Marshaling; Payments Set Aside

85

9.7.

Severability

85

9.8.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

85

9.9.

Headings

85

9.10.

Applicable Law

85

9.11.

Successors and Assigns

85

9.12.

No Fiduciary Relationship; Limited Liability

86

9.13.

Construction

86

9.14.

Confidentiality

86

9.15.

CONSENT TO JURISDICTION

87

9.16.

WAIVER OF JURY TRIAL

87

9.17.

Survival of Warranties and Certain Agreements

88

9.18.

ENTIRE AGREEMENT

88

9.19.

Counterparts; Effectiveness

88

9.20.

Replacement of Lenders

89

9.21.

Delivery of Termination Statements and Mortgage Releases

89

9.22.

Subordination of Intercompany Debt

89

9.23.

Patriot Act

90

9.24.

Joint and Several

90

 

iii

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

 

 

Annex A

-

 

Definitions

Annex B

-

 

Schedule of Additional Closing Documents

Annex C

-

 

Compliance, Pricing and Excess Cash Flow Certificate

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit 1.1(a)

-

 

Initial Term Note

Exhibit 1.1(b)(i)

-

 

Revolving Note

Exhibit 1.1(b)(ii)

-

 

Notice of Revolving Credit Advance

Exhibit 1.1(c)

-

 

Swing Line Note

Exhibit 1.1(d)

-

 

Request for Letter of Credit Issuance

Exhibit 1.1(e)

-

 

Form of Joinder Agreement

Exhibit 1.2(e)

-

 

Notice of Continuation/Conversion

Exhibit 8.1

-

 

Assignment Agreement

 

 

 

 

Schedules

 

 

 

 

 

 

 

Schedule 1.1(d)

-

 

Existing Letters of Credit

Schedule 3.1(c)

-

 

Indebtedness

Schedule 3.2

-

 

Liens

Schedule 3.3

-

 

Investments

Schedule 3.4

-

 

Contingent Obligations

Schedule 3.8

-

 

Affiliate Transactions

Schedule 5.4(a)

-

 

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

-

 

Capitalization

Schedule 5.6

-

 

Intellectual Property

Schedule 5.7

-

 

Investigations and Audits

Schedule 5.8

-

 

Employee Matters

Schedule 5.10

-

 

Litigation

Schedule 5.12

-

 

Real Estate

Schedule 5.13

-

 

Environmental Matters

Schedule 5.14

-

 

ERISA

Schedule 5.17

-

 

Insurance

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of November 19, 2009 and entered into by and
among TRANSACTION NETWORK SERVICES, INC., a Delaware corporation (“Borrower”),
TNS, INC., a Delaware corporation (“Holdings”), the financial institutions who
are or hereafter become parties to this Agreement as Lenders, SUNTRUST BANK (in
its individual capacity “SunTrust”), as Agent, Swing Line Lender and L/C Issuer,
GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent and BANK OF
AMERICA, N.A., as Syndication Agent.

 

R E C I T A L S:

 

WHEREAS, Borrower has requested that Lenders (i) make a term loan to Borrower to
refinance the outstanding loans under the Existing Credit Agreement (as
hereinafter defined) and pay certain expenses in connection therewith and
(ii) make revolving credit facilities available to provide working capital
financing for Borrower and its subsidiaries and to provide funds for other
general corporate purposes of Borrower and its subsidiaries, including future
Permitted Acquisitions (as hereinafter defined); and

 

WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter
defined) under the Loan Documents (as hereinafter defined) by granting to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property; and

 

WHEREAS, Holdings owns all of the stock of Borrower and is willing to guaranty
all of the Obligations and to pledge to Agent, for the benefit of Agent and
Lenders, all of the stock of Borrower and substantially all of its other
personal property and real property to secure the Obligations; and

 

WHEREAS, each of Holdings and each of Borrower’s domestic subsidiaries is
willing to guaranty all of the Obligations of Borrower and to grant to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property to secure the Obligations;
and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Borrower, Lenders and Agent agree as
follows:

 

--------------------------------------------------------------------------------



 


SECTION 1.
AMOUNTS AND TERMS OF LOANS


 


1.1.          LOANS.


 


(A)       INITIAL TERM LOAN.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS
AND BORROWER CONTAINED HEREIN, EACH INITIAL TERM LENDER, SEVERALLY AND NOT
JOINTLY, SHALL MAKE A TERM LOAN TO BORROWER IN ONE DRAW ON THE CLOSING DATE IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF $325,000,000 (THE “INITIAL TERM
LOAN”).  BORROWER SHALL REPAY THE INITIAL TERM LOAN THROUGH PERIODIC PAYMENTS ON
THE DATES AND IN THE AMOUNTS INDICATED BELOW (“INITIAL TERM LOAN SCHEDULED
INSTALLMENTS”).

 

Date

 

Scheduled Installment

 

March 31, 2010

 

$

4,062,500

 

June 30, 2010

 

$

4,062,500

 

September 30, 2010

 

$

4,062,500

 

December 31, 2010

 

$

4,062,500

 

March 31, 2011

 

$

4,062,500

 

June 30, 2011

 

$

4,062,500

 

September 30, 2011

 

$

4,062,500

 

December 31, 2011

 

$

4,062,500

 

March 31, 2012

 

$

4,062,500

 

June 30, 2012

 

$

4,062,500

 

September 30, 2012

 

$

4,062,500

 

December 31, 2012

 

$

4,062,500

 

March 31, 2013

 

$

4,062,500

 

June 30, 2013

 

$

4,062,500

 

September 30, 2013

 

$

4,062,500

 

December 31, 2013

 

$

4,062,500

 

March 31, 2014

 

$

4,062,500

 

June 30, 2014

 

$

4,062,500

 

September 30, 2014

 

$

4,062,500

 

December 31, 2014

 

$

4,062,500

 

March 31, 2015

 

$

4,062,500

 

June 30, 2015

 

$

4,062,500

 

September 30, 2015

 

$

4,062,500

 

November 18, 2015

 

Remaining principal balance

 

 

The final installment shall in all events equal the entire remaining principal
balance of the Initial Term Loan.  Notwithstanding the foregoing, the
outstanding principal balance of the Initial Term Loan shall be due and payable
in full on the Term Loan Maturity Date.  Amounts borrowed under this
Section 1.1(a) and repaid may not be reborrowed.

 

(I)               THE INITIAL TERM LOAN SHALL BE EVIDENCED BY PROMISSORY NOTES
SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(A) (AS AMENDED, MODIFIED, EXTENDED,
SUBSTITUTED OR REPLACED FROM TIME TO TIME, EACH AN “INITIAL TERM NOTE” AND,
COLLECTIVELY, THE “INITIAL TERM NOTES”), AND BORROWER SHALL EXECUTE AND DELIVER
EACH INITIAL TERM NOTE TO THE APPLICABLE INITIAL

 

2

--------------------------------------------------------------------------------


 

TERM LENDER.  EACH INITIAL TERM NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER
TO PAY THE AMOUNT OF THE APPLICABLE INITIAL TERM LENDER’S TERM LOAN COMMITMENT,
TOGETHER WITH INTEREST THEREON.

 


(B)       REVOLVING LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS
AND BORROWER CONTAINED HEREIN, EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT
JOINTLY, TO MAKE AVAILABLE TO BORROWER FROM TIME TO TIME UNTIL THE COMMITMENT
TERMINATION DATE ITS PRO RATA SHARE OF ADVANCES (EACH A “REVOLVING CREDIT
ADVANCE”) REQUESTED BY BORROWER HEREUNDER.  THE PRO RATA SHARE OF THE REVOLVING
LOAN OF ANY REVOLVING LENDER (INCLUDING, WITHOUT DUPLICATION, SWING LINE LOANS)
SHALL NOT AT ANY TIME EXCEED ITS SEPARATE REVOLVING LOAN COMMITMENT. REVOLVING
CREDIT ADVANCES MAY BE REPAID AND REBORROWED; PROVIDED, THAT THE AMOUNT OF ANY
REVOLVING CREDIT ADVANCE TO BE MADE AT ANY TIME SHALL NOT EXCEED BORROWING
AVAILABILITY.  ALL REVOLVING LOANS SHALL BE REPAID IN FULL ON THE COMMITMENT
TERMINATION DATE.  BORROWER SHALL EXECUTE AND DELIVER TO EACH REVOLVING LENDER A
NOTE TO EVIDENCE THE REVOLVING LOAN COMMITMENT OF THAT REVOLVING LENDER.  EACH
NOTE SHALL BE IN THE MAXIMUM PRINCIPAL AMOUNT OF THE REVOLVING LOAN COMMITMENT
OF THE APPLICABLE REVOLVING LENDER SUBSTANTIALLY IN THE FORM OF
EXHIBIT 1.1(B)(I) (AS AMENDED, MODIFIED, EXTENDED, SUBSTITUTED OR REPLACED FROM
TIME TO TIME, EACH A “REVOLVING NOTE” AND, COLLECTIVELY, THE “REVOLVING
NOTES”).  REVOLVING LOANS WHICH ARE INDEX RATE LOANS MAY BE REQUESTED IN ANY
AMOUNT BY WRITTEN NOTICE DELIVERED BY 11:00 A.M. (NEW YORK TIME) (X) ONE
(1) BUSINESS DAY PRIOR TO SUCH FUNDING FOR FUNDING REQUESTS FOR AMOUNTS EQUAL TO
OR GREATER THAN $5,000,000 AND (Y) ON THE BUSINESS DAY OF FUNDING FOR FUNDING
REQUESTS FOR AMOUNTS LESS THAN $5,000,000.  ALL LIBOR LOANS REQUIRE THREE
(3) BUSINESS DAYS PRIOR WRITTEN NOTICE WHICH NOTICE MUST BE RECEIVED BY
11:00 A.M. (NEW YORK TIME) ON SUCH DATE. WRITTEN NOTICES FOR FUNDING REQUESTS
SHALL BE IN THE FORM ATTACHED AS EXHIBIT 1.1(B)(II) (“NOTICE OF REVOLVING CREDIT
ADVANCE”).


 


(C)       SWING LINE FACILITY.


 

(I)               AGENT SHALL NOTIFY THE SWING LINE LENDER UPON AGENT’S RECEIPT
OF ANY NOTICE OF REVOLVING CREDIT ADVANCE.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND
BORROWER CONTAINED HEREIN, THE SWING LINE LENDER MAY, IN ITS DISCRETION, MAKE
AVAILABLE FROM TIME TO TIME UNTIL THE COMMITMENT TERMINATION DATE ADVANCES
(EACH, A “SWING LINE ADVANCE”) IN ACCORDANCE WITH ANY SUCH NOTICE.  THE
PROVISIONS OF THIS SECTION 1.1(C) SHALL NOT RELIEVE REVOLVING LENDERS OF THEIR
OBLIGATIONS TO MAKE REVOLVING CREDIT ADVANCES UNDER SECTION 1.1(B); PROVIDED
THAT IF THE SWING LINE LENDER MAKES A SWING LINE ADVANCE PURSUANT TO ANY SUCH
NOTICE, SUCH SWING LINE ADVANCE SHALL BE IN LIEU OF ANY REVOLVING CREDIT ADVANCE
THAT OTHERWISE MAY BE MADE BY REVOLVING LENDERS PURSUANT TO SUCH NOTICE.  THE
AGGREGATE AMOUNT OF SWING LINE ADVANCES OUTSTANDING SHALL NOT EXCEED AT ANY TIME
THE LESSER OF (A) THE SWING LINE COMMITMENT AND (B) BORROWING AVAILABILITY (SUCH
LESSER AMOUNT, “SWING LINE AVAILABILITY”).  UNTIL THE COMMITMENT TERMINATION
DATE, BORROWER MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS
SECTION 1.1(C).  EACH SWING LINE ADVANCE SHALL BE MADE PURSUANT TO A NOTICE OF
REVOLVING CREDIT ADVANCE DELIVERED BY BORROWER TO AGENT IN ACCORDANCE WITH
SECTION 1.1(B).  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST ONE
(1) BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM REQUISITE REVOLVING LENDERS
INSTRUCTING IT NOT TO MAKE A SWING LINE ADVANCE, THE SWING LINE LENDER SHALL,
NOTWITHSTANDING THE FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 7.2,
BE

 

3

--------------------------------------------------------------------------------


 

ENTITLED TO FUND THAT SWING LINE ADVANCE, AND TO HAVE EACH REVOLVING LENDER MAKE
REVOLVING CREDIT ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) OR PURCHASE
PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV).  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE SWING
LINE LOAN SHALL CONSTITUTE AN INDEX RATE LOAN.  BORROWER SHALL REPAY THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOAN UPON DEMAND
THEREFOR BY AGENT. THE ENTIRE UNPAID BALANCE OF THE SWING LINE LOAN SHALL BE
IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE
COMMITMENT TERMINATION DATE IF NOT SOONER PAID IN FULL.

 

(II)              BORROWER SHALL EXECUTE AND DELIVER TO THE SWING LINE LENDER A
PROMISSORY NOTE TO EVIDENCE THE SWING LINE COMMITMENT.  SUCH NOTE SHALL BE IN
THE PRINCIPAL AMOUNT OF THE SWING LINE COMMITMENT OF THE SWING LINE LENDER AND
SUBSTANTIALLY IN THE FORM OF EXHIBIT 1.1(C) (AS AMENDED, MODIFIED, EXTENDED,
SUBSTITUTED OR REPLACED FROM TIME TO TIME, THE “SWING LINE NOTE”).  THE SWING
LINE NOTE SHALL REPRESENT THE OBLIGATION OF BORROWER TO PAY THE AMOUNT OF THE
SWING LINE COMMITMENT OR, IF LESS, THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL
SWING LINE ADVANCES MADE TO BORROWER TOGETHER WITH INTEREST THEREON AS
PRESCRIBED IN SECTION 1.2.

 

(III)             THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN
ITS SOLE AND ABSOLUTE DISCRETION, MAY ON BEHALF OF BORROWER (AND BORROWER HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) REQUEST
EACH REVOLVING LENDER (INCLUDING THE SWING LINE LENDER) TO MAKE A REVOLVING
CREDIT ADVANCE TO BORROWER (WHICH SHALL BE AN INDEX RATE LOAN) IN AN AMOUNT
EQUAL TO THAT REVOLVING LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT OF THE
SWING LINE LOAN (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH
NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 6.1(F) AND
6.1(G) HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 1.1(C)(IV) SHALL
APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT TO THE MAKING OF A REVOLVING CREDIT ADVANCE ARE THEN SATISFIED, EACH
REVOLVING LENDER SHALL DISBURSE DIRECTLY TO AGENT, ITS PRO RATA SHARE OF A
REVOLVING CREDIT ADVANCE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 3:00 P.M.
(NEW YORK TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BUSINESS DAY NEXT
SUCCEEDING THE DATE THAT NOTICE IS GIVEN.  THE PROCEEDS OF THOSE REVOLVING
CREDIT ADVANCES SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED
TO REPAY THE REFUNDED SWING LINE LOAN.

 

(IV)             IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING
CREDIT ADVANCE PURSUANT TO SECTION 1.1(C)(III), ONE OF THE EVENTS DESCRIBED IN
SECTIONS 6.1(F) OR 6.1(G) HAS OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF
SECTION 1.1(C)(V) BELOW, EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING
CREDIT ADVANCE WAS TO HAVE BEEN MADE FOR THE BENEFIT OF BORROWER, PURCHASE FROM
THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION INTEREST IN THE SWING LINE LOAN
IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE (DETERMINED WITH RESPECT TO REVOLVING
LOANS) OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH REVOLVING LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION INTEREST.

 

(V)              EACH REVOLVING LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
ADVANCES IN ACCORDANCE WITH SECTION 1.1(C)(III) AND TO PURCHASE PARTICIPATION
INTERESTS IN ACCORDANCE WITH SECTION 1.1(C)(IV) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT

 

4

--------------------------------------------------------------------------------


 

THAT SUCH REVOLVING LENDER MAY HAVE AGAINST THE SWING LINE LENDER, BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF
ANY DEFAULT OR EVENT OF DEFAULT; (C) ANY INABILITY OF BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT AT ANY TIME OR
(D) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.  SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH REVOLVING LENDER THE AMOUNTS REQUIRED PURSUANT TO
SECTIONS 1.1(C)(III) OR 1.1(C)(IV), AS THE CASE MAY BE.  IF ANY REVOLVING LENDER
DOES NOT MAKE AVAILABLE SUCH AMOUNTS TO AGENT OR THE SWING LINE LENDER, AS
APPLICABLE, THE SWING LINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON
DEMAND FROM SUCH REVOLVING LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY
FROM THE DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL
FUNDS RATE FOR THE FIRST TWO BUSINESS DAYS AND AT THE INDEX RATE THEREAFTER.

 


(D)       LETTERS OF CREDIT.  (I) SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS
AND BORROWER CONTAINED HEREIN, THE REVOLVING LOAN COMMITMENT MAY, IN ADDITION TO
ADVANCES UNDER THE REVOLVING LOAN, BE UTILIZED, UPON THE REQUEST OF BORROWER,
FOR THE ISSUANCE OF LETTERS OF CREDIT.  ON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED HEREIN, EACH L/C ISSUER AGREES TO ISSUE, AT THE REQUEST OF
BORROWER, IN ACCORDANCE WITH SUCH L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES, LETTERS OF CREDIT (DENOMINATED IN DOLLARS) FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE THROUGH THE EARLIER OF THE
COMMITMENT TERMINATION DATE AND 7 DAYS PRIOR TO THE DATE SPECIFIED IN CLAUSE
(A) OF THE DEFINITION OF COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT
SUCH L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING, AFTER GIVING EFFECT TO SUCH
ISSUANCE:


 

(A)          THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF REVOLVING LOANS
WOULD EXCEED THE MAXIMUM AMOUNT OR THE LETTER OF CREDIT OBLIGATIONS FOR ALL
LETTERS OF CREDIT WOULD EXCEED $10,000,000  (THE “L/C SUBLIMIT”);

 

(B)           THE EXPIRATION DATE OF SUCH LETTER OF CREDIT (1) IS NOT A BUSINESS
DAY, (2) IS MORE THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF OR (3) IS
LATER THAN 7 DAYS PRIOR TO THE DATE SPECIFIED IN CLAUSE (A) OF THE DEFINITION OF
COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT ANY LETTER OF CREDIT WITH A
TERM NOT EXCEEDING ONE YEAR MAY PROVIDE FOR ITS RENEWAL FOR ADDITIONAL PERIODS
NOT EXCEEDING ONE YEAR AS LONG AS (X) EACH OF BORROWER AND SUCH L/C ISSUER HAVE
THE OPTION TO PREVENT SUCH RENEWAL BEFORE THE EXPIRATION OF SUCH TERM OR ANY
SUCH PERIOD AND (Y) NEITHER SUCH L/C ISSUER NOR BORROWER SHALL PERMIT ANY SUCH
RENEWAL TO EXTEND SUCH EXPIRATION DATE BEYOND THE DATE SET FORTH IN CLAUSE
(3) ABOVE; OR

 

(C)           (1) ANY FEE DUE IN CONNECTION WITH, AND ON OR PRIOR TO, SUCH
ISSUANCE HAS NOT BEEN PAID, (2) SUCH LETTER OF CREDIT IS REQUESTED TO BE ISSUED
IN A FORM THAT IS NOT ACCEPTABLE TO SUCH L/C ISSUER OR (3) SUCH L/C ISSUER SHALL
NOT HAVE RECEIVED, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO IT AND
DULY EXECUTED BY BORROWER (AND, IF SUCH LETTER OF CREDIT IS ISSUED FOR THE
ACCOUNT OF ANY SUBSIDIARY OF BORROWER, SUCH PERSON), THE DOCUMENTS THAT SUCH L/C
ISSUER GENERALLY USES IN THE ORDINARY COURSE OF ITS BUSINESS FOR THE ISSUANCE OF
LETTERS OF

 

5

--------------------------------------------------------------------------------


 

CREDIT OF THE TYPE OF SUCH LETTER OF CREDIT (COLLECTIVELY, THE “L/C
REIMBURSEMENT AGREEMENT”).

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 7.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 7.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived. Immediately upon the
issuance by an L/C Issuer of a Letter of Credit, and without further action on
the part of Agent or any of the Lenders, each Revolving Lender shall be deemed
to have purchased from such L/C Issuer a participation in such Letter of Credit
(or in the L/C Issuer’s obligation under a risk participation agreement with
respect to a Letter of Credit) equal to such Revolving Lender’s Pro Rata Share
of the aggregate amount available to be drawn under such Letter of Credit.

 

(II)              REIMBURSEMENT. BORROWER SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER FORMALITIES OF ANY KIND, TO REIMBURSE ANY L/C ISSUER ON DEMAND IN
IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS PAID BY SUCH L/C ISSUER WITH RESPECT
TO A LETTER OF CREDIT, INCLUDING ALL REIMBURSEMENT PAYMENTS, REASONABLE FEES,
CHARGES, AND REASONABLE COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER
HEREBY AUTHORIZES AND DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S
ACCOUNT (BY INCREASING THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT
ADVANCES OR SWING LINE ADVANCES) IN THE AMOUNT OF ANY PAYMENT MADE BY AN L/C
ISSUER WITH RESPECT TO ANY LETTER OF CREDIT.  ALL AMOUNTS PAID BY AN L/C ISSUER
WITH RESPECT TO ANY LETTER OF CREDIT THAT ARE NOT REPAID BY BORROWER ON SUCH
BUSINESS DAY WITH THE PROCEEDS OF A REVOLVING CREDIT ADVANCE, SWING LINE ADVANCE
OR OTHERWISE SHALL BEAR INTEREST PAYABLE UPON DEMAND AT THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS WHICH ARE INDEX RATE LOANS PLUS, AT THE ELECTION
OF REQUISITE REVOLVING LENDERS, AN ADDITIONAL TWO PERCENT (2.00%) PER ANNUM. 
EACH REVOLVING LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVING LOAN
MADE PURSUANT TO THIS SECTION 1.1(D)(II).  IN THE EVENT AGENT ELECTS NOT TO
DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE THE L/C ISSUER IN FULL
ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING LENDER OF THE AMOUNT OF SUCH UNREIMBURSED PAYMENT
AND THE ACCRUED INTEREST THEREON AND EACH REVOLVING LENDER, ON THE NEXT BUSINESS
DAY PRIOR TO 3:00 P.M. (NEW YORK TIME), SHALL DELIVER TO AGENT AN AMOUNT EQUAL
TO ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON DEMAND BY
THE L/C ISSUER SUCH REVOLVING LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS SUBSECTION
IN RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY
BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 7.2.  IF ANY
REVOLVING LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER THE AMOUNT OF SUCH
REVOLVING LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE L/C ISSUER IN
RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS SECTION 1.1(D)(II), THE L/C
ISSUER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING
LENDER TOGETHER WITH INTEREST AT THE INDEX RATE.

 

6

--------------------------------------------------------------------------------


 

(III)             REQUEST FOR LETTERS OF CREDIT.  BORROWER SHALL GIVE AGENT AT
LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE SPECIFYING THE DATE A LETTER
OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND THE NAME AND ADDRESS OF THE
BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS PROPOSED TO BE SUPPORTED
THEREBY AND THE EXPIRY DATE (OR EXTENDED EXPIRY DATE) OF THE LETTER OF CREDIT. 
EACH REQUEST BY BORROWER FOR THE ISSUANCE OF A LETTER OF CREDIT SHALL BE IN THE
FORM OF EXHIBIT 1.1(D).  IF AGENT INFORMS BORROWER THAT THE L/C ISSUER CANNOT
ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY, BORROWER MAY REQUEST THAT L/C
ISSUER ARRANGE FOR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A RISK
PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE
TO AGENT, L/C ISSUER AND BORROWER.  THE ISSUANCE OF ANY LETTER OF CREDIT UNDER
THIS AGREEMENT SHALL BE SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 7.2 AND THE CONDITIONS THAT THE LETTER OF CREDIT (I) SUPPORTS A
TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF BORROWER OR
ANOTHER TRANSACTION PERMITTED BY THE TERMS OF THIS AGREEMENT BENEFITING BORROWER
OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES AND (II) IS IN A FORM, IS FOR AN AMOUNT
AND CONTAINS SUCH TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C
ISSUER AND, IN THE CASE OF STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM
OF THE LETTER OF CREDIT AND AN APPLICATION FOR A LETTER OF CREDIT, IF ANY, THEN
REQUIRED BY THE L/C ISSUER COMPLETED IN A MANNER REASONABLY SATISFACTORY TO SUCH
L/C ISSUER.  IF ANY PROVISION OF ANY APPLICATION OR REIMBURSEMENT AGREEMENT IS
INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THEN THE PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT OF SUCH INCONSISTENCY, SHALL CONTROL.

 

(IV)             OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWER TO REIMBURSE
THE L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN RESPECT OF LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL
BE PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR WAIVER OF OR ANY
CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT
OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER
RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON
MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF CREDIT, AGENT, ANY
L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED AGREEMENTS
OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (E) PAYMENT
UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR
(F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF ANY L/C ISSUER,
AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 1.1(D)(IV),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY BORROWER THAT THE ABSOLUTE AND UNCONDITIONAL OBLIGATION OF BORROWER TO
AGENT AND LENDERS HEREUNDER TO REIMBURSE PAYMENTS MADE UNDER A LETTER OF CREDIT
WILL NOT BE EXCUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C
ISSUER.

 

(V)              OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER AGREES TO PROVIDE
AGENT (WHICH, AFTER RECEIPT, AGENT SHALL PROVIDE TO EACH REVOLVING LENDER), IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT, EACH OF THE FOLLOWING ON THE FOLLOWING
DATES: (A) (I) ON OR PRIOR TO ANY ISSUANCE OF ANY LETTER OF CREDIT BY SUCH L/C
ISSUER, (II) IMMEDIATELY AFTER ANY DRAWING

 

7

--------------------------------------------------------------------------------


 

UNDER ANY SUCH LETTER OF CREDIT OR (III) IMMEDIATELY AFTER ANY PAYMENT (OR
FAILURE TO PAY WHEN DUE) BY BORROWER OF ANY RELATED L/C REIMBURSEMENT
OBLIGATION, NOTICE THEREOF, WHICH SHALL CONTAIN A REASONABLY DETAILED
DESCRIPTION OF SUCH ISSUANCE, DRAWING OR PAYMENT; (B) UPON THE REQUEST OF AGENT
(OR ANY REVOLVING LENDER THROUGH AGENT), COPIES OF ANY LETTER OF CREDIT ISSUED
BY SUCH L/C ISSUER AND ANY RELATED L/C REIMBURSEMENT AGREEMENT AND SUCH OTHER
DOCUMENTS AND INFORMATION AS MAY REASONABLY BE REQUESTED BY AGENT; (C) ON THE
FIRST BUSINESS DAY OF EACH CALENDAR WEEK IF THERE HAS BEEN ANY CHANGE TO SUCH
SCHEDULE SINCE THE PREVIOUS DELIVERY PURSUANT TO THIS CLAUSE (C), A SCHEDULE OF
THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, SETTING FORTH THE LETTER OF CREDIT OBLIGATIONS
FOR SUCH LETTERS OF CREDIT OUTSTANDING ON THE LAST BUSINESS DAY OF THE PREVIOUS
CALENDAR WEEK; AND (D) PROMPTLY FOLLOWING REQUEST BY AGENT, SUCH ADDITIONAL
INFORMATION REASONABLY REQUESTED BY AGENT FROM TIME TO TIME WITH RESPECT TO THE
LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER.

 

(VI)             OUTSTANDING LETTERS OF CREDIT.  THE LETTERS OF CREDIT
OUTSTANDING ON THE CLOSING DATE AND LISTED ON SCHEDULE 1.1(D) HERETO (THE
“EXISTING LETTERS OF CREDIT”) WERE ISSUED PURSUANT TO THE EXISTING CREDIT
AGREEMENT AND WERE THE ONLY LETTERS OF CREDIT ISSUED UNDER THE EXISTING CREDIT
AGREEMENT WHICH WERE OUTSTANDING AS OF THE CLOSING DATE.  BORROWER, ISSUER AND
EACH OF THE LENDERS HEREBY AGREE WITH RESPECT TO THE EXISTING LETTERS OF CREDIT
THAT SUCH EXISTING LETTERS OF CREDIT, FOR ALL PURPOSES UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SECTIONS 1.1(D)(I), (D)(II), (D)(IV) AND
(D)(V) AND SECTION 1.3(C), SHALL BE DEEMED TO BE LETTERS OF CREDIT GOVERNED BY
THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 


(E)       INCREMENTAL FACILITIES.


 

(I)               THE BORROWER MAY BY WRITTEN NOTICE TO AGENT ELECT TO REQUEST
THE ESTABLISHMENT OF ONE OR MORE NEW TERM LOAN COMMITMENTS (THE “NEW TERM LOAN
COMMITMENTS”) AND/OR (PRIOR TO THE COMMITMENT TERMINATION DATE), AN INCREASE TO
THE EXISTING REVOLVING LOAN COMMITMENT (ANY SUCH INCREASE, THE “NEW REVOLVING
LOAN COMMITMENTS”); PROVIDED THAT, (I) THE AGGREGATE AMOUNT OF ALL SUCH NEW TERM
LOAN COMMITMENTS AND NEW REVOLVING LOAN COMMITMENTS SHALL NOT EXCEED
$100,000,000 AND (II) THE AGGREGATE AMOUNT OF ALL NEW REVOLVING LOAN COMMITMENTS
SHALL NOT EXCEED $50,000,000.  ANY SUCH INCREASED COMMITMENT OR NEW LOAN SHALL
BE IN AN AMOUNT NOT LESS THAN $10,000,000 INDIVIDUALLY AND INTEGRAL MULTIPLES OF
$5,000,000 IN EXCESS OF THAT AMOUNT. EACH SUCH NOTICE SHALL SPECIFY (A) THE DATE
(EACH, AN “INCREASED AMOUNT DATE”) ON WHICH THE BORROWER PROPOSES THAT THE NEW
REVOLVING LOAN COMMITMENTS OR NEW TERM LOAN COMMITMENTS, AS APPLICABLE, SHALL BE
EFFECTIVE, WHICH SHALL BE A DATE NOT LESS THAN 15 BUSINESS DAYS AFTER THE DATE
ON WHICH SUCH NOTICE IS DELIVERED TO AGENT AND (B) THE IDENTITY OF EACH LENDER
OR OTHER PERSON REASONABLY ACCEPTABLE TO THE AGENT (EACH, A “NEW REVOLVING LOAN
LENDER” OR “NEW TERM LENDER,” AS APPLICABLE) TO WHOM THE BORROWER PROPOSES ANY
PORTION OF SUCH NEW REVOLVING LOAN COMMITMENTS OR NEW TERM LOAN COMMITMENTS, AS
APPLICABLE, BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS; PROVIDED THAT
AGENT (AND/OR ITS AFFILIATES) MAY ELECT OR DECLINE TO ARRANGE SUCH NEW REVOLVING
LOAN COMMITMENTS OR NEW TERM LOAN COMMITMENTS IN ITS SOLE DISCRETION AND ANY
LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE NEW REVOLVING LOAN
COMMITMENTS OR NEW TERM LOAN COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE
DISCRETION, TO PROVIDE A NEW REVOLVING LOAN COMMITMENT OR A NEW TERM LOAN
COMMITMENT. SUCH NEW REVOLVING LOAN COMMITMENTS OR NEW TERM LOAN COMMITMENTS
SHALL BECOME EFFECTIVE AS OF SUCH INCREASED AMOUNT DATE; PROVIDED THAT (1) NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST ON SUCH INCREASED

 

8

--------------------------------------------------------------------------------


 

AMOUNT DATE BEFORE AND AFTER GIVING EFFECT TO SUCH NEW REVOLVING LOAN
COMMITMENTS OR NEW TERM LOAN COMMITMENTS, AS APPLICABLE; (2) BOTH BEFORE AND
AFTER GIVING EFFECT TO SUCH NEW REVOLVING LOAN COMMITMENTS OR TO THE MAKING OF
ANY NEW TERM LOANS, EACH OF THE CONDITIONS SET FORTH IN SECTION 7.2 SHALL BE
SATISFIED; (3) BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO SUCH NEW
REVOLVING LOAN COMMITMENTS OR NEW TERM LOANS ON A PRO FORMA BASIS, HOLDINGS, THE
BORROWER AND THEIR RESPECTIVE SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE WITH
THE FINANCIAL COVENANTS SET FORTH IN SECTION 4; (4) THE NEW REVOLVING LOAN
COMMITMENTS OR NEW TERM LOAN COMMITMENTS, AS APPLICABLE, SHALL BE EFFECTED
PURSUANT TO ONE OR MORE JOINDER AGREEMENTS EXECUTED AND DELIVERED BY THE
BORROWER, THE NEW REVOLVING LOAN LENDER OR NEW TERM LOAN LENDER, AS APPLICABLE,
AND THE AGENT, EACH OF WHICH JOINDER AGREEMENTS SHALL BE RECORDED IN THE
REGISTER, AND EACH NEW REVOLVING LOAN LENDER OR NEW TERM LOAN LENDER SHALL BE
SUBJECT TO THE REQUIREMENTS SET FORTH IN SECTIONS 1.9(C) AND (D); (5) THE
BORROWER SHALL PAY ANY LIBOR BREAKAGE FEE PAYABLE IN CONNECTION WITH THE NEW
REVOLVING LOAN COMMITMENTS, AS APPLICABLE; AND (6) THE BORROWER SHALL DELIVER OR
CAUSE TO BE DELIVERED ANY LEGAL OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED
BY THE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION. ANY NEW TERM LOANS MADE ON
AN INCREASED AMOUNT DATE SHALL BE DESIGNATED A SEPARATE SERIES (A “SERIES”) OF
NEW TERM LOANS FOR ALL PURPOSES OF THIS AGREEMENT.

 

(II)                           ON ANY INCREASED AMOUNT DATE ON WHICH NEW
REVOLVING LOAN COMMITMENTS ARE EFFECTED, SUBJECT TO THE SATISFACTION OF THE
TERMS AND CONDITIONS SET FORTH IN THE FOREGOING CLAUSE (I), (A) EACH OF THE
REVOLVING LENDERS SHALL ASSIGN TO EACH OF THE NEW REVOLVING LOAN LENDERS, AND
EACH OF THE NEW REVOLVING LOAN LENDERS SHALL PURCHASE FROM EACH OF THE REVOLVING
LOAN LENDERS, AT THE PRINCIPAL AMOUNT THEREOF (TOGETHER WITH ACCRUED INTEREST),
SUCH INTERESTS IN THE REVOLVING LOANS OUTSTANDING ON SUCH INCREASED AMOUNT DATE
AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS
AND PURCHASES, SUCH REVOLVING LOANS WILL BE HELD BY EXISTING REVOLVING LOAN
LENDERS AND NEW REVOLVING LOAN LENDERS RATABLY IN ACCORDANCE WITH THEIR
REVOLVING LOAN COMMITMENTS AFTER GIVING EFFECT TO THE ADDITION OF SUCH NEW
REVOLVING LOAN COMMITMENTS TO THE REVOLVING LOAN COMMITMENTS, (B) EACH NEW
REVOLVING LOAN COMMITMENT SHALL BE DEEMED FOR ALL PURPOSES A REVOLVING LOAN
COMMITMENT AND EACH LOAN MADE THEREUNDER (A “NEW REVOLVING LOAN”) SHALL BE
DEEMED, FOR ALL PURPOSES, A REVOLVING LOAN AND (C) EACH NEW REVOLVING LOAN
LENDER SHALL BECOME A LENDER WITH RESPECT TO THE NEW REVOLVING LOAN COMMITMENT
AND ALL MATTERS RELATING THERETO.

 

(III)                          ON ANY INCREASED AMOUNT DATE ON WHICH ANY NEW
TERM LOAN COMMITMENTS OF ANY SERIES ARE EFFECTIVE, SUBJECT TO THE SATISFACTION
OF THE FOREGOING TERMS AND CONDITIONS, (A) EACH NEW TERM LOAN LENDER OF ANY
SERIES SHALL MAKE A LOAN TO THE BORROWER (A “NEW TERM LOAN”) IN AN AMOUNT EQUAL
TO ITS NEW TERM LOAN COMMITMENT OF SUCH SERIES, AND (B) EACH NEW TERM LOAN
LENDER OF ANY SERIES SHALL BECOME A LENDER HEREUNDER WITH RESPECT TO THE NEW
TERM LOAN COMMITMENT OF SUCH SERIES AND THE NEW TERM LOANS OF SUCH SERIES MADE
PURSUANT THERETO.

 

(IV)                          THE AGENT SHALL NOTIFY LENDERS PROMPTLY UPON
RECEIPT OF THE BORROWER’S NOTICE OF EACH INCREASED AMOUNT DATE AND IN RESPECT
THEREOF (A) THE NEW REVOLVING LOAN COMMITMENTS AND THE NEW REVOLVING LOAN
LENDERS OR THE SERIES OF NEW TERM LOAN COMMITMENTS AND THE NEW TERM LOAN LENDERS
OF SUCH SERIES, AS APPLICABLE, AND (B) IN THE CASE OF EACH NOTICE TO ANY
REVOLVING LOAN LENDER, THE RESPECTIVE INTERESTS IN SUCH REVOLVING

 

9

--------------------------------------------------------------------------------


 

LOAN LENDER’S REVOLVING LOANS SUBJECT TO THE ASSIGNMENTS CONTEMPLATED BY CLAUSE
(II) OF THIS SECTION 1.1(E).

 

(V)              THE PRICING, MATURITY AND ALL OTHER TERMS AND PROVISIONS OF THE
NEW REVOLVING COMMITMENTS AND NEW REVOLVING LOANS SHALL BE THE SAME AS THE
REVOLVING LOANS. THE TERMS AND PROVISIONS OF THE NEW TERM LOANS AND NEW TERM
LOAN COMMITMENTS OF ANY SERIES SHALL BE, EXCEPT AS OTHERWISE SET FORTH HEREIN OR
IN THE JOINDER AGREEMENT, SUBSTANTIALLY THE SAME AS THE INITIAL TERM LOAN.  IN
ANY EVENT (A) THE WEIGHTED AVERAGE LIFE TO MATURITY OF ALL NEW TERM LOANS OF ANY
SERIES SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
INITIAL TERM LOANS; (B) THE MATURITY DATE FOR THE NEW TERM LOAN OF ANY
SERIES SHALL BE NO EARLIER THAN THE FINAL MATURITY OF THE INITIAL TERM LOANS;
AND (C) THE YIELD APPLICABLE TO THE NEW TERM LOANS OF EACH SERIES SHALL BE
DETERMINED BY THE BORROWER AND THE APPLICABLE NEW TERM LENDERS AND SHALL BE SET
FORTH IN EACH APPLICABLE JOINDER AGREEMENT; PROVIDED, HOWEVER, THAT THE YIELD
APPLICABLE TO THE NEW TERM LOANS (AFTER GIVING EFFECT TO ALL UPFRONT OR SIMILAR
FEES, FLOORS OR ORIGINAL ISSUE DISCOUNT PAYABLE WITH RESPECT TO SUCH NEW TERM
LOANS) SHALL NOT BE GREATER THAN THE APPLICABLE YIELD PAYABLE PURSUANT TO THE
TERMS OF THIS AGREEMENT AS AMENDED THROUGH THE DATE OF SUCH CALCULATION WITH
RESPECT TO INITIAL TERM LOANS (INCLUDING ANY UPFRONT FEES, FLOORS OR ORIGINAL
ISSUE DISCOUNT PAYABLE TO THE INITIAL TERM LENDERS HEREUNDER) PLUS 0.50% PER
ANNUM UNLESS THE INTEREST RATE WITH RESPECT TO THE INITIAL TERM LOANS IS
INCREASED SO AS TO CAUSE THE THEN APPLICABLE YIELD UNDER THIS AGREEMENT ON THE
INITIAL TERM LOANS (AFTER GIVING EFFECT TO ALL UPFRONT OR SIMILAR FEES, FLOORS
OR ORIGINAL ISSUE DISCOUNT PAYABLE WITH RESPECT TO THE INITIAL TERM LOANS) TO
EQUAL THE YIELD APPLICABLE TO THE NEW TERM LOANS (AFTER GIVING EFFECT TO ALL
UPFRONT OR SIMILAR FEES, FLOORS OR ORIGINAL ISSUE DISCOUNT PAYABLE WITH RESPECT
TO SUCH NEW TERM LOANS).  EACH JOINDER AGREEMENT MAY, WITHOUT THE CONSENT OF ANY
OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AS MAY BE REASONABLY NECESSARY, IN THE OPINION OF AGENT TO EFFECT THE
PROVISIONS OF THIS SECTION 1.1(E); PROVIDED THAT ANY AMENDMENTS TO SECTION 6.5
MADE IN CONNECTION WITH THIS SECTION 1.1(E) SHALL ALSO COMPLY WITH SECTION 9.2.

 


(F)        FUNDING AUTHORIZATION.  THE PROCEEDS OF ALL LOANS MADE PURSUANT TO
THIS AGREEMENT ON AND SUBSEQUENT TO THE CLOSING DATE ARE TO BE FUNDED BY AGENT
BY WIRE TRANSFER TO THE ACCOUNT DESIGNATED BY BORROWER BELOW (THE “DISBURSEMENT
ACCOUNT”):


 

Bank:

Chevy Chase Bank

ABA No.:

255071981

Bank Address:

6200 Chevy Chase Drive

 

Laurel, MD 20707

Account No.:

[Omitted]

Reference:

[Omitted]

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 


1.2.          INTEREST AND APPLICABLE MARGINS.


 


(A)       BORROWER SHALL PAY INTEREST TO AGENT, FOR THE RATABLE BENEFIT OF
LENDERS, IN ACCORDANCE WITH THE VARIOUS LOANS BEING MADE BY EACH LENDER (OR IN
THE CASE OF THE SWING

 

10

--------------------------------------------------------------------------------



 


LINE LOAN, FOR THE BENEFIT OF THE SWING LINE LENDER), IN ARREARS ON EACH
APPLICABLE INTEREST PAYMENT DATE, AT THE FOLLOWING RATES:  (I) WITH RESPECT TO
THE REVOLVING CREDIT ADVANCES WHICH ARE DESIGNATED AS INDEX RATE LOANS (AND FOR
ALL OTHER OBLIGATIONS NOT OTHERWISE SET FORTH BELOW), THE INDEX RATE PLUS THE
APPLICABLE REVOLVER INDEX MARGIN PER ANNUM OR, WITH RESPECT TO REVOLVING CREDIT
ADVANCES WHICH ARE DESIGNATED AS LIBOR LOANS, THE APPLICABLE LIBOR RATE PLUS THE
APPLICABLE REVOLVER LIBOR MARGIN PER ANNUM; (II) WITH RESPECT TO SUCH PORTION OF
THE INITIAL TERM LOAN DESIGNATED AS INDEX RATE LOANS, THE INDEX RATE PLUS THE
APPLICABLE INITIAL TERM LOAN INDEX MARGIN PER ANNUM OR, WITH RESPECT TO SUCH
PORTION OF THE INITIAL TERM LOAN DESIGNATED AS LIBOR LOANS, THE APPLICABLE LIBOR
RATE PLUS THE APPLICABLE INITIAL TERM LOAN LIBOR MARGIN PER ANNUM; AND
(III) WITH RESPECT TO THE SWING LINE LOAN, THE INDEX RATE PLUS THE APPLICABLE
REVOLVER INDEX MARGIN PER ANNUM.


 

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

3.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

4.00

%

 

 

 

 

Applicable Initial Term Loan Index Margin

 

3.00

%

 

 

 

 

Applicable Initial Term Loan LIBOR Margin

 

4.00

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery to Agent of Borrower’s annual
Financial Compliance, Pricing and Excess Cash Flow Certificate and accompanying
Financial Statements for the Fiscal Year ending December 31, 2009.  Adjustments
in Applicable Margins will be determined by reference to the following grids:

 

Criteria:

 

Level of Applicable Revolver
Index Margin and Applicable
Revolver LIBOR Margin:

If the Leverage Ratio is > 2.00

 

Level I

If the Leverage Ratio is > 1.50 and < 2.00

 

Level II

If the Leverage Ratio is > 1.00 and < 1.50

 

Level III

If the Leverage Ratio is < 1.00

 

Level IV

 

11

--------------------------------------------------------------------------------


 

Criteria:

 

Level of Applicable Initial Term
Loan Index Margin and
Applicable Initial Term Loan
LIBOR Margin:

If the Leverage Ratio is > 1.50, the Borrower’s corporate family rating from
Moody’s is lower than Ba3 or the Borrower’s corporate credit rating from S&P is
lower than BB-

 

Level I

If the Leverage Ratio is < 1.50 and the Borrower’s corporate family rating from
Moody’s is Ba3 or better and the Borrower’s corporate credit rating from S&P is
BB- or better

 

Level II

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

3.00

%

2.75

%

2.50

%

2.25

%

Applicable Revolver LIBOR Margin

 

4.00

%

3.75

%

3.50

%

3.25

%

Applicable Initial Term Loan Index Margin

 

3.00

%

2.50

%

n/a

 

n/a

 

Applicable Initial Term Loan LIBOR Margin

 

4.00

%

3.50

%

n/a

 

n/a

 

 

All adjustments in the Applicable Margins after December 31, 2009 shall be
implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly or annual Compliance, Pricing and Excess Cash Flow Certificate (and
accompanying Financial Statements) evidencing the need for an adjustment.  The
Compliance, Pricing and Excess Cash Flow Certificate shall be signed by the
Borrower’s chief financial officer or other officer acceptable to Agent, and
shall set forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Margins.  Failure to timely deliver such Compliance,
Pricing and Excess Cash Flow Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to Level I in the foregoing grid, until the first day following the delivery of
the Compliance, Pricing and Excess Cash Flow Certificate demonstrating that such
an increase is not required.  If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day following the
date on which all Events of Default are waived or cured.

 


(B)       IF ANY PAYMENT ON ANY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN
A BUSINESS DAY, THE MATURITY THEREOF WILL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY (EXCEPT AS SET FORTH IN THE DEFINITION OF LIBOR PERIOD) AND, WITH
RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION.


 


(C)       ALL COMPUTATIONS OF FEES CALCULATED ON A PER ANNUM BASIS AND INTEREST
SHALL BE MADE BY AGENT ON THE BASIS OF A 360-DAY YEAR, OTHER THAN COMPUTATIONS
OF INTEREST BASED ON THE INDEX RATE, WHICH SHALL BE MADE BY AGENT ON THE BASIS
OF A 365/6-DAY YEAR, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS OCCURRING IN THE
PERIOD FOR WHICH SUCH FEES AND INTEREST ARE PAYABLE.  THE INDEX RATE IS A
FLOATING RATE DETERMINED FOR EACH DAY.  EACH

 

12

--------------------------------------------------------------------------------



 


DETERMINATION BY AGENT OF AN INTEREST RATE AND FEES HEREUNDER SHALL BE FINAL,
BINDING AND CONCLUSIVE ON BORROWER, ABSENT MANIFEST ERROR.


 


(D)       SO LONG AS (I) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER SECTION 6.1(A), (F) OR (G) AND WITHOUT NOTICE OF ANY KIND, OR (II) ANY
OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND AT THE ELECTION OF
REQUISITE LENDERS CONFIRMED BY WRITTEN NOTICE FROM AGENT TO BORROWER, THE
INTEREST RATES APPLICABLE TO THE LOANS AND THE LETTER OF CREDIT FEE SHALL BE
INCREASED BY TWO PERCENTAGE POINTS (2%) PER ANNUM ABOVE THE RATES OF INTEREST OR
THE RATE OF SUCH FEE OTHERWISE APPLICABLE HEREUNDER (“DEFAULT RATE”), AND ALL
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE APPLICABLE TO
SUCH OBLIGATIONS.  INTEREST AND LETTER OF CREDIT FEES AT THE DEFAULT RATE SHALL
ACCRUE FROM EITHER (A) IN THE CASE OF EVENTS OF DEFAULT DESCRIBED IN CLAUSE
(I) ABOVE, THE DATE OF THE EVENT OF DEFAULT OR (B) IN THE CASE OF AN EVENT OF
DEFAULT DESCRIBED IN CLAUSE (II) ABOVE, THE DATE SUCH LENDERS MAKE THE ELECTION
REFERRED TO IN THE FIRST SENTENCE OR, AT THE OPTION OF THE REQUISITE LENDERS,
THE LATEST OF (I) THE INITIAL DATE OF SUCH EVENT OF DEFAULT, (II) THE DATE
THIRTY (30) DAYS PRIOR TO THE DATE OF ELECTION BY THE REQUISITE LENDERS OR
(III) THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS AND
SHALL CONTINUE UNTIL THAT EVENT OF DEFAULT IS CURED OR WAIVED AND SHALL BE
PAYABLE UPON DEMAND, BUT IN ANY EVENT, SHALL BE PAYABLE ON THE NEXT REGULARLY
SCHEDULED PAYMENT DATE SET FORTH HEREIN FOR SUCH OBLIGATION.


 


(E)       BORROWER SHALL HAVE THE OPTION TO (I) REQUEST THAT ANY REVOLVING
CREDIT ADVANCE BE MADE AS A LIBOR LOAN, (II) CONVERT AT ANY TIME ALL OR ANY PART
OF OUTSTANDING LOANS (OTHER THAN THE SWING LINE LOAN) FROM INDEX RATE LOANS TO
LIBOR LOANS, (III) CONVERT ANY LIBOR LOAN TO AN INDEX RATE LOAN, SUBJECT TO
PAYMENT OF THE LIBOR BREAKAGE FEE IN ACCORDANCE WITH SECTION 1.3(D) IF SUCH
CONVERSION IS MADE PRIOR TO THE EXPIRATION OF THE LIBOR PERIOD APPLICABLE
THERETO, OR (IV) CONTINUE ALL OR ANY PORTION OF ANY LOAN (OTHER THAN THE SWING
LINE LOAN) AS A LIBOR LOAN UPON THE EXPIRATION OF THE APPLICABLE LIBOR PERIOD
AND THE SUCCEEDING LIBOR PERIOD OF THAT CONTINUED LOAN SHALL COMMENCE ON THE
FIRST DAY AFTER THE LAST DAY OF THE LIBOR PERIOD OF THE LOAN TO BE CONTINUED. 
ANY LOAN OR GROUP OF LOANS HAVING THE SAME PROPOSED LIBOR PERIOD TO BE MADE OR
CONTINUED AS, OR CONVERTED INTO, A LIBOR LOAN MUST BE IN A MINIMUM AMOUNT OF
$5,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS OF SUCH AMOUNT.  ANY
SUCH ELECTION MUST BE MADE BY 1:00 P.M. (NEW YORK TIME) ON THE THIRD BUSINESS
DAY PRIOR TO (1) THE DATE OF ANY PROPOSED REVOLVING CREDIT ADVANCE WHICH IS TO
BEAR INTEREST AT THE LIBOR RATE, (2) THE END OF EACH LIBOR PERIOD WITH RESPECT
TO ANY LIBOR LOANS TO BE CONTINUED AS SUCH, OR (3) THE DATE ON WHICH BORROWER
WISHES TO CONVERT ANY INDEX RATE LOAN TO A LIBOR LOAN FOR A LIBOR PERIOD
DESIGNATED BY BORROWER IN SUCH ELECTION.  IF NO ELECTION IS RECEIVED WITH
RESPECT TO A LIBOR LOAN BY 1:00 P.M. (NEW YORK TIME) ON THE THIRD BUSINESS DAY
PRIOR TO THE END OF THE LIBOR PERIOD WITH RESPECT THERETO, THAT LIBOR LOAN SHALL
BE CONVERTED TO AN INDEX RATE LOAN AT THE END OF ITS LIBOR PERIOD.  BORROWER
MUST MAKE SUCH ELECTION BY NOTICE TO AGENT IN WRITING, BY FAX OR OVERNIGHT
COURIER OR BASED ON TELEPHONIC INSTRUCTIONS OF BORROWER (WHICH INSTRUCTIONS
SHALL BE PROMPTLY CONFIRMED IN WRITING BY BORROWER).  IN THE CASE OF ANY
CONVERSION OR CONTINUATION, SUCH ELECTION MUST BE MADE PURSUANT TO A WRITTEN
NOTICE (A “NOTICE OF CONVERSION/CONTINUATION”) IN THE FORM OF EXHIBIT 1.2(E). 
NO LOAN SHALL BE MADE, CONVERTED INTO OR CONTINUED AS A LIBOR LOAN, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND REQUISITE LENDERS HAVE DETERMINED
NOT TO MAKE OR CONTINUE ANY LOAN AS A LIBOR LOAN AS A RESULT THEREOF.

 

13

--------------------------------------------------------------------------------


 


(F)        NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT,
AFTER GIVING EFFECT TO ANY BORROWING, OR TO ANY CONTINUATION OR CONVERSION OF
ANY LOANS, THERE SHALL NOT BE MORE THAN SEVEN (7) DIFFERENT LIBOR PERIODS IN
EFFECT.


 


(G)       NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 1.2
OR ELSEWHERE IN THE LOAN DOCUMENTS, IF A COURT OF COMPETENT JURISDICTION
DETERMINES IN A FINAL ORDER THAT THE RATE OF INTEREST PAYABLE HEREUNDER EXCEEDS
THE HIGHEST RATE OF INTEREST PERMISSIBLE UNDER LAW (THE “MAXIMUM LAWFUL RATE”),
THEN SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE SO EXCEEDED, THE RATE OF
INTEREST PAYABLE HEREUNDER SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE; PROVIDED,
HOWEVER, THAT IF AT ANY TIME THEREAFTER THE RATE OF INTEREST PAYABLE HEREUNDER
IS LESS THAN THE MAXIMUM LAWFUL RATE, BORROWER SHALL CONTINUE TO PAY INTEREST
HEREUNDER AT THE MAXIMUM LAWFUL RATE UNTIL SUCH TIME AS THE TOTAL INTEREST
RECEIVED BY AGENT, ON BEHALF OF LENDERS, IS EQUAL TO THE TOTAL INTEREST THAT
WOULD HAVE BEEN RECEIVED HAD THE INTEREST RATE PAYABLE HEREUNDER BEEN (BUT FOR
THE OPERATION OF THIS PARAGRAPH) THE INTEREST RATE PAYABLE SINCE THE CLOSING
DATE AS OTHERWISE PROVIDED IN THIS AGREEMENT.  THEREAFTER, INTEREST HEREUNDER
SHALL BE PAID AT THE RATE(S) OF INTEREST AND IN THE MANNER PROVIDED IN THE LOAN
DOCUMENTS, UNLESS AND UNTIL THE RATE OF INTEREST AGAIN EXCEEDS THE MAXIMUM
LAWFUL RATE, AND AT THAT TIME THIS PARAGRAPH SHALL AGAIN APPLY.  IN NO EVENT
SHALL THE TOTAL INTEREST RECEIVED BY ANY LENDER PURSUANT TO THE TERMS HEREOF
EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY HAVE RECEIVED HAD THE INTEREST
DUE HEREUNDER BEEN CALCULATED FOR THE FULL TERM HEREOF AT THE MAXIMUM LAWFUL
RATE.  IF THE MAXIMUM LAWFUL RATE IS CALCULATED PURSUANT TO THIS PARAGRAPH, SUCH
INTEREST SHALL BE CALCULATED AT A DAILY RATE EQUAL TO THE MAXIMUM LAWFUL RATE
DIVIDED BY THE NUMBER OF DAYS IN THE YEAR IN WHICH SUCH CALCULATION IS MADE. 
IF, NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 1.2(G), A COURT OF COMPETENT
JURISDICTION SHALL DETERMINE BY A FINAL, NON-APPEALABLE ORDER THAT A LENDER HAS
RECEIVED INTEREST HEREUNDER IN EXCESS OF THE MAXIMUM LAWFUL RATE, AGENT SHALL,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROMPTLY APPLY SUCH EXCESS AS
SPECIFIED IN SECTION 1.5(E) AND THEREAFTER SHALL REFUND ANY EXCESS TO BORROWER
OR AS SUCH COURT OF COMPETENT JURISDICTION MAY OTHERWISE ORDER.


 


1.3.          FEES.


 


(A)       FEE LETTER.  BORROWER SHALL PAY TO SUNTRUST, INDIVIDUALLY, THE FEES
SPECIFIED IN THAT CERTAIN FEE LETTER DATED AS OF OCTOBER 20, 2009 AMONG
BORROWER, SUNTRUST ROBINSON HUMPHREY, INC. AND SUNTRUST (THE “SUNTRUST FEE
LETTER”), AT THE TIMES SPECIFIED FOR PAYMENT THEREIN.


 


(B)       UNUSED LINE FEE.  AS ADDITIONAL COMPENSATION FOR THE REVOLVING
LENDERS, BORROWER SHALL PAY TO AGENT, FOR THE RATABLE BENEFIT OF SUCH LENDERS,
IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER PRIOR TO THE
COMMITMENT TERMINATION DATE AND ON THE COMMITMENT TERMINATION DATE, A FEE FOR
BORROWER’S NON-USE OF AVAILABLE FUNDS (THE “APPLICABLE UNUSED LINE FEE”) IN AN
AMOUNT EQUAL TO THE APPLICABLE UNUSED LINE FEE MARGIN PER ANNUM AS DETERMINED
BELOW MULTIPLIED BY THE DIFFERENCE BETWEEN (X) THE MAXIMUM AMOUNT (AS IT MAY BE
INCREASED OR REDUCED FROM TIME TO TIME) AND (Y) THE AVERAGE FOR THE PERIOD OF
THE DAILY CLOSING BALANCES OF THE REVOLVING LOAN AND THE SWING LINE LOAN
OUTSTANDING DURING THE PERIOD FOR WHICH SUCH APPLICABLE UNUSED LINE FEE IS DUE. 
AS OF THE CLOSING DATE, THE APPLICABLE UNUSED LINE FEE MARGIN IS 0.50%.  THE
APPLICABLE UNUSED LINE FEE MARGIN SHALL BE ADJUSTED (UP OR DOWN) PROSPECTIVELY
ON A QUARTERLY BASIS AS DETERMINED BY

 

14

--------------------------------------------------------------------------------



 


HOLDINGS’ AND ITS SUBSIDIARIES’ CONSOLIDATED FINANCIAL PERFORMANCE, COMMENCING
WITH THE FIRST DAY OF THE FIRST CALENDAR MONTH THAT OCCURS MORE THAN ONE (1) DAY
AFTER DELIVERY TO AGENT OF BORROWER’S ANNUAL FINANCIAL COMPLIANCE, PRICING AND
EXCESS CASH FLOW CERTIFICATE AND ACCOMPANYING FINANCIAL STATEMENTS FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2009.  ADJUSTMENTS IN APPLICABLE UNUSED LINE FEE
MARGIN WILL BE DETERMINED BY REFERENCE TO THE FOLLOWING GRIDS:

 

Criteria:

 

Level of
Applicable Unused Line Fee Margin:

If Leverage Ratio is > 1.50

 

Level I

If Leverage Ratio is < 1.50

 

Level II

 

 

 

Level I

 

Level II

 

Applicable Unused Line Fee Margin

 

0.50

%

0.375

%

 

All adjustments in the Applicable Unused Line Fee Margin after December 31, 2009
shall be implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly or annual Compliance, Pricing and Excess Cash Flow Certificate (and
accompanying Financial Statements) evidencing the need for an adjustment.  The
Compliance, Pricing and Excess Cash Flow Certificate shall be signed by the
Borrower’s chief financial officer or other officer acceptable to Agent, and
shall set forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Unused Line Fee Margin.  Failure to timely deliver
such Compliance, Pricing and Excess Cash Flow Certificate shall, in addition to
any other remedy provided for in this Agreement, result in an increase in the
Applicable Unused Line Fee Margin to Level I in the foregoing grid, until the
first day following the delivery of the Compliance, Pricing and Excess Cash Flow
Certificate demonstrating that such an increase is not required.  If any Event
of Default has occurred and is continuing at the time any reduction in the
Applicable Unused Line Fee Margin is to be implemented, that reduction shall be
deferred until the first day following the date on which all Events of Default
are waived or cured.

 


(C)       LETTER OF CREDIT FEES.  BORROWER AGREES TO PAY TO AGENT (I) FOR THE
BENEFIT OF EACH L/C ISSUER WITH RESPECT TO EACH OUTSTANDING LETTER OF CREDIT
ISSUED BY SUCH L/C ISSUER, A FRONTING FEE IN AN AMOUNT EQUAL TO 0.25% MULTIPLIED
BY THE MAXIMUM AMOUNT AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER EACH SUCH
LETTER OF CREDIT, (II) FOR THE BENEFIT OF REVOLVING LENDERS AND WITHOUT
DUPLICATION OF COSTS AND EXPENSES OTHERWISE PAYABLE TO AGENT OR LENDERS
HEREUNDER, ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT OR ANY LENDER ON
ACCOUNT OF SUCH LETTER OF CREDIT OBLIGATIONS, AND (III) FOR THE BENEFIT OF
REVOLVING LENDERS FOR EACH MONTH DURING WHICH ANY LETTER OF CREDIT OBLIGATION
SHALL REMAIN OUTSTANDING, A FEE (THE “LETTER OF CREDIT FEE”) IN AN AMOUNT EQUAL
TO THE APPLICABLE REVOLVER LIBOR MARGIN FROM TIME TO TIME IN EFFECT MULTIPLIED
BY THE MAXIMUM AMOUNT AVAILABLE FROM TIME TO TIME TO BE DRAWN UNDER THE
APPLICABLE LETTER OF CREDIT.  SUCH FEES SHALL BE PAID TO AGENT FOR THE BENEFIT
OF THE L/C ISSUERS AND REVOLVING LENDERS, AS THE CASE MAY BE, IN ARREARS, ON THE
FIRST BUSINESS DAY OF EACH FISCAL QUARTER AND ON THE COMMITMENT TERMINATION
DATE.  IN ADDITION, BORROWER SHALL PAY TO ANY L/C ISSUER, ON DEMAND, SUCH FEES
(INCLUDING ALL PER ANNUM FEES), CHARGES AND EXPENSES OF SUCH L/C

 

15

--------------------------------------------------------------------------------



 


ISSUER IN RESPECT OF THE ISSUANCE, NEGOTIATION, ACCEPTANCE, AMENDMENT, TRANSFER
AND PAYMENT OF SUCH LETTER OF CREDIT OR OTHERWISE PAYABLE PURSUANT TO THE
APPLICATION AND RELATED DOCUMENTATION UNDER WHICH SUCH LETTER OF CREDIT IS
ISSUED.


 


(D)       LIBOR BREAKAGE FEE.  UPON (I) ANY FAILURE BY BORROWER TO MAKE ANY
BORROWING OF, OR TO CONVERT OR CONTINUE ANY LIBOR LOAN FOLLOWING BORROWER’S
DELIVERY TO AGENT OF ANY LIBOR LOAN REQUEST IN RESPECT THEREOF, OR (II) ANY
PAYMENT OF A LIBOR LOAN ON ANY DAY THAT IS NOT THE LAST DAY OF THE LIBOR PERIOD
APPLICABLE THERETO (REGARDLESS OF THE SOURCE OF SUCH PREPAYMENT AND WHETHER
VOLUNTARY, BY ACCELERATION OR OTHERWISE), BORROWER SHALL PAY AGENT, FOR THE
BENEFIT OF ALL LENDERS THAT FUNDED OR WERE PREPARED TO FUND ANY SUCH LIBOR LOAN,
THE LIBOR BREAKAGE FEE.


 


(E)       EXPENSES AND ATTORNEYS FEES.  ANY ACTION TAKEN BY ANY CREDIT PARTY
UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE AT THE EXPENSE OF SUCH
CREDIT PARTY, AND NEITHER THE AGENT NOR ANY OTHER SECURED PARTY SHALL BE
REQUIRED UNDER ANY LOAN DOCUMENT TO REIMBURSE ANY CREDIT PARTY OR ANY SUBSIDIARY
OF ANY CREDIT PARTY THEREFOR EXCEPT AS EXPRESSLY PROVIDED THEREIN.  BORROWER
AGREES TO PROMPTLY PAY ALL REASONABLE OUT-OF-POCKET FEES, CHARGES, COSTS AND
EXPENSES INCURRED BY AGENT OR ITS AFFILIATES IN CONNECTION WITH ANY MATTERS
CONTEMPLATED BY OR ARISING OUT OF THE LOAN DOCUMENTS, IN CONNECTION WITH THE
EXAMINATION, REVIEW, DUE DILIGENCE INVESTIGATION, DOCUMENTATION, NEGOTIATION,
CLOSING OR SYNDICATION OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN CONNECTION
WITH THE ARRANGEMENT OF ANY NEW TERM LOAN COMMITMENTS OR NEW REVOLVING LOAN
COMMITMENTS AND IN CONNECTION WITH THE CONTINUED ADMINISTRATION OF THE LOAN
DOCUMENTS INCLUDING ANY AMENDMENTS, MODIFICATIONS, TERMINATIONS, CONSENTS AND
WAIVERS, ANY OTHER DOCUMENT PREPARED IN CONNECTION THEREWITH OR THE CONSUMMATION
AND ADMINISTRATION OF ANY TRANSACTION CONTEMPLATED THEREIN, IN EACH CASE
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES.  BORROWER AGREES TO PROMPTLY
PAY ALL REASONABLE FEES, CHARGES, COSTS AND EXPENSES (INCLUDING REASONABLE FEES,
CHARGES, COSTS AND EXPENSES OF ATTORNEYS, AUDITORS (WHETHER INTERNAL OR
EXTERNAL), APPRAISERS, CONSULTANTS AND ADVISORS) INCURRED BY AGENT OR ITS
AFFILIATES IN CONNECTION WITH ANY AMENDMENT, WAIVER, CONSENT WITH RESPECT TO THE
LOAN DOCUMENTS, EVENT OF DEFAULT, WORK-OUT OR ACTION TO ENFORCE ANY LOAN
DOCUMENT OR TO COLLECT ANY PAYMENTS DUE FROM BORROWER OR ANY OF ITS
SUBSIDIARIES.  IN ADDITION, IN CONNECTION WITH ANY WORK-OUT OR ACTION TO ENFORCE
ANY LOAN DOCUMENT OR TO COLLECT ANY PAYMENTS DUE FROM BORROWER OR ANY OF ITS
SUBSIDIARIES, BORROWER AGREES TO PROMPTLY PAY ALL REASONABLE FEES, CHARGES,
COSTS AND EXPENSES INCURRED BY LENDERS, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY FEES FOR ONE (1) COUNSEL ACTING FOR ALL LENDERS OTHER THAN
THE AGENT.  ALL FEES, CHARGES, COSTS AND EXPENSES FOR WHICH BORROWER IS
RESPONSIBLE UNDER THIS SECTION 1.3(E) SHALL BE DEEMED PART OF THE OBLIGATIONS
WHEN INCURRED, PAYABLE UPON DEMAND OR IN ACCORDANCE WITH THE FIRST SENTENCE OF
SECTION 1.4(B) AND SECURED BY THE COLLATERAL.


 


1.4.          PAYMENTS.


 


(A)       ALL PAYMENTS BY BORROWER OF THE OBLIGATIONS SHALL BE WITHOUT
DEDUCTION, DEFENSE, SETOFF OR COUNTERCLAIM AND SHALL BE MADE IN DOLLARS IN SAME
DAY FUNDS AND, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 1.1(D)(II), DELIVERED TO
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, AS APPLICABLE, BY WIRE TRANSFER TO
THE FOLLOWING ACCOUNT OR SUCH OTHER PLACE AS AGENT MAY FROM TIME TO TIME
DESIGNATE IN WRITING.

 

16

--------------------------------------------------------------------------------


 

Sun Trust Bank

ABA#:  061-000-104

Credit:  Agency Services Operating Account

Acct #:  [Omitted]

Attn:  Agency Services

Reference:  [Omitted]

 

Borrower shall receive credit on the day of receipt for funds received by Agent
by 2:00 p.m. (New York time).  In the absence of timely receipt, such funds
shall be deemed to have been paid on the next Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the amount of
interest and Fees due hereunder.

 


(B)       BORROWER HEREBY AUTHORIZES LENDERS TO, AND LENDERS MAY, MAKE REVOLVING
CREDIT ADVANCES OR SWING LINE ADVANCES, ON THE BASIS OF THEIR PRO RATA SHARES,
FOR THE PAYMENT OF SCHEDULED INSTALLMENTS, INTEREST, FEES AND EXPENSES, LETTER
OF CREDIT REIMBURSEMENT OBLIGATIONS AND ANY AMOUNTS REQUIRED TO BE DEPOSITED
WITH RESPECT TO OUTSTANDING LETTER OF CREDIT OBLIGATIONS PURSUANT TO SECTIONS
1.5(F) OR 6.3. UPON THE MAKING OF SUCH REVOLVING CREDIT ADVANCES OR SWING LINE
ADVANCES THE BORROWER SHALL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
REAFFIRMATIONS SET FORTH IN THE LAST SENTENCE OF SECTION 7.2 UPON THE MAKING
THEREOF.


 


1.5.          PREPAYMENTS.


 


(A)       VOLUNTARY PREPAYMENTS OF LOANS.  AT ANY TIME, BORROWER MAY PREPAY THE
LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY BUT SUBJECT TO THE
PAYMENT OF LIBOR BREAKAGE FEES, IF APPLICABLE.  PREPAYMENTS OF THE LOANS UNDER
THIS SECTION 1.5(A) SHALL BE APPLIED FIRST TO ANY FEES OWED AS A RESULT OF SUCH
PREPAYMENT AND THEN AS DIRECTED BY BORROWER.


 


(B)       PREPAYMENTS FROM EXCESS CASH FLOW.  IF HOLDINGS’ LEVERAGE RATIO AT THE
END OF ANY FISCAL YEAR IS GREATER THAN 1.50 TO 1.00 (DETERMINED BY REFERENCE TO
THE COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED PURSUANT TO
SECTION 4.4(L) FOR SUCH FISCAL YEAR), COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2010, WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH CERTIFICATE IS
REQUIRED TO BE DELIVERED, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO
(I) 50% OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR IF THE LEVERAGE RATIO IS
GREATER THAN 2.00 TO 1.00 OR (II) 25% OF THE EXCESS CASH FLOW FOR SUCH FISCAL
YEAR IF THE LEVERAGE RATIO IS LESS THAN OR EQUAL TO 2.00 TO 1.00 AND IS GREATER
THAN 1.50 TO 1.00, IN EACH CASE, MINUS VOLUNTARY PREPAYMENT OF TERM LOANS MADE
DURING SUCH FISCAL YEAR; PROVIDED, THAT IN NO EVENT WILL THE PREPAYMENT REQUIRED
HEREUNDER EXCEED DOMESTIC CASH AVAILABILITY.  PREPAYMENTS UNDER THIS
SECTION 1.5(B) SHALL BE APPLIED FIRST TO PREPAY THE TERM LOANS ON A PRO RATA
BASIS IN ACCORDANCE WITH THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS THEREOF
(AND SHALL BE FURTHER APPLIED ON A PRO RATA BASIS TO THE SCHEDULED INSTALLMENTS
OF PRINCIPAL WITHIN EACH OF THE INITIAL TERM LOAN AND ANY SERIES OF NEW TERM
LOANS) UNTIL THE TERM LOANS ARE PAID IN FULL, AND SECOND TO REDUCE THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS, WITH CONCURRENT PERMANENT
REDUCTION OF THE REVOLVING LOAN COMMITMENT IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AT THE TIME OF SUCH PREPAYMENTS.

 

17

--------------------------------------------------------------------------------



 


(C)       PREPAYMENTS FROM ASSET DISPOSITIONS.  IMMEDIATELY UPON RECEIPT OF ANY
NET PROCEEDS FROM AN ASSET DISPOSITION OR SALE-LEASEBACK TRANSACTION IN EITHER
CASE IN EXCESS OF $2,000,000 FOR ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS DURING ANY FISCAL YEAR, BORROWER SHALL APPLY SUCH NET PROCEEDS
FIRST TO PREPAY THE TERM LOANS ON A PRO RATA BASIS IN ACCORDANCE WITH THE
RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS THEREOF (AND SHALL BE FURTHER APPLIED
ON A PRO RATA BASIS TO THE SCHEDULED INSTALLMENTS OF PRINCIPAL WITHIN EACH OF
THE INITIAL TERM LOAN AND ANY SERIES OF NEW TERM LOANS) UNTIL THE TERM LOANS ARE
PAID IN FULL, AND SECOND TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE
REVOLVING LOANS, WITH CONCURRENT PERMANENT REDUCTION OF THE REVOLVING LOAN
COMMITMENT IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF
SUCH PREPAYMENTS.  NOTWITHSTANDING THE FOREGOING SO LONG AS NO EVENT OF DEFAULT
EXISTS AT THE TIME OF RECEIPT OF SUCH NET PROCEEDS, BORROWER OR ANY SUBSIDIARY
MAY REINVEST ALL REMAINING NET PROCEEDS OF AN ASSET DISPOSITION OR
SALE-LEASEBACK TRANSACTION WITHIN ONE HUNDRED EIGHTY (180) DAYS (OR IN THE CASE
OF NET PROCEEDS RECEIVED IN RESPECT OF THE LOSS, DAMAGE, DESTRUCTION, CASUALTY
OR CONDEMNATION OF ANY ASSETS OF BORROWER OR ITS SUBSIDIARIES, TWO HUNDRED
SEVENTY (270) DAYS) IN PRODUCTIVE FIXED ASSETS OF A KIND THEN USED OR USABLE IN
THE BUSINESS OF BORROWER OR ITS SUBSIDIARIES.  IF BORROWER DOES NOT INTEND TO SO
REINVEST SUCH NET PROCEEDS OR IF THE APPLICABLE PERIOD SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE EXPIRES WITHOUT BORROWER HAVING REINVESTED SUCH
NET PROCEEDS, BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH
REMAINING NET PROCEEDS APPLIED FIRST TO PREPAY THE TERM LOANS ON A PRO RATA
BASIS IN ACCORDANCE WITH THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS THEREOF
(AND SHALL BE FURTHER APPLIED ON A PRO RATA BASIS TO THE SCHEDULED INSTALLMENTS
OF PRINCIPAL WITHIN EACH OF THE INITIAL TERM LOAN AND ANY SERIES OF NEW TERM
LOANS) UNTIL THE TERM LOANS ARE PAID IN FULL. AND SECOND TO REDUCE THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS, WITH CONCURRENT PERMANENT
REDUCTION OF THE REVOLVING LOAN COMMITMENT IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AT THE TIME OF SUCH PREPAYMENTS.


 


(D)       RESERVED.


 


(E)       ALL PREPAYMENTS.  CONSIDERING EACH TYPE OF LOAN BEING PREPAID
SEPARATELY, ANY SUCH PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF
THE TYPE REQUIRED TO BE PREPAID BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE
REQUIRED TO BE PREPAID, IN EACH CASE IN A MANNER WHICH MINIMIZES ANY RESULTING
LIBOR BREAKAGE FEE.


 


(F)        LETTER OF CREDIT OBLIGATIONS.  IN THE EVENT ANY LETTERS OF CREDIT ARE
OUTSTANDING AT THE TIME THAT THE REVOLVING LOAN COMMITMENT IS TERMINATED,
BORROWER SHALL DEPOSIT WITH AGENT FOR THE BENEFIT OF ALL REVOLVING LENDERS CASH
IN AN AMOUNT EQUAL TO 105% OF THE AGGREGATE OUTSTANDING LETTER OF CREDIT
OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE PAYMENTS OF DRAFTS DRAWN UNDER
SUCH LETTERS OF CREDIT AND PAY ANY FEES AND EXPENSES RELATED THERETO.


 


1.6.          MATURITY.


 


(A)       THE PRINCIPAL AMOUNT OF THE INITIAL TERM LOANS SHALL BE PAID IN
INSTALLMENTS IN THE AMOUNTS AND ON THE DATES SET FORTH IN SECTION 1.1(A) HEREOF.

 

18

--------------------------------------------------------------------------------



 


(B)       BORROWER SHALL REPAY TO THE LENDERS IN FULL ON THE DATE SPECIFIED IN
CLAUSE (A) OF THE DEFINITION OF “COMMITMENT TERMINATION DATE” THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING LOAN AND SWING LINE LOANS OUTSTANDING ON SUCH
DATE.


 


(C)       ALL OF THE OBLIGATIONS SHALL BECOME DUE AND PAYABLE AS OTHERWISE SET
FORTH HEREIN OR IN THE APPLICABLE JOINDER AGREEMENT, BUT IN ANY EVENT ALL OF THE
REMAINING OBLIGATIONS (OTHER THAN ANY OBLIGATIONS WITH RESPECT TO A SERIES OF
NEW TERM LOANS WITH A MATURITY DATE LATER THAN THE TERM LOAN MATURITY DATE, IN
WHICH CASE ALL SUCH OBLIGATIONS AND ANY OTHER OBLIGATIONS THAT HAVE ACCRUED
SUBSEQUENT TO THE TERM LOAN MATURITY DATE SHALL BE DUE AND PAYABLE ON SUCH
MATURITY DATE) SHALL BECOME DUE AND PAYABLE UPON THE TERM LOAN MATURITY DATE. 
UNTIL THE TERMINATION DATE, AGENT SHALL BE ENTITLED TO RETAIN THE LIENS ON THE
COLLATERAL GRANTED UNDER THE COLLATERAL DOCUMENTS AND THE ABILITY TO EXERCISE
ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER APPLICABLE LAWS AND TO EXERCISE
ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER THE LOAN DOCUMENTS. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, UPON ANY
TERMINATION OF THE REVOLVING LOAN COMMITMENT, ALL OF THE OBLIGATIONS SHALL BE
DUE AND PAYABLE.


 


1.7.          LOAN ACCOUNTS.


 


(A)       AGENT, ON BEHALF OF THE LENDERS, SHALL RECORD ON ITS BOOKS AND RECORDS
THE AMOUNT OF EACH LOAN MADE, THE INTEREST RATE APPLICABLE, ALL PAYMENTS OF
PRINCIPAL AND INTEREST THEREON AND THE PRINCIPAL BALANCE THEREOF FROM TIME TO
TIME OUTSTANDING.  AGENT SHALL DELIVER TO BORROWER ON A MONTHLY BASIS A LOAN
STATEMENT SETTING FORTH SUCH RECORD FOR THE IMMEDIATELY PRECEDING MONTH.  UNLESS
BORROWER NOTIFIES AGENT IN WRITING OF ANY OBJECTION TO ANY SUCH ACCOUNTING
(SPECIFICALLY DESCRIBING THE BASIS FOR SUCH OBJECTION) WITHIN FORTY-FIVE (45)
DAYS AFTER THE DATE THEREOF, SUCH RECORD SHALL, ABSENT MANIFEST ERROR, BE
CONCLUSIVE EVIDENCE OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS TO BORROWER
AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN
DOING SO, OR ANY FAILURE TO DELIVER SUCH LOAN STATEMENT SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF BORROWER HEREUNDER (AND UNDER ANY
NOTE) TO PAY ANY AMOUNT OWING WITH RESPECT TO THE LOANS OR PROVIDE THE BASIS FOR
ANY CLAIM AGAINST AGENT.


 


(B)       AGENT, ACTING AS AGENT OF BORROWER SOLELY FOR TAX PURPOSES AND SOLELY
WITH RESPECT TO THE ACTIONS DESCRIBED IN THIS SECTION 1.7(B), SHALL ESTABLISH
AND MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 9.3 (OR AT SUCH OTHER ADDRESS
AS AGENT MAY NOTIFY BORROWER) (A) A RECORD OF OWNERSHIP (THE “REGISTER”) IN
WHICH AGENT AGREES TO REGISTER BY BOOK ENTRY THE INTERESTS (INCLUDING ANY RIGHTS
TO RECEIVE PAYMENT HEREUNDER) OF AGENT, EACH LENDER AND EACH L/C ISSUER IN THE
TERM LOANS, REVOLVING LOANS, SWING LOANS AND LETTER OF CREDIT OBLIGATIONS, EACH
OF THEIR OBLIGATIONS UNDER THIS AGREEMENT TO PARTICIPATE IN EACH LOAN, LETTER OF
CREDIT AND L/C REIMBURSEMENT OBLIGATIONS, AND ANY ASSIGNMENT OF ANY SUCH
INTEREST, OBLIGATION OR RIGHT AND (B) ACCOUNTS IN THE REGISTER IN ACCORDANCE
WITH ITS USUAL PRACTICE IN WHICH IT SHALL RECORD (1) THE NAMES AND ADDRESSES OF
THE LENDERS AND THE L/C ISSUERS (AND EACH CHANGE THERETO PURSUANT TO SECTIONS
8.1 AND 9.20), (2) THE COMMITMENTS OF EACH LENDER, (3) THE AMOUNT OF EACH LOAN
AND EACH FUNDING OF ANY PARTICIPATION DESCRIBED IN CLAUSE (A) ABOVE, FOR LIBOR
RATE LOANS, THE INTEREST PERIOD APPLICABLE THERETO, (4) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR PAID, (5) THE AMOUNT OF THE L/C
REIMBURSEMENT OBLIGATIONS DUE AND PAYABLE OR PAID

 

19

--------------------------------------------------------------------------------



 


IN RESPECT OF LETTERS OF CREDIT AND (6) ANY OTHER PAYMENT RECEIVED BY AGENT FROM
BORROWER AND ITS APPLICATION TO THE OBLIGATIONS.


 


(C)       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
THE LOANS (INCLUDING ANY NOTES EVIDENCING SUCH LOANS AND, IN THE CASE OF
REVOLVING LOANS, THE CORRESPONDING OBLIGATIONS TO PARTICIPATE IN LETTER OF
CREDIT OBLIGATIONS AND SWING LOANS) AND THE LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS ARE REGISTERED OBLIGATIONS, THE RIGHT, TITLE AND INTEREST OF THE
LENDERS AND THE L/C ISSUERS AND THEIR ASSIGNEES IN AND TO SUCH LOANS OR LETTER
OF CREDIT REIMBURSEMENT OBLIGATIONS, AS THE CASE MAY BE, SHALL BE TRANSFERABLE
ONLY UPON NOTATION OF SUCH TRANSFER IN THE REGISTER AND NO ASSIGNMENT THEREOF
SHALL BE EFFECTIVE UNTIL RECORDED THEREIN.  THIS SECTION 1.7 AND SECTION 8.1
SHALL BE CONSTRUED SO THAT THE LOANS AND LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS ARE AT ALL TIMES MAINTAINED IN “REGISTERED FORM” WITHIN THE MEANING
OF SECTIONS 163(F), 871(H)(2) AND 881(C)(2) OF THE IRC.


 


(D)       THE CREDIT PARTIES, AGENT, THE LENDERS AND THE L/C ISSUERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER OR L/C ISSUER, AS
APPLICABLE, FOR ALL PURPOSES OF THIS AGREEMENT.  INFORMATION CONTAINED IN THE
REGISTER WITH RESPECT TO ANY LENDER OR ANY L/C ISSUER SHALL BE AVAILABLE FOR
ACCESS BY BORROWER, AGENT, SUCH LENDER OR SUCH L/C ISSUER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  NO LENDER OR L/C ISSUER
SHALL, IN SUCH CAPACITY, HAVE ACCESS TO OR BE OTHERWISE PERMITTED TO REVIEW ANY
INFORMATION IN THE REGISTER OTHER THAN INFORMATION WITH RESPECT TO SUCH LENDER
OR L/C ISSUER UNLESS OTHERWISE AGREED BY AGENT.


 


1.8.          YIELD PROTECTION; ILLEGALITY.


 


(A)       CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE EVENT THAT ANY LENDER
SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE DATE WHICH IS THE 180TH DAY
PRIOR TO THE CLOSING DATE OF ANY LAW, TREATY, GOVERNMENTAL (OR
QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR ORDER REGARDING CAPITAL
ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS OR COMPLIANCE BY ANY
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE
REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS
(WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE TO COMPLY
THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL BANK OR GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING THE AMOUNT
OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE MAINTAINED BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER AND THEREBY REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER, THEN BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN (15)
DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH THE CERTIFICATE
REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO AGENT, FOR THE
ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER
FOR SUCH REDUCTION; PROVIDED THAT THE RESPECTIVE LENDER SHALL NOT BE ENTITLED TO
RECEIVE ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.8(A) FOR PERIODS PRIOR TO
THE 180TH DAY BEFORE THE RECEIPT OF SUCH NOTICE AND DEMAND.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY SUCH LENDER TO BORROWER AND AGENT SHALL, ABSENT MANIFEST ERROR, BE
FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.

 

20

--------------------------------------------------------------------------------



 


(B)       INCREASED LIBOR FUNDING COSTS; ILLEGALITY.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, IF THE INTRODUCTION OF OR ANY CHANGE IN ANY
LAW, RULE, REGULATION, TREATY OR DIRECTIVE (OR ANY CHANGE IN THE INTERPRETATION
THEREOF) SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER TO AGREE TO MAKE OR
TO MAKE OR TO CONTINUE TO FUND OR MAINTAIN ANY LIBOR LOAN, THEN, UNLESS THAT
LENDER IS ABLE TO MAKE OR TO CONTINUE TO FUND OR TO MAINTAIN SUCH LIBOR LOAN AT
ANOTHER BRANCH OR OFFICE OF THAT LENDER WITHOUT, IN THAT LENDER’S OPINION,
ADVERSELY AFFECTING IT OR ITS LOANS OR THE INCOME OBTAINED THEREFROM, ON NOTICE
THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO BORROWER THROUGH AGENT, (I) THE
OBLIGATION OF SUCH LENDER TO AGREE TO MAKE OR TO MAKE OR TO CONTINUE TO FUND OR
MAINTAIN LIBOR LOANS SHALL TERMINATE AND (II) BORROWER SHALL FORTHWITH PREPAY IN
FULL ALL OUTSTANDING LIBOR LOANS OWING TO SUCH LENDER, TOGETHER WITH INTEREST
ACCRUED THEREON, UNLESS BORROWER, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DELIVERY OF SUCH NOTICE AND DEMAND, CONVERTS ALL LIBOR LOANS INTO INDEX RATE
LOANS. IF, AFTER THE DATE WHICH IS THE 180TH DAY PRIOR TO THE CLOSING DATE, THE
INTRODUCTION OF, CHANGE IN OR INTERPRETATION OF ANY LAW, RULE, REGULATION,
TREATY OR DIRECTIVE WOULD IMPOSE OR INCREASE RESERVE REQUIREMENTS (OTHER THAN AS
TAKEN INTO ACCOUNT IN THE DEFINITION OF LIBOR) AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO AGENT OR ANY SUCH LENDER OF ISSUING ANY
LETTER OF CREDIT OR MAKING OR CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE,
OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER BY AGENT OR ANY LENDER, THEN
BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND
DEMAND FROM AGENT (TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT
SENTENCE) PAY TO AGENT, FOR ITSELF OR FOR THE ACCOUNT OF ALL SUCH AFFECTED
LENDERS, AS APPLICABLE, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE AGENT AND
SUCH LENDERS FOR SUCH INCREASED COST OR REDUCED AMOUNT.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY AGENT ON BEHALF OF ALL SUCH AFFECTED LENDERS TO BORROWER SHALL,
ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(C)       RESERVES ON LIBOR RATE LOANS.  BORROWER SHALL PAY TO EACH LENDER, AS
LONG AS SUCH LENDER SHALL BE REQUIRED UNDER REGULATIONS OF THE FEDERAL RESERVE
BOARD TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR ASSETS CONSISTING OF
OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY
LIABILITIES”), ADDITIONAL COSTS ON THE UNPAID PRINCIPAL AMOUNT OF EACH LIBOR
LOAN EQUAL TO ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH
LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT DEMONSTRABLE ERROR), PAYABLE ON EACH DATE ON WHICH INTEREST IS
PAYABLE ON SUCH LOAN PROVIDED BORROWER SHALL HAVE RECEIVED AT LEAST FIFTEEN (15)
DAYS’ PRIOR WRITTEN NOTICE (WITH A COPY TO AGENT) OF SUCH ADDITIONAL INTEREST
FROM THE LENDER.  IF A LENDER FAILS TO GIVE NOTICE FIFTEEN (15) DAYS PRIOR TO
THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE PAYABLE
FIFTEEN (15) DAYS FROM RECEIPT OF SUCH NOTICE.


 


1.9.          TAXES/CHANGES IN LAWS.


 


(A)       NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR REIMBURSEMENTS MADE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR, AND BORROWER AGREES TO INDEMNIFY AGENT AND EACH LENDER AGAINST,
ANY AND ALL CHARGES, TAXES, LEVIES, IMPOSTS, DEDUCTIONS OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO OF ANY NATURE WHATSOEVER IMPOSED BY ANY TAXING
AUTHORITY, EXCLUDING SUCH TAXES TO THE EXTENT IMPOSED ON AGENT’S OR A LENDER’S
NET INCOME BY THE UNITED STATES OR BY THE JURISDICTION IN WHICH AGENT OR

 

21

--------------------------------------------------------------------------------



 


SUCH LENDER IS ORGANIZED OR OTHERWISE CONDUCTS BUSINESS.  IF BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY SUCH AMOUNTS FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER TO ANY LENDER OR AGENT, THEN THE SUM PAYABLE HEREUNDER SHALL BE
INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS,
SUCH LENDER OR AGENT RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE.  IN ADDITION, BORROWER AGREES TO PAY, AND
AUTHORIZES AGENT TO PAY IN ITS NAME, ANY STAMP, DOCUMENTARY, EXCISE OR PROPERTY
TAX, CHARGES OR SIMILAR LEVIES IMPOSED BY ANY APPLICABLE REQUIREMENT OF LAW OR
GOVERNMENTAL AUTHORITY AND ALL LIABILITIES WITH RESPECT THERETO (INCLUDING BY
REASON OF ANY DELAY IN PAYMENT THEREOF), IN EACH CASE ARISING FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, ANY LOAN
DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREIN (COLLECTIVELY, “OTHER TAXES”). 
WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES BY ANY
CREDIT PARTY, BORROWER SHALL FURNISH TO AGENT, AT ITS ADDRESS REFERRED TO IN
SECTION 9.3, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF.


 


(B)       CHANGES IN LAW.  IN THE EVENT THAT, SUBSEQUENT TO THE DATE WHICH IS
THE 90TH DAY PRIOR TO THE CLOSING DATE, (1) ANY CHANGES IN ANY EXISTING LAW,
REGULATION, TREATY OR DIRECTIVE OR IN THE ADMINISTRATION, INTERPRETATION OR
APPLICATION THEREOF, (2) ANY NEW LAW, REGULATION, TREATY OR DIRECTIVE ENACTED OR
ANY ADMINISTRATION, INTERPRETATION OR APPLICATION THEREOF, OR (3) COMPLIANCE BY
AGENT OR ANY LENDER WITH ANY REQUEST, GUIDELINE OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY:


 

(I)               DOES OR SHALL SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY
KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO AGENT OR ANY LENDER OF PRINCIPAL, FEES, INTEREST OR ANY
OTHER AMOUNT PAYABLE HEREUNDER (EXCEPT FOR NET INCOME TAXES, OR FRANCHISE TAXES
IMPOSED IN LIEU OF NET INCOME TAXES, IMPOSED GENERALLY BY FEDERAL, STATE OR
LOCAL TAXING AUTHORITIES WITH RESPECT TO INTEREST OR COMMITMENT FEES OR OTHER
FEES PAYABLE HEREUNDER OR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF AGENT OR SUCH LENDER); OR

 

(II)              DOES OR SHALL IMPOSE ON AGENT OR ANY LENDER ANY OTHER
CONDITION OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY OR PARTICIPATIONS HEREIN; AND THE RESULT OF ANY OF THE FOREGOING IS TO
INCREASE THE COST TO AGENT OR ANY SUCH LENDER OF ISSUING OR MAINTAINING ANY
LETTER OF CREDIT OR MAKING OR CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE,
OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,
THEN, IN ANY SUCH CASE, BORROWER SHALL PROMPTLY PAY TO AGENT OR SUCH LENDER,
UPON ITS DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE AGENT OR SUCH
LENDER, ON AN AFTER-TAX BASIS, FOR SUCH ADDITIONAL COST OR REDUCED AMOUNT
RECEIVABLE, AS DETERMINED BY AGENT OR SUCH LENDER WITH RESPECT TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS.  IF AGENT OR SUCH LENDER BECOMES ENTITLED TO CLAIM
ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.9(B), IT SHALL PROMPTLY NOTIFY
BORROWER OF THE EVENT BY REASON OF WHICH AGENT OR SUCH LENDER HAS BECOME SO
ENTITLED WITHIN 90 DAYS OF SUCH EVENT.  A CERTIFICATE AS TO ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO THE FOREGOING SENTENCE SUBMITTED BY AGENT OR SUCH
LENDER TO BORROWER (WITH A COPY TO AGENT, IF APPLICABLE) SHALL, ABSENT MANIFEST
ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.

 


(C)       FOREIGN LENDERS.  PRIOR TO BECOMING A LENDER UNDER THIS AGREEMENT ON
OR PRIOR TO THE DATE ON WHICH ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE, AFTER THE

 

22

--------------------------------------------------------------------------------


 


OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM OR
CERTIFICATION PREVIOUSLY DELIVERED BY IT PURSUANT TO THIS CLAUSE AND WITHIN
FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER OR AGENT (OR IN
THE CASE OF AN SPV OR A PARTICIPATION, THE RELEVANT LENDER) FROM TIME TO TIME
THEREAFTER, EACH SUCH PERSON OR LENDER THAT IS NOT IN EACH CASE A “UNITED STATES
PERSON” (AS SUCH TERM IS DEFINED IN IRC SECTION 7701(A)(30)) FOR U.S. FEDERAL
INCOME TAX PURPOSES (A “FOREIGN LENDER”) SHALL PROVIDE TO BORROWER AND AGENT
(AND IN THE CASE OF AN SPV OR A PARTICIPATION, THE RELEVANT LENDER), IF IT IS
LEGALLY ENTITLED TO, TWO COMPLETED ORIGINALS OF EACH OF THE FOLLOWING, AS
APPLICABLE:  (A) FORMS W-8ECI (CLAIMING EXEMPTION FROM U.S. WITHHOLDING TAX
BECAUSE THE INCOME IS EFFECTIVELY CONNECTED WITH A U.S. TRADE OR BUSINESS),
W-8BEN (CLAIMING EXEMPTION FROM, OR A REDUCTION OF, U.S. WITHHOLDING TAX UNDER
AN INCOME TAX TREATY) AND/OR W-8IMY OR ANY SUCCESSOR FORMS, (B) IN THE CASE OF A
FOREIGN LENDER CLAIMING EXEMPTION UNDER SECTIONS 871(H) OR 881(C) OF THE CODE,
FORM W-8BEN (CLAIMING EXEMPTION FROM U.S. WITHHOLDING TAX UNDER THE PORTFOLIO
INTEREST EXEMPTION) OR ANY SUCCESSOR FORM AND A CERTIFICATE IN FORM AND
SUBSTANCE ACCEPTABLE TO AGENT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK”
WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT
SHAREHOLDER” OF BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE
OR (3) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF
THE CODE OR (C) ANY OTHER APPLICABLE DOCUMENT PRESCRIBED BY THE IRS CERTIFYING
AS TO THE ENTITLEMENT OF SUCH FOREIGN LENDER TO SUCH EXEMPTION FROM UNITED
STATES WITHHOLDING TAX OR REDUCED RATE WITH RESPECT TO ALL PAYMENTS TO BE MADE
TO SUCH FOREIGN LENDER UNDER THE LOAN DOCUMENTS (A “CERTIFICATE OF EXEMPTION”). 
IF A FOREIGN LENDER IS ENTITLED TO AN EXEMPTION WITH RESPECT TO PAYMENTS TO BE
MADE TO SUCH FOREIGN LENDER UNDER THIS AGREEMENT AND DOES NOT PROVIDE A
CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT WITHIN THE TIME PERIODS SET FORTH
IN THE PRECEDING SENTENCE, BORROWER SHALL WITHHOLD TAXES FROM PAYMENTS TO SUCH
FOREIGN LENDER AT THE APPLICABLE STATUTORY RATES AND BORROWER SHALL NOT BE
REQUIRED TO PAY ANY ADDITIONAL AMOUNTS AS A RESULT OF SUCH WITHHOLDING, PROVIDED
THAT ALL SUCH WITHHOLDING SHALL CEASE UPON DELIVERY BY SUCH FOREIGN LENDER OF A
CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT.


 


(D)       U.S. LENDERS.  EACH LENDER OTHER THAN A FOREIGN LENDER SHALL (A) ON OR
PRIOR TO THE DATE SUCH PERSON BECOMES A LENDER HEREUNDER, (B) ON OR PRIOR TO THE
DATE ON WHICH ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE,
(C) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
OR CERTIFICATION PREVIOUSLY DELIVERED BY IT PURSUANT TO THIS CLAUSE (D) AND
(D) FROM TIME TO TIME IF REQUESTED BY BORROWER OR AGENT (OR, IN THE CASE OF A
PARTICIPANT OR SPV, THE RELEVANT LENDER), PROVIDE AGENT AND BORROWER (AND, IN
THE CASE OF A PARTICIPANT OR SPV, THE RELEVANT LENDER) WITH TWO COMPLETED
ORIGINALS OF FORM W-9 (CERTIFYING THAT SUCH LENDER IS ENTITLED TO AN EXEMPTION
FROM U.S. BACKUP WITHHOLDING TAX) OR ANY SUCCESSOR FORM.  EACH LENDER HAVING
SOLD A PARTICIPATION IN ANY OF ITS OBLIGATIONS OR IDENTIFIED AN SPV AS SUCH TO
AGENT SHALL COLLECT FROM SUCH PARTICIPANT OR SPV THE DOCUMENTS DESCRIBED IN THIS
CLAUSE (D) AND PROVIDE THEM TO AGENT.


 


SECTION 2.
AFFIRMATIVE COVENANTS


 

Each of Borrower and Holdings jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

23

--------------------------------------------------------------------------------


 

2.1.          Compliance With Laws and Contractual Obligations.  Holdings and
Borrower will, and will cause each of Borrower’s Subsidiaries to, (a) comply
with (i) the requirements of all applicable laws, rules, regulations and orders
of any Governmental Authority (including, without limitation, laws, rules,
regulations and orders relating to taxes, employer and employee contributions,
securities, employee retirement and welfare benefits, environmental protection
matters and employee health and safety) as now in effect and which may be
imposed in the future in all jurisdictions in which Holdings, Borrower or any of
Borrower’s Subsidiaries is now doing business or may hereafter be doing business
and (ii) the obligations, covenants and conditions contained in all Contractual
Obligations of Holdings, Borrower or any of Borrower’s Subsidiaries other than
in the case of (i) or (ii) where such noncompliance could not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (b) maintain or obtain all licenses, qualifications and permits now
held or hereafter required to be held by Holdings, Borrower or any of Borrower’s
Subsidiaries, for which the loss, suspension, revocation or failure to obtain or
renew, could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  This Section 2.1 shall not preclude
Holdings, Borrower or any of Borrower’s Subsidiaries from contesting any taxes
or other payments so long as (x) they are being diligently contested in good
faith in a manner which stays enforcement thereof, (y) if appropriate, expense
provisions for such taxes or other payments have been recorded in conformity
with GAAP, and (z) no Lien (other than a Permitted Encumbrance) in respect
thereof has been created.

 

2.2.          Insurance.  Holdings and Borrower will, and will cause each of
Borrower’s Subsidiaries to, maintain or cause to be maintained, with financially
sound and reputable insurers, public liability and property damage insurance
with respect to its business and properties and the business and properties of
its Subsidiaries against loss or damage of the kinds customarily carried or
maintained by corporations of established reputation engaged in similar
businesses and in amounts reasonably acceptable to Agent and will deliver
evidence thereof to Agent.  Holdings and Borrower shall cause Agent, pursuant to
endorsements and/or assignments in form and substance reasonably satisfactory to
Agent, to be named as lender’s loss payee in the case of casualty insurance,
additional insured in the case of all liability insurance and assignee in the
case of all business interruption insurance, if any, in each case for the
benefit of Agent and Lenders.  In the event Holdings or any of its Subsidiaries
fails to provide Agent with evidence of the insurance coverage required by this
Agreement, Agent may purchase insurance at Holdings’ or Borrower’s expense to
protect Agent’s interests in the Collateral.  This insurance may, but need not,
protect the interests of Holdings or any of its Subsidiaries.  The coverage
purchased by Agent may not pay any claim made by Holdings or any of its
Subsidiaries or any claim that is made against Holdings or any of its
Subsidiaries in connection with the Collateral.  Holdings or Borrower may later
cancel any insurance purchased by Agent, but only after providing Agent with
evidence that Holdings or Borrower has obtained insurance as required by this
Agreement.  If Agent purchases insurance for the Collateral, Holdings and
Borrower will be responsible for the costs of that insurance, including interest
and other Charges imposed by Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance Holdings or
Borrower is able to obtain on its own.

 

24

--------------------------------------------------------------------------------


 


2.3.          INSPECTION; LENDER MEETING; BOOKS AND RECORDS.


 


(A)       EACH OF HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OF THEIR
SUBSIDIARIES TO, PERMIT ANY AUTHORIZED REPRESENTATIVES OF AGENT TO VISIT, AUDIT
AND INSPECT ANY OF THE PROPERTIES OF HOLDINGS, BORROWER OR ANY OF THEIR
SUBSIDIARIES, INCLUDING SUCH PARTIES’ FINANCIAL AND ACCOUNTING RECORDS, AND TO
MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS SUCH PARTIES’ AFFAIRS,
FINANCES AND BUSINESS WITH SUCH PARTIES’ OFFICERS AND CERTIFIED PUBLIC
ACCOUNTANTS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS MAY BE REASONABLY REQUESTED (COLLECTIVELY, A “FIELD REVIEW”); PROVIDED THAT,
UNLESS A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (I) AGENT
SHALL BE LIMITED TO TWO (2) FIELD REVIEWS PER FISCAL YEAR AND (II) BORROWER
SHALL NOT BE RESPONSIBLE FOR REIMBURSEMENT OF AGENT FOR THE COSTS THEREOF FOR
ANY FIELD REVIEW OF ANY PERSON THAT IS NOT A CREDIT PARTY OR FOR MORE THAN ONE
(1) FIELD REVIEW PER FISCAL YEAR OF ANY CREDIT PARTY MADE BY AGENT. 
REPRESENTATIVES OF EACH LENDER WILL BE PERMITTED TO ACCOMPANY REPRESENTATIVES OF
AGENT DURING EACH VISIT, INSPECTION AND DISCUSSION REFERRED TO IN THE
IMMEDIATELY PRECEDING SENTENCE.  WITHOUT IN ANY WAY LIMITING THE FOREGOING,
HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OTHER CREDIT PARTY TO,
PARTICIPATE AND WILL CAUSE KEY MANAGEMENT PERSONNEL OF EACH CREDIT PARTY TO
PARTICIPATE IN A MEETING WITH AGENT AND LENDERS AT LEAST ONCE DURING EACH YEAR,
WHICH MEETING SHALL BE HELD AT SUCH TIME AND SUCH PLACE AS MAY BE REASONABLY
REQUESTED BY AGENT.


 


(B)       EACH OF HOLDINGS AND BORROWER WILL, AND WILL CAUSE EACH OF THEIR
SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH ENTRIES SHALL
BE MADE OF ALL MATERIAL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES TO THE EXTENT NECESSARY TO PREPARE THE CONSOLIDATED FINANCIAL
STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES IN CONFORMITY WITH GAAP.  SUCH
ENTRIES SHALL BE COMPLETE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 

2.4.          Organizational Existence.  Borrower will at all times preserve and
keep in full force and effect its organizational existence and all rights and
franchises material to its business.  Except as otherwise permitted by
Section 3.6 or except as could not reasonably be expected to have a Material
Adverse Effect, Holdings will, and Borrower will cause each of Borrower’s
Subsidiaries to, at all times preserve and keep in full force and effect its
organizational existence and all rights and franchises material to its business.

 

2.5.          Environmental Matters.  Each of Holdings and Borrower will, and
will cause each of Borrower’s Subsidiaries and each other Person within its
control to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply in all material respects
with Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify Agent promptly after such Person becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities to Holdings, Borrower or any of Borrower’s
Subsidiaries in excess of $1,000,000; and (d) promptly forward to Agent a copy
of any order, notice of actual or alleged violation or liability, request for
information or any communication or report received by such Person in

 

25

--------------------------------------------------------------------------------


 

connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities to Holdings, Borrower or any of
Borrower’s Subsidiaries in excess of $1,000,000, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.  If Agent at any time have a reasonable basis to believe that there may
be a violation of any Environmental Laws or Environmental Permits by Holdings,
Borrower, any Subsidiary of Borrower or any Person under Borrower’s control or
any Environmental Liability arising thereunder, or a Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
that, in each case, could reasonably be expected to have a Material Adverse
Effect, then Holdings and Borrower shall, and shall cause each Subsidiary of
Borrower to, upon Agent’s written request (i) cause the performance of such
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrower’s expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, (ii) if the Credit Parties
fail to perform (or cause to be performed) any environmental audit under clause
(i) of this sentence within a reasonable time after receiving a written request
from Agent, Credit Parties shall permit Agent or its representatives to have
access to all Real Estate for the purpose of conducting such environmental
audits and testing as Agent deems appropriate, including subsurface sampling of
soil and groundwater.  Borrower shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.

 

2.6.          Payment of Taxes.  Each Credit Party shall timely pay and
discharge (or cause to be paid and discharged) all material taxes, assessments
and governmental and other charges or levies imposed upon it or upon its income
or profits, or upon property belonging to it; provided that such Credit Party
shall not be required to pay any such tax, assessment, charge or levy that is
being contested in good faith by appropriate proceedings and for which the
affected Credit Party shall have set aside on its books adequate reserves with
respect thereto in conformance with GAAP.

 


2.7.          FURTHER ASSURANCES.


 


(A)       HOLDINGS AND BORROWER SHALL, SHALL CAUSE EACH DOMESTIC SUBSIDIARY TO
AND, TO THE EXTENT REQUIRED UNDER SECTION 2.7(C), SHALL CAUSE EACH FOREIGN
SUBSIDIARY TO, FROM TIME TO TIME, EXECUTE SUCH GUARANTIES, FINANCING STATEMENTS,
DOCUMENTS, SECURITY AGREEMENTS AND REPORTS AS AGENT OR REQUISITE LENDERS AT ANY
TIME MAY REASONABLY REQUEST TO EVIDENCE, PERFECT OR OTHERWISE IMPLEMENT THE
GUARANTIES AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.


 


(B)       IN THE EVENT HOLDINGS OR ANY OF THE DOMESTIC SUBSIDIARIES ACQUIRES A
FEE INTEREST IN REAL PROPERTY AFTER THE CLOSING DATE (OTHER THAN THE LACEY
PROPERTY), HOLDINGS OR BORROWER SHALL, OR SHALL CAUSE THE RESPECTIVE DOMESTIC
SUBSIDIARY TO, DELIVER TO AGENT A FULLY EXECUTED MORTGAGE OR DEED OF TRUST OVER
SUCH REAL PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT,
TOGETHER WITH SUCH TITLE INSURANCE POLICIES, SURVEYS, APPRAISALS, EVIDENCE OF
INSURANCE, LEGAL OPINIONS, ENVIRONMENTAL ASSESSMENTS AND OTHER DOCUMENTS AND
CERTIFICATES AS SHALL BE REASONABLY REQUIRED BY AGENT.

 

26

--------------------------------------------------------------------------------


 


(C)       EACH OF HOLDINGS AND BORROWER SHALL (I) CAUSE EACH PERSON, UPON ITS
BECOMING A DOMESTIC SUBSIDIARY OF HOLDINGS OR BORROWER (PROVIDED THAT THIS SHALL
NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO ANY TRANSACTION
NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT), PROMPTLY TO GUARANTY
THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, A
SECURITY INTEREST IN THE REAL, PERSONAL AND MIXED PROPERTY OF SUCH PERSON TO
SECURE THE OBLIGATIONS AND (II) PLEDGE, OR CAUSE TO BE PLEDGED, TO AGENT, FOR
ITS BENEFIT AND THE BENEFIT OF LENDERS, ALL OF THE STOCK OF EACH DOMESTIC
SUBSIDIARY AND THE STOCK OF ANY FOREIGN SUBSIDIARY, TO SECURE THE OBLIGATIONS;
PROVIDED THAT THE PLEDGE OF STOCK OF ANY FOREIGN SUBSIDIARY OF BORROWER OR ANY
DOMESTIC SUBSIDIARY SHALL BE LIMITED TO SIXTY-FIVE PERCENT (65%) OF ALL CLASSES
OF VOTING STOCK OF SUCH SUBSIDIARY AND ONE HUNDRED PERCENT (100%) OF ALL OTHER
CLASSES OF STOCK IN THE CASE OF FIRST-TIER FOREIGN SUBSIDIARIES AND SHALL NOT BE
REQUIRED FOR OTHER FOREIGN SUBSIDIARIES; PROVIDED, FURTHER, THAT NO FOREIGN
SUBSIDIARY OF BORROWER SHALL BE REQUIRED TO PLEDGE ANY STOCK OR OTHER PROPERTY
PURSUANT TO THIS SECTION 2.7, AND; PROVIDED, EVEN FURTHER, THAT THE CERTIFICATES
REPRESENTING THE STOCK OF ANY FOREIGN SUBSIDIARY THAT IS NOT A CREDIT PARTY
SHALL NOT BE REQUIRED TO BE DELIVERED TO AGENT UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  THE DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND
PLEDGE SHALL BE SUBSTANTIALLY SIMILAR TO THE LOAN DOCUMENTS EXECUTED
CONCURRENTLY HEREWITH WITH SUCH MODIFICATIONS AS ARE REASONABLY REQUESTED BY
AGENT.


 

2.8.          Ratings.  Borrower shall at all times maintain a corporate credit
rating from S&P and a corporate family rating from Moody’s.

 


SECTION 3.
NEGATIVE COVENANTS


 

Each of Holdings and Borrower jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

3.1.          Indebtedness.  Holdings and Borrower shall not and shall not cause
or permit Borrower’s Subsidiaries directly or indirectly to create, incur,
assume, or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness except:


 


(A)       THE OBLIGATIONS;


 


(B)       (I) INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER TO
ANY DOMESTIC SUBSIDIARY THAT IS A GUARANTOR OR MADE BY ANY DOMESTIC SUBSIDIARY
TO BORROWER OR ANY OTHER DOMESTIC SUBSIDIARY THAT IS A GUARANTOR AND
(II) INTERCOMPANY INDEBTEDNESS ARISING FROM LOANS MADE BY ANY FOREIGN SUBSIDIARY
TO BORROWER OR ANY OF BORROWER’S SUBSIDIARIES AND (III) INTERCOMPANY
INDEBTEDNESS ARISING FROM LOANS MADE BY BORROWER OR ANY DOMESTIC SUBSIDIARY TO
ANY FOREIGN SUBSIDIARY PROVIDED THAT, IN THE CASE OF CLAUSE (III), (A) THE SUM
OF (1) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH LOANS DESCRIBED IN SUCH CLAUSE
(III) MADE (AND NOT YET REPAID) IN THE THEN CURRENT FISCAL YEAR PLUS (2) THE
AGGREGATE AMOUNT OF OTHER INVESTMENTS PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL
YEAR MADE BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY FOREIGN SUBSIDIARY PLUS
(3) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR ANY
DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY IN SUCH FISCAL
YEAR PURSUANT TO SECTIONS 3.4(G) AND (H) WHICH REMAIN OUTSTANDING AT SUCH TIME

 

27

--------------------------------------------------------------------------------


 


DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (B) NO
EVENT OF DEFAULT EXISTS AT THE TIME OF THE MAKING OF ANY SUCH INTERCOMPANY LOAN
OR WOULD RESULT THEREFROM;


 


(C)       INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES OUTSTANDING ON THE
CLOSING DATE AND LISTED ON SCHEDULE 3.1(C) HERETO AND ANY INDEBTEDNESS RESULTING
FROM THE REFINANCING OF ANY SUCH INDEBTEDNESS; PROVIDED, HOWEVER, THAT (I) THE
PRINCIPAL AMOUNT OF ANY SUCH REFINANCING INDEBTEDNESS (AS DETERMINED AS OF THE
DATE OF THE INCURRENCE OF SUCH REFINANCING INDEBTEDNESS IN ACCORDANCE WITH GAAP)
DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS REFINANCED THEREBY ON
SUCH DATE PLUS THE AMOUNT OF (A) ANY CONTRACTUALLY STATED CALL AND/OR REDEMPTION
PREMIUM, IF ANY, AND (B) ANY TRANSACTION FEES, IN EACH CASE, PAID IN CONNECTION
WITH THE REFINANCING OF SUCH OUTSTANDING INDEBTEDNESS, (II) THE WEIGHTED AVERAGE
LIFE TO MATURITY OF SUCH INDEBTEDNESS IS NOT DECREASED, (III) THE
OBLIGOR(S) WITH RESPECT TO SUCH REFINANCING INDEBTEDNESS ARE THE SAME PERSONS
WHICH ARE OBLIGORS WITH RESPECT TO THE INDEBTEDNESS REFINANCED THEREBY, AND
(IV) IN THE CASE OF ANY SUCH REFINANCING INDEBTEDNESS, (A) THE COVENANTS,
DEFAULTS AND SIMILAR PROVISIONS APPLICABLE TO SUCH REFINANCING INDEBTEDNESS OR
OBLIGATIONS ARE NO MORE RESTRICTIVE IN ANY MATERIAL RESPECT THAN THE PROVISIONS
CONTAINED IN THIS AGREEMENT AND DO NOT CONFLICT WITH, OR CAUSE A BREACH OF, ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND (B) SUCH REFINANCING
INDEBTEDNESS IS OTHERWISE UPON TERMS AND SUBJECT TO DEFINITIVE DOCUMENTATION
WHICH IS CUSTOMARY FOR INDEBTEDNESS OF THIS TYPE INCURRED BY A SIMILARLY
SITUATED BORROWER;


 


(D)       INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES UNDER (I) INTEREST
RATE AGREEMENTS ENTERED INTO TO PROTECT BORROWER OR ANY OF ITS SUBSIDIARIES
AGAINST FLUCTUATIONS IN INTEREST RATES IN RESPECT OF INDEBTEDNESS OTHERWISE
PERMITTED UNDER THIS AGREEMENT OR (II) OTHER HEDGING AGREEMENTS PROVIDING
PROTECTION AGAINST FLUCTUATIONS IN CURRENCY VALUES OR IN THE PRICE OF
COMMODITIES AND RAW MATERIALS IN CONNECTION WITH BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS SO LONG AS SUCH OTHER HEDGING AGREEMENTS ARE USED FOR
BUSINESS PURPOSES AND NOT FOR SPECULATIVE PURPOSES;


 


(E)       INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES CONSISTING OF
(I) CAPITAL LEASE OBLIGATIONS, (II) DEBT INCURRED TO FINANCE THE COST (INCLUDING
THE COST OF CONSTRUCTION) OF ACQUISITION OF PROPERTY AND/OR (III) INDEBTEDNESS
OF A SUBSIDIARY OF BORROWER OUTSTANDING ON THE DATE SUCH PERSON BECOMES A
SUBSIDIARY PURSUANT TO A PERMITTED ACQUISITION (OTHER THAN INDEBTEDNESS ISSUED
AS CONSIDERATION IN, OR TO PROVIDE ANY PORTION OF THE FUNDS UTILIZED TO
CONSUMMATE, SUCH PERMITTED ACQUISITION) (COLLECTIVELY, “PURCHASE MONEY
INDEBTEDNESS”), PROVIDED THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS
DESCRIBED IN CLAUSES (I), (II) AND (III) SHALL NOT EXCEED $15,000,000 AT ANY
TIME OUTSTANDING (THE “PURCHASE MONEY BASKET”);


 


(F)        CONTINGENT OBLIGATIONS PERMITTED UNDER SECTION 3.4;


 


(G)       UNSECURED, SUBORDINATED DEBT OF HOLDINGS EVIDENCED BY PROMISSORY NOTES
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING AND ISSUED SOLELY AS
CONSIDERATION FOR THE REPURCHASE OR REDEMPTION OF ANY STOCK OF HOLDINGS HELD BY
ANY OFFICERS OR MANAGERS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES;

 

28

--------------------------------------------------------------------------------


 


(H)       UNSECURED INDEBTEDNESS OF HOLDINGS OWING TO BORROWER TO EVIDENCE ANY
ADVANCES MADE BY BORROWER TO HOLDINGS SOLELY FOR THE PURPOSES SET FORTH IN
SECTIONS 3.5(A), AND 3.5(C);


 


(I)        CUSTOMARY EARN-OUT OBLIGATIONS (TO THE EXTENT SUCH EARN-OUT
OBLIGATIONS CONSTITUTE INDEBTEDNESS) OWING BY HOLDINGS OR ANY SUBSIDIARY IN
CONNECTION WITH ANY PERMITTED ACQUISITION, PROVIDED THAT SUCH OBLIGATIONS
SATISFY THE CONDITIONS SET FORTH IN SECTION 3.6(IV)(C);


 


(J)        UNSECURED, SUBORDINATED DEBT OF HOLDINGS OR ANY SUBSIDIARY ISSUED AS
CONSIDERATION FOR ANY PERMITTED ACQUISITION, PROVIDED THAT (I) AFTER SUCH
PERMITTED ACQUISITION AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, NO
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST, (II) SUCH SUBORDINATED DEBT IS ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO AGENT, AND (III) SUCH
INDEBTEDNESS SHALL NOT HAVE ANY PRINCIPAL PAYMENTS DUE PRIOR TO THE DATE WHICH
IS ONE YEAR FOLLOWING THE TERM LOAN MATURITY DATE OR, IF LATER, THE MATURITY
DATE OF ANY SERIES OF NEW TERM LOANS;


 


(K)       INDEBTEDNESS OF ANY FOREIGN SUBSIDIARIES TO PERSONS OTHER THAN
BORROWER OR ANY SUBSIDIARY IN SUPPORT OF THE WORKING CAPITAL NEEDS OF SUCH
FOREIGN SUBSIDIARY NOT TO EXCEED $50,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; AND


 


(L)        ANY OTHER UNSECURED INDEBTEDNESS NOT TO EXCEED $10,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING.


 


3.2.          LIENS AND RELATED MATTERS.


 


(A)       NO LIENS.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR
PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF
HOLDINGS, BORROWER, OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES
(INCLUDING, WITHOUT LIMITATION, THOSE LIENS CONSTITUTING PERMITTED ENCUMBRANCES
EXISTING ON THE CLOSING DATE AND RENEWALS AND EXTENSIONS THEREOF, AS SET FORTH
ON SCHEDULE 3.2).


 


(B)       NO NEGATIVE PLEDGES.  HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER INTO OR
ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS) PROHIBITING THE CREATION OR
ASSUMPTION OF ANY LIEN UPON ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN (I) AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR INDEBTEDNESS INCURRED UNDER SECTION 3.1(K) OTHERWISE PERMITTED
HEREBY SO LONG AS SUCH PROHIBITION OR LIMITATION SHALL APPLY ONLY AGAINST THE
ASSETS FINANCED THEREBY AND TO PROCEEDS THEREOF; (II) PROVISIONS RESTRICTING
SUBLETTING OR ASSIGNMENT UNDER ANY LEASE GOVERNING A LEASEHOLD INTEREST OR LEASE
OF PERSONAL PROPERTY: (III) RESTRICTIONS WITH RESPECT TO A SUBSIDIARY IMPOSED
PURSUANT TO ANY AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE SALE OR
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OR ASSETS OF
SUCH SUBSIDIARY, SO LONG AS SUCH SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE EQUITY INTERESTS OR ASSETS OF SUCH SUBSIDIARY IS PERMITTED UNDER THIS
AGREEMENT; AND (IV) RESTRICTIONS ON ASSIGNMENTS OR SUBLICENSING OF LICENSED
INTELLECTUAL PROPERTY.

 

29

--------------------------------------------------------------------------------


 


(C)       NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO BORROWER.  EXCEPT AS
PROVIDED HEREIN OR EXCEPT PURSUANT TO AGREEMENTS RELATING TO INDEBTEDNESS
INCURRED UNDER SECTION 3.1(K), HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO:
(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH PERSON’S STOCK
OWNED BY BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED TO
BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY
OTHER SUBSIDIARY; OR (4) EXCEPT IN RESPECT OF TRANSFERS OF PROPERTY OR ASSETS
FINANCED OR LICENSED PURSUANT TO AGREEMENTS GOVERNING PURCHASE MONEY
INDEBTEDNESS OR LICENSES PERMITTED HEREBY, TRANSFER ANY OF ITS PROPERTY OR
ASSETS TO BORROWER OR ANY OTHER SUBSIDIARY.


 


(D)       PURCHASE MONEY INDEBTEDNESS.  IF REQUESTED BY A LENDER OF PURCHASE
MONEY INDEBTEDNESS IN CONNECTION WITH AN EXTENSION OF CREDIT TO BORROWER OR ANY
SUBSIDIARY WHICH IS OTHERWISE PERMITTED BY THIS AGREEMENT, ANY LIEN OR SECURITY
INTEREST OF AGENT FOR THE BENEFIT OF THE LENDERS IN OR UPON THE ASSET(S) BEING
ACQUIRED BY BORROWER OR ANY SUBSIDIARY AND FINANCED BY SUCH LENDER OF PURCHASE
MONEY INDEBTEDNESS MAY BE RELEASED OR EXPRESSLY SUBORDINATED TO THE LIEN OR
SECURITY INTEREST THEREIN OF SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS ON TERMS
AND CONDITIONS REASONABLY ACCEPTABLE TO AGENT AND SUCH LENDER OF PURCHASE MONEY
INDEBTEDNESS, WHICH TERMS MAY INCLUDE AN AGREEMENT BY AGENT NOT TO FORECLOSE
UPON THE ASSET(S) BEING FINANCED BY THE LENDER OF PURCHASE MONEY INDEBTEDNESS
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER OF PURCHASE MONEY INDEBTEDNESS,
AND THE LENDERS HEREBY SEVERALLY AUTHORIZE AGENT TO ENTER INTO SUCH AN
AGREEMENT.

 

3.3.          Investments.  Holdings and Borrower shall not and shall not cause
or permit Borrower’s Subsidiaries to directly or indirectly make or own any
Investment in any Person except:

 


(A)       BORROWER AND ITS SUBSIDIARIES MAY MAKE AND OWN INVESTMENTS IN CASH
EQUIVALENTS AND HOLD CASH IN DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS IN THE
ORDINARY COURSE OF BUSINESS SO LONG AS THE BORROWER AND ITS SUBSIDIARIES HAVE
COMPLIED WITH THE REQUIREMENTS SET FORTH IN THE SECURITY AGREEMENT WITH RESPECT
TO SUCH ACCOUNTS TO THE EXTENT APPLICABLE;


 


(B)       HOLDINGS AND ITS SUBSIDIARIES MAY MAKE INTERCOMPANY LOANS TO EACH
OTHER TO THE EXTENT PERMITTED UNDER SECTIONS 3.1(B) AND (H);


 


(C)       BORROWER AND ITS SUBSIDIARIES MAY HOLD THE INVESTMENTS EXISTING ON THE
CLOSING DATE AND IDENTIFIED ON SCHEDULE 3.3, PLUS ANY ADDITIONS THERETO
OTHERWISE PERMITTED BY THIS SECTION 3.3;


 


(D)       BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)       BORROWER AND ITS SUBSIDIARIES MAY ENTER INTO INTEREST RATE AGREEMENTS
AND OTHER HEDGING AGREEMENTS AS PERMITTED UNDER SECTION 3.1;

 

30

--------------------------------------------------------------------------------



 


(F)        BORROWER AND ITS SUBSIDIARIES MAY MAKE DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES TO SUPPLIERS OR SERVICERS AND
TO SECURE THE PERFORMANCE OF LEASES;


 


(G)       BORROWER AND ITS SUBSIDIARIES MAY INCUR GUARANTEES PERMITTED BY
SECTION 3.4;


 


(H)       BORROWER AND ITS SUBSIDIARIES MAY MAKE LOANS AND ADVANCES TO EMPLOYEES
FOR MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES OF BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED $2,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING;


 


(I)        HOLDINGS MAY MAKE INVESTMENTS IN BORROWER, (II) BORROWER MAY MAKE
INVESTMENTS IN ANY SUBSIDIARY THAT IS A GUARANTOR AND ANY SUBSIDIARY THAT IS A
GUARANTOR MAY MAKE INVESTMENTS IN ANY OTHER SUBSIDIARY THAT IS A GUARANTOR, AND
(III) ANY SUBSIDIARY THAT IS NOT A GUARANTOR MAY MAKE INVESTMENTS IN ANY OTHER
SUBSIDIARY THAT IS NOT A GUARANTOR.


 


(J)        BORROWER AND ITS SUBSIDIARIES MAY HOLD INVESTMENTS CONSISTING OF
NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH ASSET DISPOSITIONS PERMITTED
UNDER SECTION 3.7(B)(III);


 


(K)       BORROWER AND ITS SUBSIDIARIES MAY EFFECT PERMITTED ACQUISITIONS IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.6;


 


(L)        BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY MAKE INVESTMENTS IN ANY
FOREIGN SUBSIDIARY SO LONG AS (I) THE SUM OF (A) THE AGGREGATE AMOUNT OF SUCH
INVESTMENTS MADE IN THE THEN CURRENT FISCAL YEAR PLUS (B) THE AGGREGATE AMOUNT
OF INTERCOMPANY INDEBTEDNESS PURSUANT TO SECTION 3.1(B)(III) INCURRED IN SUCH
FISCAL YEAR BY FOREIGN SUBSIDIARIES AND NOT YET REPAID PLUS (C) THE AGGREGATE
AMOUNT OF CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY
FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY IN SUCH FISCAL YEAR PURSUANT TO
SECTIONS 3.4(G) AND (H) WHICH REMAIN OUTSTANDING AT SUCH TIME DOES NOT EXCEED
THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (II) NO EVENT OF DEFAULT
EXISTS AT THE TIME OF THE MAKING OF ANY SUCH INVESTMENT OR WOULD RESULT
THEREFROM;


 


(M)      HOLDINGS MAY HOLD PROMISSORY NOTES ISSUED BY ANY OFFICER OR EMPLOYEE OF
HOLDINGS OR ANY OF ITS SUBSIDIARIES SOLELY AS CONSIDERATION FOR THE PURCHASE OF
HOLDINGS COMMON STOCK;


 


(N)       BORROWER MAY CREATE NEW SUBSIDIARIES IN ACCORDANCE WITH SECTION 3.14
SO LONG AS ANY INVESTMENT MADE IN ANY NEW FOREIGN SUBSIDIARY IS OTHERWISE
PERMITTED BY THIS SECTION 3.3;


 


(O)       BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS CONSTITUTING
ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS; AND


 


(P)       BORROWER AND ITS SUBSIDIARIES MAY MAKE OTHER INVESTMENTS NOT EXPRESSLY
PERMITTED BY CLAUSES (A) THROUGH (O) ABOVE SO LONG AS (I) BOTH BEFORE AND AFTER
GIVING EFFECT TO ANY SUCH INVESTMENT ON A PRO FORMA BASIS, BORROWER IS IN PRO
FORMA COMPLIANCE WITH THE

 

31

--------------------------------------------------------------------------------


 


COVENANTS SET FORTH IN SECTION 4.2 AND 4.3, (II) SUCH INVESTMENTS DO NOT EXCEED
(A) IF, BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH INVESTMENT ON A PRO
FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO OF NOT MORE THAN 2.0 TO
1.0, THEN (I) $35,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OR
(II) $75,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING OR (B) IF, EITHER
BEFORE OR AFTER GIVING EFFECT TO ANY SUCH INVESTMENT ON A PRO FORMA BASIS,
BORROWER HAS A PRO FORMA LEVERAGE RATIO OF MORE THAN 2.0 TO 1.0, (I) $25,000,000
IN THE AGGREGATE IN ANY FISCAL YEAR OR (II) $50,000,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING AND (III) AFTER GIVING EFFECT TO ANY SUCH INVESTMENT (AND ANY
ADVANCES FUNDED OR OTHER AMOUNTS EXPENDED IN CONNECTION THEREWITH) THE BORROWER
WILL HAVE REQUIRED AVAILABILITY OF NOT LESS THAN $15,000,000.


 

3.4.          Contingent Obligations.  Holdings and Borrower shall not and shall
not cause or permit Borrower’s Subsidiaries to directly or indirectly create or
become or be liable with respect to any Contingent Obligation except:

 


(A)       LETTER OF CREDIT OBLIGATIONS;


 


(B)       THOSE RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)       THOSE EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 3.4;


 


(D)       THOSE ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO CAUSE
SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE INSURANCE POLICIES;


 


(E)       THOSE ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICATION OBLIGATIONS OR
PURCHASE PRICE (INCLUDING PURCHASE PRICE ADJUSTMENTS AS A RESULT OF WORKING
CAPITAL TESTS) ADJUSTMENTS INCURRED IN CONNECTION WITH ASSET DISPOSITIONS
PERMITTED HEREUNDER OR IN CONNECTION WITH PERMITTED ACQUISITIONS;


 


(F)        THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR
OBLIGATIONS;


 


(G)       THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY SECTION 3.1,
PROVIDED THAT (I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE INDEBTEDNESS TO WHICH IT RELATES IS
SUBORDINATED TO THE OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF
SUCH CONTINGENT OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR THE
DOMESTIC SUBSIDIARIES FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY WHICH REMAIN
OUTSTANDING AT SUCH TIME PLUS (B) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS
INCURRED BY BORROWER OR ANY DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN
SUBSIDIARY IN SUCH FISCAL YEAR PURSUANT TO SECTION 3.4(H) WHICH REMAIN
OUTSTANDING, PLUS (C) THE AGGREGATE AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT
TO SECTION 3.1(B)(III) INCURRED IN SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES AND
NOT YET REPAID PLUS (D) THE AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO
SECTION 3.3(L) IN SUCH FISCAL YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY
FOREIGN SUBSIDIARY DOES NOT EXCEED THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL
YEAR, (III) EXCEPT AS PROVIDED IN CLAUSE (II) ABOVE, NEITHER BORROWER NOR ANY
GUARANTOR MAY INCUR CONTINGENT OBLIGATIONS UNDER THIS CLAUSE (G) IN RESPECT OF
INDEBTEDNESS OF ANY PERSON THAT IS NOT THE BORROWER OR A GUARANTOR AND NO OTHER
SUBSIDIARY OF BORROWER MAY INCUR CONTINGENT OBLIGATIONS UNDER THIS CLAUSE (G) IN
RESPECT OF INDEBTEDNESS OF ANY PERSON THAT IS NOT A

 

32

--------------------------------------------------------------------------------


 


SUBSIDIARY OF BORROWER AND (IV) NO EVENT OF DEFAULT MAY EXIST AT THE TIME OF THE
INCURRENCE OF SUCH CONTINGENT OBLIGATION OR WOULD RESULT THEREFROM;


 


(H)       THOSE INCURRED FOR THE BENEFIT OF ANY SUBSIDIARY OF BORROWER (OTHER
THAN THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY SECTION 3.1) IF
THE PRIMARY OBLIGATION IS NOT PROHIBITED BY THIS AGREEMENT, PROVIDED THAT
(I) ANY SUCH CONTINGENT OBLIGATION IS SUBORDINATED TO THE OBLIGATIONS TO THE
SAME EXTENT AS THE PRIMARY OBLIGATION TO WHICH IT RELATES IS SUBORDINATED TO THE
OBLIGATIONS, (II) THE SUM OF (A) THE AGGREGATE AMOUNT OF SUCH CONTINGENT
OBLIGATIONS INCURRED IN SUCH FISCAL YEAR BY BORROWER OR ANY DOMESTIC SUBSIDIARY
FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY WHICH REMAIN OUTSTANDING AT SUCH TIME
PLUS (B) THE AGGREGATE AMOUNT OF CONTINGENT OBLIGATIONS INCURRED BY BORROWER OR
ANY DOMESTIC SUBSIDIARY FOR THE BENEFIT OF ANY FOREIGN SUBSIDIARY IN SUCH FISCAL
YEAR PURSUANT TO SECTION 3.4(G) WHICH REMAIN OUTSTANDING, PLUS (C) THE AGGREGATE
AMOUNT OF INTERCOMPANY INDEBTEDNESS PURSUANT TO SECTION 3.1(B)(III) INCURRED IN
SUCH FISCAL YEAR BY FOREIGN SUBSIDIARIES AND NOT YET REPAID PLUS (D) THE
AGGREGATE AMOUNT OF INVESTMENTS PURSUANT TO SECTION 3.3(L) IN SUCH FISCAL YEAR
BY BORROWER OR ANY DOMESTIC SUBSIDIARY IN ANY FOREIGN SUBSIDIARY DOES NOT EXCEED
THE FOREIGN INVESTMENT BASKET FOR SUCH FISCAL YEAR AND (III) NO EVENT OF DEFAULT
EXISTS AT THE TIME OF THE INCURRENCE OF SUCH CONTINGENT OBLIGATION OR WOULD
RESULT THEREFROM; AND


 


(I)        ANY OTHER CONTINGENT OBLIGATIONS NOT EXPRESSLY PERMITTED BY CLAUSES
(A) THROUGH (H) ABOVE, SO LONG AS ANY SUCH OTHER CONTINGENT OBLIGATIONS, IN THE
AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED $4,000,000.


 

3.5.          Restricted Payments.  Holdings and Borrower shall not and shall
not cause or permit Borrower’s Subsidiaries to directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Payment, except that:

 


(A)       BORROWER MAY MAKE PAYMENTS AND DISTRIBUTIONS TO HOLDINGS THAT ARE USED
BY HOLDINGS TO PAY FEDERAL, STATE AND LOCAL INCOME TAXES THEN DUE AND OWING AND
INTEREST AND PENALTIES WITH RESPECT THERETO, FRANCHISE TAXES AND OTHER SIMILAR
LICENSING EXPENSES, INSIDE DIRECTORS’ FEES NOT TO EXCEED $100,000 PER DIRECTOR
IN ANY FISCAL YEAR OF BORROWER, DIRECTORS’ FEES TO DIRECTORS OTHER THAN INSIDE
DIRECTORS CONSISTENT WITH FEES PAID BY OTHER SIMILARLY SITUATED PUBLIC
COMPANIES, DIRECTORS’ AND OFFICERS’ INSURANCE PREMIUMS, CLAIMS FOR
INDEMNIFICATION MADE BY AN OFFICER OR DIRECTOR IN ACCORDANCE WITH APPLICABLE LAW
AND PURSUANT TO THE ORGANIZATIONAL DOCUMENTS OF THE RELEVANT CREDIT PARTY,
ACCOUNTING EXPENSES, DE MINIMIS CORPORATE EXPENSES, EXPENSES RELATED TO FILINGS
WITH THE SEC AND OTHER GOVERNMENTAL AUTHORITIES, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED THAT BORROWER’S AGGREGATE CONTRIBUTION TO
TAXES AS A RESULT OF THE FILING OF A CONSOLIDATED OR COMBINED RETURN BY HOLDINGS
SHALL NOT BE GREATER, NOR THE AGGREGATE RECEIPT OF TAX BENEFITS LESS, THAN THEY
WOULD HAVE BEEN HAD BORROWER NOT FILED A CONSOLIDATED OR COMBINED RETURN WITH
HOLDINGS; PROVIDED FURTHER THAT ANY MATERIAL REFUND NOT APPLIED TO FUTURE TAX
LIABILITIES SHALL BE PROMPTLY RETURNED BY HOLDINGS TO BORROWER;


 


(B)       WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR ANOTHER CREDIT PARTY MAY MAKE
RESTRICTED PAYMENTS TO THEIR DIRECT PARENTS AND NON WHOLLY-OWNED SUBSIDIARIES OF
BORROWER OR ANOTHER CREDIT PARTY MAY MAKE RESTRICTED PAYMENTS PRO RATA TO THE
HOLDERS OF THEIR STOCK; PROVIDED THAT, (I) THE BORROWER MAY NOT MAKE RESTRICTED
PAYMENTS TO HOLDINGS

 

33

--------------------------------------------------------------------------------


 


UNDER THIS CLAUSE (B) AND (II) TRANSACTION NETWORK SERVICES (BERMUDA) LTD. MAY
NOT MAKE RESTRICTED PAYMENTS TO THE HOLDERS OF ITS STOCK SO LONG AS IT IS NOT A
WHOLLY-OWNED SUBSIDIARY OF BORROWER OR ANOTHER CREDIT PARTY;


 


(C)       BORROWER MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO
REPURCHASE STOCK OWNED BY EMPLOYEES OF BORROWER WHOSE EMPLOYMENT WITH BORROWER
AND ITS AFFILIATES HAS BEEN TERMINATED AND TO REPURCHASE STOCK REMITTED BACK TO
HOLDINGS BY EMPLOYEES OF BORROWER WITH RESPECT TO RESTRICTED STOCK UNITS OF SUCH
EMPLOYEES, PROVIDED THAT SUCH DIVIDEND PAYMENTS SHALL NOT EXCEED $7,500,000 IN
ANY FISCAL YEAR AND PROVIDED THAT NO EVENT OF DEFAULT EXISTS AT THE TIME OF ANY
SUCH RESTRICTED PAYMENT OR WOULD OCCUR AS A RESULT THEREOF (PROVIDED THAT
(I) THE FOREGOING PROVISO SHALL NOT APPLY TO AMOUNTS EXPENDED BY HOLDINGS
PURSUANT TO THIS CLAUSE (C) SOLELY FROM (X) CASH PROCEEDS RECEIVED FROM NEW
ISSUANCES OF HOLDINGS COMMON STOCK IF RECEIVED SUBSTANTIALLY CONTEMPORANEOUSLY
WITH AND USED SOLELY TO EFFECT A REDEMPTION OF AN EXECUTIVE’S STOCK AND (Y) THE
PROCEEDS OF KEY MAN LIFE INSURANCE IF THE PROCEEDS ARE USED TO REPURCHASE THE
STOCK DESCRIBED ABOVE FROM A DECEASED OR INCAPACITATED EMPLOYEE OR MANAGER, AND
(II) HOLDINGS MAY REPURCHASE HOLDINGS COMMON STOCK FROM MANAGEMENT OF BORROWER
OR ANY SUBSIDIARY THROUGH THE CANCELLATION OF INDEBTEDNESS OWING BY SUCH OFFICER
OR MANAGER);


 


(D)       TO THE EXTENT THAT SUCH PAYMENTS ARE RESTRICTED PAYMENTS, ANY PAYMENTS
OR DISTRIBUTIONS MADE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES TO EMPLOYEES UNDER
SECTION 2.02(A)(VI) AND SECTION 6.01(E) OF THE PURCHASE AGREEMENT (AS IN EFFECT
ON MAY 1, 2009) IN AN AMOUNT NOT TO EXCEED $2,300,000; AND


 


(E)       IN ADDITION TO THE STOCK REPURCHASES PERMITTED BY THE FOREGOING CLAUSE
(C), AT ANY TIME AFTER THE BORROWER’S DELIVERY OF ITS COMPLIANCE, PRICING AND
EXCESS CASH FLOW CERTIFICATE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 (TO
THE EXTENT EXCESS CASH FLOW IS REPORTED IN SUCH CERTIFICATE), BORROWER MAY MAKE
RESTRICTED PAYMENTS TO HOLDINGS TO PERMIT HOLDINGS TO MAKE DIVIDENDS TO ITS
STOCKHOLDERS AND REPURCHASE ITS STOCK, SO LONG AS (I) BOTH AT THE TIME OF MAKING
ANY SUCH RESTRICTED PAYMENT AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT
OF DEFAULT EXISTS, (II) BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO ANY
SUCH RESTRICTED PAYMENT ON A PRO FORMA BASIS, BORROWER IS IN COMPLIANCE WITH THE
COVENANTS SET FORTH IN SECTIONS 4.2 AND 4.3, (III) BOTH IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT ON A PRO FORMA BASIS,
BORROWER HAS A PRO FORMA LEVERAGE RATIO OF LESS THAN 2.5 TO 1.0,
(IV) IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT (AND ANY
ADVANCES FUNDED OR OTHER AMOUNTS EXPENDED IN CONNECTION THEREWITH) THE BORROWER
WILL HAVE REQUIRED AVAILABILITY OF NOT LESS THAN $50,000,000 AND (V) SUCH
RESTRICTED PAYMENTS, WHEN AGGREGATED WITH ALL RESTRICTED PAYMENTS MADE PURSUANT
TO THIS SECTION 3.5(E) SINCE THE CLOSING DATE, DO NOT EXCEED (A) AN AMOUNT EQUAL
TO 50% OF THE CUMULATIVE EXCESS CASH FLOW WHICH HAS BEEN REPORTED BY THE
BORROWER ON A COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED TO
THE AGENT SUBSEQUENT TO THE CLOSING DATE (COMMENCING WITH THE COMPLIANCE,
PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED WITH RESPECT TO THE FISCAL
YEAR ENDING DECEMBER 31, 2009 (TO THE EXTENT EXCESS CASH FLOW IS REPORTED
THEREIN)) IF BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT
ON A PRO FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO OF LESS THAN 1.5
TO 1.0, (B) AN AMOUNT EQUAL TO THE LESSER OF (I) $20,000,000 AND (II) 50% OF THE
CUMULATIVE EXCESS CASH FLOW WHICH HAS BEEN REPORTED BY THE BORROWER ON A
COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED TO THE AGENT

 

34

--------------------------------------------------------------------------------


 


SUBSEQUENT TO THE CLOSING DATE (COMMENCING WITH THE COMPLIANCE, PRICING AND
EXCESS CASH FLOW CERTIFICATE DELIVERED WITH RESPECT TO THE FISCAL YEAR ENDING
DECEMBER 31, 2009 (TO THE EXTENT EXCESS CASH FLOW IS REPORTED THEREIN)) IF BOTH
BEFORE AND AFTER GIVING EFFECT TO ANY SUCH RESTRICTED PAYMENT ON A PRO FORMA
BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO OF LESS THAN 2.0 TO 1.0 BUT EQUAL
TO OR GREATER THAN 1.5 TO 1.0, AND (C) AN AMOUNT EQUAL TO THE LESSER OF
(I) $10,000,000 AND (II) 25% OF THE CUMULATIVE EXCESS CASH FLOW WHICH HAS BEEN
REPORTED BY THE BORROWER ON A COMPLIANCE, PRICING AND EXCESS CASH FLOW
CERTIFICATE DELIVERED TO THE AGENT SUBSEQUENT TO THE CLOSING DATE (COMMENCING
WITH THE COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE DELIVERED WITH
RESPECT TO THE FISCAL YEAR ENDING DECEMBER 31, 2009 (TO THE EXTENT EXCESS CASH
FLOW IS REPORTED THEREIN)) IF BOTH BEFORE AND AFTER GIVING EFFECT TO ANY SUCH
RESTRICTED PAYMENT ON A PRO FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO
OF LESS THAN 2.5 TO 1.0 BUT EQUAL TO OR GREATER THAN 2.0 TO 1.0.

 


3.6.          RESTRICTION ON FUNDAMENTAL CHANGES.


 

Holdings and Borrower shall not and shall not cause or permit Borrower’s
Subsidiaries to directly or indirectly:  (a) amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law
except if such amendment, modification, or waiver could not reasonably be
expected to have an adverse effect on Agent or Lenders or affect in any respect
any Liens in favor of Agent and Lenders; (b) enter into any transaction of
merger or consolidation except (i) pursuant to a Permitted Acquisition, or
(ii) upon not less than five (5) Business Days prior written notice to Agent,
any Subsidiary of Borrower may be merged with or into any wholly-owned
Subsidiary of Borrower so long as if either such Subsidiary was a Guarantor
prior to such merger, the surviving Subsidiary is a Guarantor; (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution); provided
that any liquidation, wind-up or dissolution of Transaction Network Services
(Bermuda) Ltd. shall be permitted hereunder so long as any assets held by such
entity at the time of such liquidation, wind-up or dissolution are disposed of
in accordance with Section 3.7 hereof; or (d) acquire by purchase or otherwise
all or any substantial part of the business or assets of, or a business line,
unit or division of, any other Person (as used herein, an “Acquisition” and such
other Person, the “Target”) except pursuant to a Permitted Acquisition or any
Investment permitted under Section 3.3(p).

 

Notwithstanding the foregoing, Borrower or its Subsidiaries may make an
Acquisition (in each case, a “Permitted Acquisition”) subject to the
satisfaction of each of the following conditions or waiver thereof by the
Requisite Lenders:

 

(I)            AGENT SHALL RECEIVE AT LEAST 15 BUSINESS DAYS’ PRIOR WRITTEN
NOTICE OF SUCH PROPOSED PERMITTED ACQUISITION, WHICH NOTICE SHALL INCLUDE A
REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED PERMITTED ACQUISITION;

 

(II)           SUCH PERMITTED ACQUISITION SHALL ONLY INVOLVE A BUSINESS (A) OF
THE TYPE ENGAGED IN BY BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSING DATE,
(B) SUBSTANTIALLY SIMILAR TO THE BUSINESS ENGAGED IN BY BORROWER AND ITS
SUBSIDIARIES AS OF THE CLOSING DATE OR (C) THAT TRANSPORTS ON BEHALF OF THIRD
PARTIES DATA COMMUNICATIONS AND WHICH BUSINESS WOULD NOT SUBJECT AGENT OR ANY
LENDER TO REGULATORY OR THIRD PARTY APPROVALS IN CONNECTION WITH THE

 

35

--------------------------------------------------------------------------------


 

EXERCISE OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OTHER THAN APPROVALS APPLICABLE TO THE EXERCISE OF SUCH RIGHTS AND
REMEDIES WITH RESPECT TO BORROWER PRIOR TO SUCH PERMITTED ACQUISITION;

 

(III)          SUCH PERMITTED ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE TARGET’S BOARD OF DIRECTORS;

 

(IV)          NO ADDITIONAL INDEBTEDNESS, GUARANTEED INDEBTEDNESS, CONTINGENT
OBLIGATIONS OR OTHER LIABILITIES OTHER THAN PURCHASE MONEY INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 3.1(E)(III) SHALL BE INCURRED, ASSUMED OR
OTHERWISE BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND TARGET
AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT (A) LOANS MADE
HEREUNDER, (B) ORDINARY COURSE TRADE PAYABLES, ACCRUED EXPENSES AND OTHER
INDEBTEDNESS OF THE TARGET TO THE EXTENT PERMITTED BY SECTION 3.1 (OTHER THAN
SECTION 3.1(I)) OR 3.4 AND (C) CUSTOMARY EARN-OUT OBLIGATIONS OWING BY HOLDINGS
OR ANY SUBSIDIARY OF HOLDINGS INCURRED IN CONNECTION WITH SUCH ACQUISITION
PROVIDED THAT SUCH OBLIGATIONS CONSTITUTE SUBORDINATED DEBT AND SHALL CONTAIN
SUCH OTHER TERMS AND CONDITIONS REASONABLY SATISFACTORY TO AGENT;

 

(V)           (A) BOTH IMMEDIATELY BEFORE OR AFTER GIVING EFFECT TO THE PROPOSED
PERMITTED ACQUISITION ON A PRO FORMA BASIS, BORROWER IS IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTIONS 4.2 AND 4.3, (B) AFTER GIVING EFFECT
TO SUCH PERMITTED ACQUISITION (AND ANY ADVANCES FUNDED OR OTHER AMOUNTS EXPENDED
IN CONNECTION THEREWITH) THE BORROWER WILL HAVE REQUIRED AVAILABILITY OF NOT
LESS THAN $15,000,000, AND (C) (1) IF EITHER BEFORE OR AFTER GIVING EFFECT TO
THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA BASIS, BORROWER HAS A PRO
FORMA LEVERAGE RATIO GREATER THAN 2.5 TO 1.0, THE AGGREGATE CONSIDERATION
(EXCLUDING UP TO $100,000,000 PER ACQUISITION OF CONSIDERATION PAID IN THE FORM
OF HOLDINGS COMMON STOCK AND INCLUDING ALL TRANSACTION COSTS AND ALL
INDEBTEDNESS, LIABILITIES AND CONTINGENT OBLIGATIONS INCURRED OR ASSUMED IN
CONNECTION THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF
BORROWER AND TARGET) SHALL NOT EXCEED (I) IN CONNECTION WITH ANY SINGLE
PERMITTED ACQUISITION, $75,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO
SECTION 3.3(P) IN CONNECTION WITH THE CONSUMMATION OF SUCH ACQUISITION; AND
(II) IN CONNECTION WITH ALL PERMITTED ACQUISITIONS SINCE THE CLOSING DATE,
$150,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO SECTION 3.3(P) IN CONNECTION
WITH THE CONSUMMATION OF ACQUISITIONS SINCE THE CLOSING DATE, (2) IF BOTH BEFORE
AND AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA
BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO GREATER THAN 2.0 TO 1.0 BUT EQUAL
TO OR LESS THAN 2.5 TO 1.0, THE AGGREGATE CONSIDERATION (EXCLUDING UP TO
$125,000,000 PER ACQUISITION OF CONSIDERATION PAID IN THE FORM OF HOLDINGS
COMMON STOCK AND INCLUDING ALL TRANSACTION COSTS AND ALL INDEBTEDNESS,
LIABILITIES AND CONTINGENT OBLIGATIONS INCURRED OR ASSUMED IN CONNECTION
THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF BORROWER AND
TARGET) SHALL NOT EXCEED (I) IN CONNECTION WITH ANY SINGLE PERMITTED
ACQUISITION, $100,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO
SECTION 3.3(P) IN CONNECTION WITH THE CONSUMMATION OF SUCH ACQUISITION; AND
(II) IN CONNECTION WITH ALL PERMITTED ACQUISITIONS SINCE THE CLOSING DATE,
$200,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO SECTION 3.3(P) IN CONNECTION
WITH THE CONSUMMATION OF ACQUISITIONS SINCE THE CLOSING DATE OR (3) IF BOTH
BEFORE AND AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO
FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO EQUAL TO OR LESS THAN  2.0
TO 1.0, THE AGGREGATE CONSIDERATION (EXCLUDING UP TO $150,000,000 PER
ACQUISITION OF CONSIDERATION PAID IN THE FORM OF HOLDINGS COMMON STOCK AND
INCLUDING ALL TRANSACTION COSTS AND ALL INDEBTEDNESS, LIABILITIES AND CONTINGENT
OBLIGATIONS INCURRED OR ASSUMED

 

36

--------------------------------------------------------------------------------


 

IN CONNECTION THEREWITH OR OTHERWISE REFLECTED ON A CONSOLIDATED BALANCE SHEET
OF BORROWER AND TARGET) SHALL NOT EXCEED (I) IN CONNECTION WITH ANY SINGLE
PERMITTED ACQUISITION, $150,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO
SECTION 3.3(P) IN CONNECTION WITH THE CONSUMMATION OF SUCH ACQUISITION, AND
(II) IN CONNECTION WITH ALL PERMITTED ACQUISITIONS SINCE THE CLOSING DATE,
$300,000,000 MINUS ANY INVESTMENTS MADE PURSUANT TO SECTION 3.3(P) IN CONNECTION
WITH THE CONSUMMATION OF ACQUISITIONS SINCE THE CLOSING DATE.

 

(VI)          THE BUSINESS AND ASSETS ACQUIRED IN SUCH PERMITTED ACQUISITION
SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED ENCUMBRANCES);

 

(VII)         AT OR PRIOR TO THE CLOSING OF ANY PERMITTED ACQUISITION, AGENT
WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (TO THE EXTENT REQUIRED BY THE
COLLATERAL DOCUMENTS AND SUBJECT TO PERMITTED ENCUMBRANCES) IN ALL ASSETS
ACQUIRED PURSUANT THERETO OR IN THE ASSETS AND STOCK OF THE TARGET AS AND TO THE
EXTENT REQUIRED BY SECTION 2.7(C), AND HOLDINGS AND BORROWER AND THE TARGET
SHALL HAVE EXECUTED SUCH DOCUMENTS AND TAKEN SUCH ACTIONS AS MAY BE REQUIRED BY
AGENT IN CONNECTION THEREWITH;

 

(VIII)        CONCURRENTLY WITH DELIVERY OF THE NOTICE REFERRED TO IN CLAUSE
(I) ABOVE, BORROWER SHALL HAVE DELIVERED TO AGENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT:

 

(A)          A PRO FORMA CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND CASH
FLOW STATEMENT OF HOLDINGS AND ITS SUBSIDIARIES (THE “ACQUISITION PRO FORMA”),
BASED ON RECENT FINANCIAL STATEMENTS, WHICH SHALL BE COMPLETE AND SHALL FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE ASSETS, LIABILITIES, FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS SUBSIDIARIES IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED, BUT TAKING INTO ACCOUNT SUCH PERMITTED ACQUISITION
AND THE FUNDING OF ALL LOANS IN CONNECTION THEREWITH, AND SUCH ACQUISITION PRO
FORMA SHALL REFLECT THAT, ON A PRO FORMA BASIS, NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO SUCH PERMITTED
ACQUISITION AND HOLDINGS AND ITS SUBSIDIARIES WOULD HAVE BEEN IN COMPLIANCE WITH
THE FINANCIAL COVENANTS SET FORTH IN SECTION 4 FOR THE FOUR QUARTER PERIOD
REFLECTED IN THE COMPLIANCE, PRICING, AND EXCESS CASH CERTIFICATE MOST RECENTLY
DELIVERED TO AGENT PURSUANT TO SECTION 4.4(L) PRIOR TO THE CONSUMMATION OF SUCH
PERMITTED ACQUISITION (AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND ALL
LOANS FUNDED IN CONNECTION THEREWITH AS IF MADE ON THE FIRST DAY OF SUCH
PERIOD);

 

(B)           SOLELY IN RESPECT OF ANY PERMITTED ACQUISITION WHERE THE TOTAL
AGGREGATE CONSIDERATION EXCEEDS $10,000,000, PROJECTIONS COVERING THE 1 YEAR
PERIOD COMMENCING ON THE DATE OF SUCH PERMITTED ACQUISITION SETTING FORTH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT THE ANTICIPATED RESULTS OF
OPERATIONS OF THE TARGET AND HOLDINGS AND ITS SUBSIDIARIES (THE “ACQUISITION
PROJECTIONS”) BASED UPON HISTORICAL FINANCIAL DATA FOR THE TARGET OF A RECENT
DATE REASONABLY SATISFACTORY TO AGENT; WHICH ACQUISITION PROJECTIONS SHALL
EVIDENCE THAT ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO ANY ADD-BACKS
APPROVED BY AGENT, HOLDINGS AND ITS SUBSIDIARIES SHALL CONTINUE TO BE IN
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 4 FOR THE 1 YEAR
PERIOD THEREAFTER;

 

37

--------------------------------------------------------------------------------


 

(C)           A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER (OR ANOTHER OFFICER
ACCEPTABLE TO AGENT) OF BORROWER TO THE EFFECT THAT:  (V) HOLDINGS AND ITS
SUBSIDIARIES WHEN TAKEN AS A WHOLE WILL BE SOLVENT UPON THE CONSUMMATION OF THE
PERMITTED ACQUISITION; (W) THE ACQUISITION PRO FORMA FAIRLY PRESENTS IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES (ON A
CONSOLIDATED BASIS) AS OF THE DATE THEREOF AFTER GIVING EFFECT TO THE PERMITTED
ACQUISITION; (Y) THE ACQUISITION PROJECTIONS ARE A REASONABLE ESTIMATE OF THE
FUTURE FINANCIAL PERFORMANCE OF HOLDINGS AND ITS SUBSIDIARIES SUBSEQUENT TO THE
DATE THEREOF BASED UPON THE HISTORICAL PERFORMANCE OF HOLDINGS AND ITS
SUBSIDIARIES AND TARGET AND (Z) HOLDINGS AND ITS SUBSIDIARIES HAVE COMPLETED
THEIR DUE DILIGENCE INVESTIGATION WITH RESPECT TO THE TARGET AND SUCH PERMITTED
ACQUISITION, WHICH INVESTIGATION WAS CONDUCTED IN A MANNER SIMILAR TO THAT WHICH
WOULD HAVE BEEN CONDUCTED BY A PRUDENT PURCHASER OF A COMPARABLE BUSINESS AND
THE RESULTS OF WHICH INVESTIGATION WERE DELIVERED TO AGENT;

 

(IX)           SOLELY IN RESPECT OF ANY PERMITTED ACQUISITION WHERE THE TOTAL
AGGREGATE CONSIDERATION EXCEEDS $50,000,000 ((A) EXCLUDING (I) IF EITHER BEFORE
OR AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA
BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO GREATER THAN 2.0 TO 1.0, UP TO
$100,000,000 OF CONSIDERATION PAID IN THE FORM OF HOLDINGS COMMON STOCK, (II) IF
BOTH BEFORE AND AFTER GIVING EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A
PRO FORMA BASIS, BORROWER HAS A PRO FORMA LEVERAGE RATIO GREATER THAN 2.0 TO 1.0
BUT EQUAL TO OR LESS THAN 2.5 TO 1.0, UP TO $125,000,000 OF CONSIDERATION PAID
IN THE FORM OF HOLDINGS COMMON STOCK (III) IF BOTH BEFORE AND AFTER GIVING
EFFECT TO THE PROPOSED PERMITTED ACQUISITION ON A PRO FORMA BASIS, BORROWER HAS
A PRO FORMA LEVERAGE RATIO EQUAL TO OR LESS THAN  2.0 TO 1.0, UP TO $150,000,000
OF CONSIDERATION PAID IN THE FORM OF HOLDINGS COMMON STOCK AND (B) INCLUDING ALL
TRANSACTION COSTS AND ALL INDEBTEDNESS, LIABILITIES AND CONTINGENT OBLIGATIONS
INCURRED OR ASSUMED IN CONNECTION THEREWITH OR OTHERWISE REFLECTED ON A
CONSOLIDATED BALANCE SHEET OF BORROWER AND TARGET), EBITDA (CALCULATED WITH
RESPECT TO THE TARGET) OF THE TARGET FOR THE FOUR QUARTER PERIOD IMMEDIATELY
PRECEDING SUCH PERMITTED ACQUISITION SHALL HAVE BEEN AT LEAST $1;

 

(X)            AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PERMITTED ACQUISITION, AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, COPIES OF THE ACQUISITION AGREEMENT AND
RELATED AGREEMENTS AND INSTRUMENTS, AND ALL OPINIONS, CERTIFICATES, LIEN SEARCH
RESULTS, COPIES OF ALL ENVIRONMENTAL REPORTS AND MEMORANDA RELATED THERETO TO
THE EXTENT PREPARED IN CONNECTION WITH SUCH PERMITTED ACQUISITION, AND OTHER
DOCUMENTS REASONABLY REQUESTED BY AGENT, INCLUDING THOSE SPECIFIED IN
SECTION 2.7; AND

 

(XI)           AT THE TIME OF SUCH PERMITTED ACQUISITION AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

3.7.          Disposal of Assets or Subsidiary Stock.  Holdings and Borrower
shall not and shall not cause or permit any Credit Party to directly or
indirectly convey, sell, lease, sublease, transfer or otherwise dispose of, or
grant any Person an option to acquire, in one transaction or a series of related
transactions, any of its property, business or assets, whether now owned or
hereafter acquired, except for (a) sales of inventory and equipment in good
faith to customers for fair value in the ordinary course of business and
dispositions of obsolete or worn out equipment

 

38

--------------------------------------------------------------------------------


 

not used or useful in the business; (b) Asset Dispositions by Borrower and
Subsidiaries of Borrower that are Credit Parties (excluding sales of Accounts
and Stock of any of Holdings’ Subsidiaries) if all of the following conditions
are met:  (i) the market value of assets sold or otherwise disposed of in any
single transaction or series of related transactions does not exceed $7,500,000
and the aggregate market value of assets sold or otherwise disposed of in any
Fiscal Year does not exceed $10,000,000; (ii) the consideration received is at
least equal to the fair market value of such assets; (iii) at least 85% of the
consideration received is cash; (iv) the Net Proceeds of such Asset Disposition
are applied as required by Section 1.5(c); (v) after giving effect to the Asset
Disposition and the repayment of Indebtedness with the proceeds thereof,
Holdings and its Subsidiaries are in compliance on a pro forma basis with the
covenants set forth in Section 4 recomputed for the most recently ended quarter
for which information is available; and (vi) no Default or Event of Default then
exists or would result from such Asset Disposition; (c) Investments made to the
extent permitted by Section 3.3; (d) leases, licenses, subleases and sublicenses
in the ordinary course of business and provided such lease, license, sublease or
sublicense does not materially interfere with the conduct of the business of
such Credit Party or any other Credit Party; (e) liquidations of Cash
Equivalents in the ordinary course of business and consistent with past
practices; and (f) sales or discounts, in each case without recourse and in the
ordinary course of business, of Accounts arising in the ordinary course of
business (i) which are overdue, or (ii) which Borrower may reasonably determine
are difficult to collect, but in each case only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables).

 

3.8.          Transactions with Affiliates.  Holdings and Borrower shall not and
shall not cause or permit the other Credit Parties to directly or indirectly
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any management,
consulting, investment banking, advisory or other similar services) with any
Affiliate or with any director, officer or employee of any Credit Party, except
(a) as set forth on Schedule 3.8, (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of any such Credit Party
or any of its Subsidiaries and upon fair and reasonable terms that are no less
favorable to any such Credit Party or any of its Subsidiaries than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) payment of reasonable compensation to officers and employees for
services actually rendered to any such Credit Party or any of its Subsidiaries
(including the issuance of Holdings Common Stock to management employees of
Borrower or its Subsidiaries), (d) payment of directors’ fees, (e) transactions
expressly permitted by Sections 3.3(h) and 3.5, and (f) transactions among the
Credit Parties expressly permitted by this Agreement.

 

3.9.          Compliance with Laws.  Each Credit Party (i) is in compliance with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56) and the obligations,
conditions and covenants contained in all Contractual Obligations other than
those laws, rules, regulations, orders and provisions of such Contractual
Obligations the noncompliance with which could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(ii) maintains all licenses, qualifications and

 

39

--------------------------------------------------------------------------------


 

permits for which the loss, suspension, revocation or failure to obtain or
maintain could reasonably be expected to have a Material Adverse Effect.

 


3.10.        CONDUCT OF BUSINESS.


 


(A)       THE CREDIT PARTIES SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR
SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENGAGE IN ANY BUSINESS OTHER THAN A
BUSINESS (A) OF THE TYPE ENGAGED IN BY BORROWER AND THE OTHER CREDIT PARTIES AS
OF THE CLOSING DATE, (B) SUBSTANTIALLY SIMILAR TO THE BUSINESS ENGAGED IN BY
BORROWER AND THE OTHER CREDIT PARTIES AS OF THE CLOSING DATE, OR (C) THAT
TRANSPORTS ON BEHALF OF THIRD PARTIES DATA COMMUNICATIONS.


 


(B)       HOLDINGS WILL ENGAGE IN NO BUSINESS OTHER THAN (I) ITS OWNERSHIP OF
THE STOCK OF BORROWER, (II) ITS DECLARATION AND PAYMENT OF THE RESTRICTED
PAYMENTS PERMITTED UNDER SECTION 3.5 AND ACTIVITIES INCIDENTAL THERETO AND
(III) THE ISSUANCE OF STOCK TO THE EXTENT NOT PROHIBITED BY SECTION 3.18. 
NOTWITHSTANDING THE FOREGOING, HOLDINGS MAY ENGAGE IN THOSE ACTIVITIES THAT ARE
INCIDENTAL TO (A) THE MAINTENANCE OF ITS CORPORATE EXISTENCE IN COMPLIANCE WITH
APPLICABLE LAW, AND ITS STATUS AS A PUBLICLY HELD COMPANY (B) LEGAL, TAX AND
ACCOUNTING MATTERS IN CONNECTION WITH ANY OF THE FOREGOING ACTIVITIES,
(C) ENTERING INTO, AND PERFORMING ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND (D) ENTERING INTO, AND PERFORMING ITS OBLIGATIONS UNDER
TRANSACTIONS EXPRESSLY PERMITTED TO BE ENTERED INTO BY HOLDINGS HEREUNDER.


 


3.11.        CHANGES RELATING TO INDEBTEDNESS AND MATERIAL DOCUMENTS.


 


(A)       HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT
BORROWER’S SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CHANGE OR AMEND THE TERMS OF
ANY OF ITS INDEBTEDNESS PERMITTED BY SECTION 3.1(C), (I) OR (J) OR ANY EARN-OUT
OBLIGATIONS PERMITTED BY SECTION 3.6(IV)(C):  (A) HAVING AN OUTSTANDING
PRINCIPAL BALANCE IN EXCESS OF $10,000,000 IF THE EFFECT OF SUCH AMENDMENT IS
TO: (I) INCREASE THE INTEREST RATE ON SUCH INDEBTEDNESS BY MORE THAN 3.00% OVER
THE AMOUNT SET FORTH IN THE ORIGINAL DOCUMENTATION GOVERNING SUCH INDEBTEDNESS;
(II) ACCELERATE THE DATES UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE
ON OR INCREASE THE PRINCIPAL AMOUNT OF OR CHANGE THE REDEMPTION OR PREPAYMENT
PROVISIONS OF SUCH INDEBTEDNESS OR, DIRECTLY OR INDIRECTLY, VOLUNTARILY
PURCHASE, REDEEM, DEFEASE OR PREPAY ANY PRINCIPAL OF, PREMIUM, IF ANY, INTEREST
OR OTHER AMOUNT PAYABLE IN RESPECT OF ANY SUCH INDEBTEDNESS, OTHER THAN
INDEBTEDNESS SECURED BY A PERMITTED ENCUMBRANCE IF THE ASSET SECURING SUCH
INDEBTEDNESS HAS BEEN SOLD OR OTHERWISE DISPOSED OF IN ACCORDANCE WITH
SECTION 3.7(B); (III) ADD OR MAKE MORE RESTRICTIVE ANY EVENT OF DEFAULT OR ANY
COVENANT WITH RESPECT TO SUCH INDEBTEDNESS; OR (IV) CHANGE OR AMEND ANY OTHER
TERM IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF
THE OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH
INDEBTEDNESS IN A MANNER ADVERSE TO HOLDINGS OR ANY OF ITS SUBSIDIARIES OR
LENDERS; OR (B) WHICH IS SUBORDINATED DEBT IF THE EFFECT OF SUCH AMENDMENT IS
TO: (I) CHANGE THE SUBORDINATION PROVISIONS THEREOF (OR THE SUBORDINATION TERMS
OF ANY GUARANTY THEREOF); OR (II) INCREASE THE PORTION OF INTEREST PAYABLE IN
CASH WITH RESPECT TO ANY INDEBTEDNESS FOR WHICH INTEREST IS PAYABLE BY THE
ISSUANCE OF PAYMENT-IN-KIND NOTES OR IS PERMITTED TO ACCRUE.


 


(B)       HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT
BORROWER’S SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CHANGE, AMEND, SUPPLEMENT OR
OTHERWISE MODIFY

 

40

--------------------------------------------------------------------------------


 


(PURSUANT TO A WAIVER OR OTHERWISE) THE TERMS AND CONDITIONS OF ANY OF THE
PURCHASE DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT IF SUCH CHANGE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON AGENT OR
LENDERS OR AFFECT IN ANY MATERIAL RESPECT ANY LIENS OR ANY COLLATERAL IN FAVOR
OF AGENT ON BEHALF OF THE LENDERS.

 

3.12.        Fiscal Year.  Each of Holdings and Borrower shall not change its
Fiscal Year or permit any of Borrower’s Subsidiaries to change its respective
Fiscal Years.

 


3.13.         PRESS RELEASE; PUBLIC OFFERING MATERIALS.  HOLDINGS AND BORROWER
EACH AGREES THAT NEITHER IT NOR ITS AFFILIATES WILL ISSUE ANY PRESS RELEASES OR
OTHER PUBLIC DISCLOSURE USING THE NAME OF SUNTRUST OR ITS AFFILIATES OR
REFERRING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED
TRANSACTIONS DOCUMENTS WITHOUT AT LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO
SUNTRUST AND WITHOUT THE PRIOR WRITTEN CONSENT OF SUNTRUST UNLESS, EXCEPT AS SET
FORTH BELOW, SUCH PERSON IS REQUIRED TO DO SO UNDER LAW AND THEN, IN ANY EVENT,
SUCH PERSON WILL CONSULT (UNLESS PROHIBITED BY LAW) WITH SUNTRUST BEFORE ISSUING
SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE; PROVIDED HOWEVER, SUCH PERSON
NEED NOT OBTAIN SUCH WRITTEN CONSENT TO USE SUNTRUST’S NAME TO REFER TO THIS
AGREEMENT TO THE EXTENT SUCH DISCLOSURE IS IN CONNECTION WITH A PROSPECTUS,
PROXY STATEMENT OR OTHER SECURITIES FILING WITH THE SEC OR OTHER GOVERNMENTAL
AUTHORITY.

 

(b)       Each of Agent and each Lender agrees that neither it nor its
Affiliates will issue any press releases or other public disclosure using the
name of Holdings, the Borrower or any of their Subsidiaries or affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Borrower and without the prior written
consent of the Borrower unless, except as set forth below, such Person is
required to do so under law and then, in any event, such Person will consult
(unless prohibited by law or not reasonably practicable) with the Borrower
before issuing such press release or other public disclosure; provided however,
such Person need not obtain such written consent to use the name of Holdings,
the Borrower or any of their Subsidiaries or affiliates or to refer to this
Agreement or the other Loan Documents to the extent (i) such disclosure is in
connection with a prospectus, proxy statement or other securities filing with
the SEC or other Governmental Authority or (ii) such disclosure is otherwise
permitted pursuant to Section 9.14 hereof.

 

3.14.        Limitation on Creation of Subsidiaries.  Holdings and Borrower
shall not and shall not permit Borrower’s Subsidiaries to directly or indirectly
establish, create or acquire any new Subsidiary, except that Borrower or any of
its Subsidiaries may acquire, pursuant to a Permitted Acquisition, establish or
create one or more wholly-owned Subsidiaries and transfer assets to such newly
established or created Subsidiaries so long as the provisions of Section 2.7 are
complied with and, in the case of an Investment in one or more Foreign
Subsidiaries, the provisions of Section 3.3(1) have been complied with.

 

3.15.        Hazardous Materials.  Holdings and Borrower shall not and shall not
cause or permit Borrower’s Subsidiaries to cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities by the Credit Parties or any of their
Subsidiaries under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral,

 

41

--------------------------------------------------------------------------------


 

other than in the case of (a) or (b), such violations or Environmental
Liabilities that could not reasonably be expected to have a Material Adverse
Effect.

 


3.16.        ERISA; FOREIGN PENSION PLANS.


 


(A)       HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT ANY
ERISA AFFILIATE TO CAUSE OR PERMIT TO OCCUR AN ERISA EVENT TO THE EXTENT SUCH
ERISA EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)       HOLDINGS AND BORROWER SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR
SUBSIDIARIES TO ESTABLISH, MAINTAIN AND OPERATE ANY FOREIGN PENSION PLAN THAT IS
NOT IN COMPLIANCE WITH ALL THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY OR THE RESPECTIVE
REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN, WHERE THE
FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 

3.17.        Sale-Leasebacks.  Holdings and Borrower shall not and shall not
cause or permit any of their Subsidiaries to engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets; provided
that Holdings, Borrower or any of their Subsidiaries shall be able to enter into
any sale-leaseback transaction involving the Lacey Property so long as the
proceeds of such transaction are applied in accordance with Section 1.5(c).

 


3.18.        CAPITAL STOCK.


 


(A)       HOLDINGS WILL NOT ISSUE (I) ANY PREFERRED STOCK OTHER THAN PERMITTED
HOLDINGS PREFERRED STOCK OR (II) ANY REDEEMABLE COMMON STOCK; AND


 


(B)       HOLDINGS WILL NOT PERMIT ANY SUBSIDIARY OF HOLDINGS TO ISSUE ANY STOCK
(INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR WARRANTS TO
PURCHASE, OR SECURITIES CONVERTIBLE INTO, STOCK, EXCEPT (I) FOR TRANSFERS AND
REPLACEMENTS OF THE THEN OUTSTANDING SHARES OF STOCK,  (II) FOR STOCK SPLITS,
STOCK DIVIDENDS AND ADDITIONAL ISSUANCES WHICH DO NOT DECREASE THE PERCENTAGE
OWNERSHIP OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY CLASS OF THE STOCK OF
BORROWER OR SUCH SUBSIDIARY, (III) IN THE CASE OF FOREIGN SUBSIDIARIES OF
BORROWER, TO QUALIFY DIRECTORS TO THE EXTENT REQUIRED UNDER APPLICABLE LAW,
(IV) SUBSIDIARIES OF BORROWER FORMED AFTER THE CLOSING DATE PURSUANT TO
SECTION 3.14 MAY ISSUE STOCK TO BORROWER OR THE RESPECTIVE SUBSIDIARY OF
BORROWER WHICH OWNS SUCH STOCK IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 3.14 AND (V) ANY FOREIGN SUBSIDIARY FORMED AFTER THE CLOSING DATE
PURSUANT TO SECTION 3.14 MAY ISSUE STOCK TO BORROWER, ANY SUBSIDIARY AND ANY
OTHER INVESTOR IF THE INVESTMENT IN SUCH FOREIGN SUBSIDIARY BY BORROWER AND ITS
SUBSIDIARIES IS MADE IN ACCORDANCE WITH SECTION 3.3.  ALL STOCK ISSUED IN
ACCORDANCE WITH THIS SECTION 3.18(B) SHALL, TO THE EXTENT REQUIRED BY A PLEDGE
AGREEMENT, BE DELIVERED TO AGENT AND PLEDGED PURSUANT TO A PLEDGE AGREEMENT.

 

3.19.        OFAC.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) engage in any dealings or transactions

 

42

--------------------------------------------------------------------------------


 

prohibited by Section 2 of such executive order, or be otherwise knowingly
associated with any such person in any manner violative of Section 2, (iii) be a
person on the list of Specially Designated Nationals and Blocked Persons (an
“SDN”) under the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”) regulations, or (iv) conduct business with an SDN or in a country in
violation of an economic sanctions program of the United States administered by
OFAC or any successor agency (a “Sanctions Program”).

 


SECTION 4.
FINANCIAL COVENANTS/REPORTING


 

Borrower covenants and agrees that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 


4.1.          CAPITAL EXPENDITURE LIMITS.


 


(A)       BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL NOT MAKE
CAPITAL EXPENDITURES DURING ANY FISCAL YEAR THAT EXCEED THE AMOUNT SET FORTH IN
THE TABLE BELOW OPPOSITE THE APPLICABLE FISCAL YEAR (THE “CAPEX LIMIT”);
PROVIDED, HOWEVER, THAT THE CAPEX LIMIT FOR EACH SUBSEQUENT FISCAL YEAR
REFERENCED BELOW (COMMENCING WITH THE 2010 FISCAL YEAR) WILL BE INCREASED, IF AT
ALL, BY THE POSITIVE AMOUNT EQUAL TO THE LESSER OF (I) 50% OF THE CAPEX LIMIT
THEN IN EFFECT FOR THE IMMEDIATELY PRECEDING FISCAL YEAR (AFTER GIVING EFFECT TO
ANY INCREASE PURSUANT TO THIS PROVISION), AND (II) THE AMOUNT (IF ANY), EQUAL TO
THE DIFFERENCE OBTAINED BY TAKING THE CAPEX LIMIT THEN IN EFFECT FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR (AFTER GIVING EFFECT TO ANY INCREASE PURSUANT
TO THIS PROVISION) MINUS THE ACTUAL AMOUNT OF ANY CAPITAL EXPENDITURES EXPENDED
DURING SUCH PRECEDING FISCAL YEAR (THE “CARRY OVER AMOUNT”); PROVIDED, FURTHER,
THE CARRY OVER AMOUNT FOR PURPOSES OF MEASURING COMPLIANCE HEREWITH FOR THE 2009
FISCAL YEAR SHALL BE DEEMED TO BE $0.


 

Fiscal Year

 

Capex Limit

 

2009

 

$

60,000,000

 

2010

 

$

60,000,000

 

2011

 

$

60,000,000

 

2012

 

$

60,000,000

 

2013 and each Fiscal Year thereafter

 

$

65,000,000

 

 


(B)       NOTWITHSTANDING THE FOREGOING, BORROWER AND ITS SUBSIDIARIES MAY MAKE
ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE INCLUDED
IN ANY DETERMINATION UNDER THE FOREGOING CLAUSE (A)) AS FOLLOWS: (I) CAPITAL
EXPENDITURES WITH THE NET PROCEEDS RECEIVED BY BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ANY ASSET DISPOSITION SO LONG AS SUCH CAPITAL EXPENDITURES ARE
TO BE MADE OR CONTRACTUALLY COMMITTED TO BE MADE WITHIN 180 DAYS (OR IN THE CASE
OF NET PROCEEDS RECEIVED IN RESPECT OF THE LOSS, DAMAGE, DESTRUCTION, CASUALTY
OR CONDEMNATION OF ANY ASSETS OF BORROWER OR ITS SUBSIDIARY, 270 DAYS) FOLLOWING
THE DATE OF SUCH ASSET DISPOSITION OR TO REPLACE OR RESTORE ANY PROPERTIES OR
ASSETS IN RESPECT TO

 

43

--------------------------------------------------------------------------------


 


WHICH SUCH NET PROCEEDS WERE PAID TO THE EXTENT SUCH NET PROCEEDS ARE NOT
REQUIRED TO BE APPLIED TO REPAY THE TERM LOANS PURSUANT TO SECTION 1.5(C); AND
(II) CAPITAL EXPENDITURES CONSTITUTING ANY PERMITTED ACQUISITION.


 

4.2.          Maximum Leverage Ratio.  Holdings, Borrower and its Subsidiaries
on a consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
12-month period then ended of not more than the following:

 

3.00 to 1.0 for the Fiscal Quarter ending December 31, 2009;

 

3.00 to 1.0 for the Fiscal Quarter ending March 31, 2010;

 

2.75 to 1.0 for the Fiscal Quarter ending June 30, 2010;

 

2.75 to 1.0 for the Fiscal Quarter ending September 30, 2010;

 

2.50 to 1.0 for the Fiscal Quarter ending December 31, 2010;

 

2.50 to 1.0 for the Fiscal Quarter ending March 31, 2011;

 

2.25 to 1.0 for the Fiscal Quarter ending June 30, 2011;

 

2.25 to 1.0 for the Fiscal Quarter ending September 30, 2011;

 

2.25 to 1.0 for the Fiscal Quarter ending December 31, 2011;

 

2.00 to 1.0 for each Fiscal Quarter ending thereafter.

 

4.3.          Fixed Charge Coverage Ratio.Holdings, Borrower and its
Subsidiaries on a consolidated basis shall have a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.00 as of the last day of each Fiscal Quarter and for the
12-month period then ended.

 


4.4.          FINANCIAL STATEMENTS AND OTHER REPORTS.


 

Holdings and Borrower will maintain, and cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of Financial Statements in
conformity with GAAP (it being understood that quarterly Financial Statements
are not required to have footnote disclosures).  Borrower will deliver each of
the Financial Statements and other reports described below in electronic form to
Agent and Agent will deliver, or cause to be delivered, copies thereof to the
Lenders:

 


(A)       QUARTERLY FINANCIALS.  NOT LATER THAN THE EARLIER OF (I) 45 DAYS AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF
HOLDINGS (COMMENCING WITH THE FISCAL QUARTER ENDED MARCH 31, 2010), AND (II) THE
PUBLIC FILING WITH THE SEC OF HOLDINGS’ FORM 10-Q FOR EACH SUCH FISCAL QUARTER,
BORROWER WILL DELIVER TO AGENT A COPY OF SUCH FORM 10-Q FOR SUCH FISCAL QUARTER
AND, TO THE EXTENT NOT INCLUDED THEREIN, (1) THE CONSOLIDATED

 

44

--------------------------------------------------------------------------------


 


BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF SUCH FISCAL
QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY
AND CASH FLOW FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR OF HOLDINGS TO THE END OF SUCH FISCAL QUARTER AND
(2) A REPORT SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR; PROVIDED THAT THE FILING WITH
THE SEC BY HOLDINGS OF ITS QUARTERLY REPORT ON FORM 10-Q FOR THE APPLICABLE
FISCAL QUARTER WITHIN THE TIME PERIOD SET FORTH IN THIS SECTION 4.4(A) SHALL
SATISFY THE REQUIREMENTS OF THIS SECTION 4.4(A).


 


(B)       YEAR-END FINANCIALS.  NOT LATER THAN THE EARLIER OF (A) 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2009) AND (B) THE PUBLIC FILING WITH THE SEC OF HOLDINGS’ FORM 10-K
FOR SUCH FISCAL YEAR, BORROWER WILL DELIVER TO AGENT A COPY OF SUCH FORM 10-K
FOR SUCH FISCAL YEAR AND, TO THE EXTENT NOT INCLUDED THEREIN, (1) THE
CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR, AND (2) A REPORT WITH RESPECT TO THE
CONSOLIDATED FINANCIAL STATEMENTS FROM A FIRM OF CERTIFIED PUBLIC ACCOUNTANTS
SELECTED BY BORROWER AND REASONABLY ACCEPTABLE TO AGENT, WHICH REPORT SHALL BE
PREPARED IN ACCORDANCE WITH STATEMENT OF AUDITING STANDARDS NO. 58 (THE
“STATEMENT”) “REPORTS ON AUDITED FINANCIAL STATEMENTS” AND SUCH REPORT SHALL BE
“UNQUALIFIED” (AS SUCH TERM IS DEFINED IN SUCH STATEMENT); PROVIDED THAT THE
FILING WITH THE SEC BY HOLDINGS OF ITS ANNUAL REPORT ON FORM 10-K FOR THE
APPLICABLE FISCAL YEAR WITHIN THE TIME PERIOD SET FORTH IN THIS
SECTION 4.4(B) SHALL SATISFY THE REQUIREMENTS OF THIS SECTION 4.4(B).


 


(C)       RESERVED.


 


(D)       APPRAISALS.  FROM TIME TO TIME, IF AGENT OR ANY LENDER DETERMINES THAT
OBTAINING APPRAISALS IS NECESSARY IN ORDER FOR AGENT OR SUCH LENDER TO COMPLY
WITH APPLICABLE LAWS OR REGULATIONS, AGENT WILL, AT BORROWER’S EXPENSE, OBTAIN
APPRAISAL REPORTS IN FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO
AGENT STATING THE THEN CURRENT FAIR MARKET VALUES OF ALL OR ANY PORTION OF THE
REAL ESTATE OWNED BY CREDIT PARTIES.  IN ADDITION TO THE FOREGOING, AT
BORROWER’S EXPENSE, AT ANY TIME WHILE AND SO LONG AS AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AND IN THE ABSENCE OF AN EVENT OF DEFAULT NOT
MORE THAN ONCE DURING EACH CALENDAR YEAR, AGENT MAY OBTAIN APPRAISAL REPORTS IN
FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO AGENT STATING THE THEN
CURRENT MARKET VALUES OF ALL OR ANY PORTION OF THE REAL ESTATE AND PERSONAL
PROPERTY OWNED BY ANY OF THE CREDIT PARTIES.


 


(E)       BUDGET.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN SIXTY
(60) DAYS AFTER THE LAST DAY OF EACH OF HOLDINGS’ FISCAL YEARS, BORROWER WILL
DELIVER A BUDGET OF HOLDINGS AND ITS SUBSIDIARIES FOR THE FORTHCOMING FISCAL
YEAR, PREPARED ON A QUARTER BY QUARTER BASIS.


 


(F)        RESERVED.


 


(G)       EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF
HOLDINGS OR BORROWER OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR
CONDITIONS, BORROWER SHALL DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY
BORROWER OR HOLDINGS OR ANY

 

45

--------------------------------------------------------------------------------


 


OF THEIR RESPECTIVE SUBSIDIARIES WITH RESPECT TO ANY SUCH EVENT OR CONDITION AND
A CERTIFICATE OF BORROWER’S CHIEF EXECUTIVE OFFICER SPECIFYING THE NATURE AND
PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION AND WHAT ACTION HOLDINGS,
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS TAKEN, IS TAKING AND
PROPOSES TO TAKE WITH RESPECT THERETO (1) ANY CONDITION OR EVENT THAT
CONSTITUTES, OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE OCCURRENCE
OF, AN EVENT OF DEFAULT OR DEFAULT, (2) ANY NOTICE THAT ANY PERSON HAS GIVEN TO
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OTHER ACTION TAKEN WITH RESPECT TO A
CLAIMED DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO IN
SECTION 6.1(B),  (3) ANY NOTICE GIVEN OR ACTION TAKEN IN RESPECT OF A CLAIMED
MATERIAL DEFAULT OR BREACH OF THE PURCHASE DOCUMENTS AND ANY CLAIM FOR
INDEMNIFICATION OR REIMBURSEMENT MADE WITH RESPECT TO THE PURCHASE DOCUMENTS BY
ANY PARTY THERETO, OR (4) ANY EVENT OR CONDITION THAT COULD REASONABLY BE
EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT.


 


(H)       LITIGATION.  PROMPTLY UPON ANY RESPONSIBLE OFFICER OF HOLDINGS OR
BORROWER OBTAINING KNOWLEDGE OF (1) THE INSTITUTION OF ANY ACTION, CHARGE,
CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION, TAX AUDIT
OR ARBITRATION NOW PENDING OR THREATENED AGAINST OR AFFECTING ANY CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES (“LITIGATION”) NOT PREVIOUSLY DISCLOSED BY BORROWER TO AGENT OR
(2) ANY MATERIAL DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL
INVESTIGATION OR ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING ANY CREDIT
PARTY OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY GIVE NOTICE THEREOF TO AGENT AND
PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM TO ENABLE
AGENT AND ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(I)        NOTICE OF CORPORATE AND OTHER CHANGES.  BORROWER SHALL PROVIDE PROMPT
WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE CLOSING DATE IN THE AUTHORIZED AND
ISSUED STOCK OF ANY CREDIT PARTY (OTHER THAN HOLDINGS) OR ANY SUBSIDIARY OF ANY
CREDIT PARTY (OTHER THAN ANY CHANGE IN THE AUTHORIZED AND ISSUED STOCK OF SUCH
SUBSIDIARY HELD BY BORROWER OR ANY OF ITS SUBSIDIARIES) OR ANY AMENDMENT TO THE
ARTICLES OR CERTIFICATE OF INCORPORATION, BY-LAWS, PARTNERSHIP AGREEMENT OR
OTHER ORGANIZATIONAL DOCUMENTS OF ANY CREDIT PARTY, (2) ANY SUBSIDIARY CREATED
OR ACQUIRED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING
DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE APPLICABLE JURISDICTIONS,
CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE, (3) ANY CHANGES TO THE LIST
OF SUBSIDIARIES THAT ARE CREDIT PARTIES, (4) ANY AMENDMENT, SUPPLEMENT OR OTHER
MODIFICATION TO ANY OF THE PURCHASE DOCUMENTS, (5) THE OCCURRENCE OF ANY ERISA
EVENT THAT ALONE, OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF HOLDINGS AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $2,000,000, AND (6) ANY OTHER
EVENT THAT OCCURS AFTER THE CLOSING DATE WHICH WOULD CAUSE ANY OF THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 OF THIS AGREEMENT (EXCEPT TO THE
EXTENT SUCH REPRESENTATION OR WARRANTY IS MADE ONLY AS OF THE CLOSING DATE) OR
IN ANY OTHER LOAN DOCUMENT TO BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT. 
THE FOREGOING NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY
ANY OF THE LENDERS TO ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT EXPRESSLY
PERMITTED BY THE TERMS OF THIS AGREEMENT.


 


(J)        CUSTOMER CONCENTRATION.  BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE
IF ANY CUSTOMER WHICH WAS ONE OF BORROWER’S AND ITS SUBSIDIARIES’ LARGEST FIVE
(5) CUSTOMERS ON A

 

46

--------------------------------------------------------------------------------


 


CONSOLIDATED BASIS IN TERMS OF REVENUE IN THE PRIOR FISCAL YEAR GIVES NOTICE
THAT IT INTENDS TO CANCEL ITS CONTRACT OR SIGNIFICANTLY REDUCE ITS USAGE OF
SERVICES (OR BORROWER HAS REASON TO BELIEVE THAT SUCH USAGE WILL BE SO REDUCED)
IF AS A RESULT THEREOF SUCH CUSTOMER COULD REASONABLY BE EXPECTED TO CEASE TO BE
ONE OF BORROWER’S AND ITS SUBSIDIARIES’ LARGEST TEN (10) CUSTOMERS ON A
CONSOLIDATED BASIS IN THE THEN CURRENT FISCAL YEAR.


 


(K)       OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER WILL DELIVER
SUCH OTHER INFORMATION AND DATA WITH RESPECT TO HOLDINGS OR ANY SUBSIDIARY OF
HOLDINGS AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY AGENT.


 


(L)        COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE.  TOGETHER WITH
EACH DELIVERY OF FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES PURSUANT
TO SECTIONS 4.4(A) AND (B), BORROWER WILL DELIVER A FULLY AND PROPERLY COMPLETED
COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE (IN SUBSTANTIALLY THE SAME
FORM AS ANNEX C (THE “COMPLIANCE, PRICING AND EXCESS CASH FLOW CERTIFICATE”)
SIGNED BY BORROWER’S CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR OTHER
OFFICER ACCEPTABLE TO AGENT; PROVIDED THAT THE EXCESS CASH FLOW PORTION OF SUCH
CERTIFICATE IS ONLY REQUIRED TO BE DELIVERED ANNUALLY.

 

47

--------------------------------------------------------------------------------


 

4.5.          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Financial statements and other information furnished to
Agent pursuant to Section 4.4 or any other section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP as in effect at
the time of such preparation; provided that to the extent an Accounting Change
results in a material change in the method of accounting in the financial
statements required to be furnished to Agent hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such provisions, Borrower will furnish financial
statements in accordance with such changes but shall provide calculations for
all financial covenants, perform all financial covenants and otherwise observe
all financial standards and terms in accordance with applicable accounting
principles and practices in effect immediately prior to such changes; provided
further that Borrower shall prepare footnotes to the Financial Statements
required to be delivered hereunder that show the differences between the
Financial Statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes).   All such adjustments described in clause (c) of the
definition of the term Accounting Changes resulting from expenditures made
subsequent to the Closing Date (including capitalization of costs and expenses
or payment of pre-Closing Date liabilities) shall be treated as expenses in the
period the expenditures are made. Notwithstanding anything to the contrary set
forth herein, all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.

 


SECTION 5.
REPRESENTATIONS AND WARRANTIES


 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Holdings and Borrower, jointly
and severally, represent, warrant and covenant to Agent and each Lender that the
following statements are and, after giving effect to the Related Transactions,
will remain true, correct and complete until the Termination Date:

 


5.1.          DISCLOSURE.


 


(A)       TO THE KNOWLEDGE OF ANY RESPONSIBLE OFFICER OF HOLDINGS OR BORROWER,
NO REPRESENTATION OR WARRANTY OF ANY CREDIT PARTY CONTAINED IN THIS AGREEMENT,
THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.5, THE OTHER LOAN DOCUMENTS OR
ANY OTHER DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO AGENT OR ANY
LENDER BY OR ON BEHALF OF ANY SUCH PERSON FOR USE IN CONNECTION WITH THE LOAN
DOCUMENTS WHEN TAKEN AS A WHOLE CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER

 

48

--------------------------------------------------------------------------------


 


TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN LIGHT OF
THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.


 


(B)       AS OF THE CLOSING DATE, IMMEDIATELY PRIOR TO GIVING EFFECT TO THIS
AGREEMENT ON THE CLOSING DATE, (I) EACH REPRESENTATION AND WARRANTY OF ANY
CREDIT PARTY SET FORTH IN THE EXISTING CREDIT AGREEMENT WAS TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER
CONTAINED THEREIN AND EXCEPT WITH RESPECT TO ANY REPRESENTATION OR WARRANTY THAT
WAS AS OF A DATE CERTAIN IN WHICH CASE SUCH REPRESENTATION OR WARRANTY WAS TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE (WITHOUT DUPLICATION OF ANY
MATERIALITY QUALIFIER CONTAINED THEREIN) AND (II) NO “DEFAULT” OR “EVENT OF
DEFAULT” (AS EACH SUCH TERM WAS DEFINED IN THE EXISTING CREDIT AGREEMENT) HAD
OCCURRED AND WAS CONTINUING UNDER OR WITH RESPECT TO THE EXISTING CREDIT
AGREEMENT.


 

5.2.          No Material Adverse Effect.  Since December 31, 2008, there have
been no events or changes in facts or circumstances affecting Holdings or any of
its Subsidiaries which had or could reasonably be expected to have a Material
Adverse Effect and that have not been disclosed herein or in the attached
Disclosure Schedules.

 

5.3.          No Conflict; Governmental Approvals.  The consummation of the
Related Transactions does not and will not violate or conflict with any laws,
rules, regulations or orders of any Governmental Authority or violate, conflict
with, result in a breach of, or constitute a default (with due notice or lapse
of time or both) under any Contractual Obligation or organizational documents of
Holdings or any of its Subsidiaries except if such violations, conflicts,
breaches or defaults have not had and could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  The
execution, delivery and performance by Holdings and Borrower of this Agreement,
and by each Credit Party of the other Loan Documents to which it is a party do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority or any other Person except those as have
been obtained or made and are in full force and effect or where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 


5.4.          ORGANIZATION, POWERS, CAPITALIZATION AND GOOD STANDING.


 


(A)       ORGANIZATION AND POWERS.  HOLDINGS AND EACH OF ITS SUBSIDIARIES IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ALL STATES WHERE
SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE (I) JURISDICTION
OF ORGANIZATION OF HOLDING AND EACH OF ITS SUBSIDIARIES AND (II) JURISDICTIONS
IN WHICH HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS OF THE CLOSING DATE
QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE 5.4(A).  HOLDINGS AND EACH OF
ITS SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED
TO BE CONDUCTED, TO ENTER INTO EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND TO
INCUR THE OBLIGATIONS, GRANT LIENS AND SECURITY INTERESTS IN THE COLLATERAL AND
CARRY OUT THE RELATED TRANSACTIONS.  AS OF THE CLOSING DATE, THE SUBSIDIARIES OF
HOLDINGS THAT ARE CREDIT PARTIES ARE INDICATED AS SUCH ON SCHEDULE 5.4(A).

 

49

--------------------------------------------------------------------------------


 


(B)       CAPITALIZATION.  AS OF THE CLOSING DATE:  (I) THE AUTHORIZED STOCK OF
HOLDINGS AND EACH OF ITS SUBSIDIARIES IS AS SET FORTH ON SCHEDULE 5.4(B);
(II) ALL ISSUED AND OUTSTANDING STOCK OF HOLDINGS AND EACH OF ITS SUBSIDIARIES
IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND SUCH
STOCK WAS ISSUED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
STATE, FEDERAL AND FOREIGN LAWS CONCERNING THE ISSUANCE OF SECURITIES; (III) ALL
ISSUED AND OUTSTANDING STOCK OF BORROWER AND EACH OF ITS SUBSIDIARIES IS FREE
AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF AGENT FOR THE BENEFIT OF
AGENT AND LENDERS; (IV) THE IDENTITY OF THE HOLDERS OF THE STOCK OF EACH OF
BORROWER AND ITS SUBSIDIARIES AND THE PERCENTAGE OF THEIR FULLY-DILUTED
OWNERSHIP OF THE STOCK OF EACH OF BORROWER AND ITS SUBSIDIARIES IS SET FORTH ON
SCHEDULE 5.4(B); AND (V) NO STOCK OF BORROWER OR ANY OF ITS SUBSIDIARIES, OTHER
THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING.  EXCEPT AS PROVIDED IN
SCHEDULE 5.4(B), AS OF THE CLOSING DATE, THERE ARE NO PREEMPTIVE OR OTHER
OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR SIMILAR AGREEMENTS
OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM HOLDINGS OR ANY OF ITS
SUBSIDIARIES OF ANY STOCK OF BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(C)       BINDING OBLIGATION.  THIS AGREEMENT IS, AND THE OTHER LOAN DOCUMENTS
WHEN EXECUTED AND DELIVERED WILL BE, THE LEGALLY VALID AND BINDING OBLIGATIONS
OF THE APPLICABLE PARTIES THERETO, EACH ENFORCEABLE AGAINST EACH OF SUCH
PARTIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS EXCEPT AS MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND THE EFFECTS OF GENERAL PRINCIPLES OF
EQUITY.


 

5.5.          Financial Statements and Budget.  All Financial Statements
concerning Holdings, Borrower and their respective Subsidiaries which have been
or will hereafter be furnished to Agent pursuant to this Agreement have been or
will be prepared in accordance with GAAP consistently applied (except as
disclosed therein) and do or will present fairly in all material respects the
financial condition of the entities covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject to, in the
case of unaudited Financial Statements, the absence of footnotes and normal
year-end adjustments.

 

Each Budget delivered pursuant to Section 4.4(e) of this Agreement represent or
will represent as of the date thereof the good faith estimate of Borrower and
its senior management concerning the most probable course of its business it
being understood that projections are subject to inherent uncertainties and that
actual results may differ.

 

5.6.          Intellectual Property.  Each of Holdings and its Subsidiaries
owns, is licensed to use or otherwise has the right to use, all Intellectual
Property used in or necessary for the conduct of its business as currently
conducted except where such failure could not be reasonably expected to have a
Material Adverse Effect and all registered Intellectual Property is properly
registered and is identified on Schedule 5.6.  Except as disclosed in Schedule
5.6, to the knowledge of any Responsible Officer of Holdings or Borrower, the
use of such Intellectual Property by Holdings and its Subsidiaries and the
conduct of their businesses does not and has not been alleged by any Person to
infringe on the rights of any Person.

 

5.7.          Investigations, Audits, Etc.  As of the Closing Date, except as
set forth on Schedule 5.7, neither Holdings nor any of its Subsidiaries has any
knowledge or has received any

 

50

--------------------------------------------------------------------------------


 

formal notice that it is the subject of any review or audit by the IRS or any
governmental investigation concerning the violation or possible violation of any
law.

 

5.8.                              Employee Matters.  Except as set forth on
Schedule 5.8, (a) neither Holdings nor any Domestic Subsidiary nor any of their
respective employees is subject to any collective bargaining agreement, (b) no
petition for certification or union election is pending with respect to the
employees of Holdings or any Domestic Subsidiary and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of Holdings or any Domestic Subsidiary, (c) there are no strikes,
slowdowns, work stoppages or controversies pending or, to the knowledge of any
Responsible Officer of Holdings or Borrower after due inquiry, threatened
between Holdings or any other Credit Party and its respective employees, other
than employee grievances arising in the ordinary course of business which could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (d) hours worked by and payment made to employees of
each of Holdings and its Domestic Subsidiaries comply in all material respects
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters.

 

5.9.                              Solvency.  Holdings and its Subsidiaries when
taken as a whole are Solvent.

 

5.10.                        Litigation; Adverse Facts.  Except as set forth on
Schedule 5.10, there are no judgments outstanding against Holdings or any of its
Subsidiaries or affecting any property of Holdings or any of its Subsidiaries,
nor is there any significant Litigation pending, or to the knowledge of any
Responsible Officer of Holdings or Borrower threatened, against Holdings or any
of its Subsidiaries.  None of such outstanding judgments or pending or
threatened Litigation could reasonably be expected to result in a Material
Adverse Effect.

 


5.11.                        USE OF PROCEEDS; MARGIN REGULATIONS.


 


(A)                      NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED FOR
“BUYING” OR “CARRYING” “MARGIN STOCK” WHICH WOULD RESULT IN ANY LOAN BEING
“DIRECTLY OR INDIRECTLY SECURED” BY SUCH MARGIN STOCK WITHIN THE RESPECTIVE
MEANINGS OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR
ANY OTHER PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.  IF REQUESTED BY AGENT, HOLDINGS AND
BORROWER WILL, AND WILL CAUSE EACH OF BORROWER’S SUBSIDIARIES TO, FURNISH TO
AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE
REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS APPLICABLE, REFERRED TO IN
REGULATION U.


 


(B)                     BORROWER SHALL UTILIZE THE PROCEEDS OF (I) THE INITIAL
TERM LOAN (AND, TO THE EXTENT PERMITTED HEREIN, THE REVOLVING CREDIT ADVANCES
MADE ON THE CLOSING DATE) SOLELY TO REFINANCE THE EXISTING CREDIT AGREEMENT (AND
TO PAY ANY RELATED TRANSACTION EXPENSES), AND (II) THE REVOLVING LOANS, THE
SWING LINE LOANS AND NEW TERM LOANS TO FINANCE BORROWER’S ORDINARY WORKING
CAPITAL AND GENERAL CORPORATE NEEDS (INCLUDING, WITHOUT LIMITATION, FOR
INVESTMENTS, PERMITTED ACQUISITIONS, RESTRICTED PAYMENTS AND PAYMENTS WITH
RESPECT TO INDEBTEDNESS EXPRESSLY PERMITTED HEREUNDER).

 

51

--------------------------------------------------------------------------------


 


(C)                      NONE OF HOLDINGS, BORROWER OR ANY OF ITS SUBSIDIARIES
IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940.


 

5.12.                        Ownership of Property; Liens.  As of the Closing
Date, the real estate (“Real Estate”) listed in Schedule 5.12 constitutes all of
the real property owned, leased, subleased, or used by any Credit Party.  Each
of the Credit Parties owns good and marketable fee simple title to all of its
owned Real Estate, and valid and marketable leasehold interests in all of its
leased Real Estate, all as described on Schedule 5.12, and copies of each
material lease or a summary of terms thereof reasonably satisfactory to Agent
have been delivered to Agent.  Schedule 5.12 further describes any Real Estate
with respect to which any Credit Party is a lessor, sublessor or assignor as of
the Closing Date.  Each of the Credit Parties and each of its Subsidiaries also
has good and marketable title to, or valid leasehold interests in, all of its
personal property and assets.  As of the Closing Date, none of the properties
and assets of any Credit Party or any of its Subsidiaries are subject to any
Liens other than Permitted Encumbrances, and there are no facts, circumstances
or conditions known to any Responsible Officer of Borrower that may result in
any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances against the properties or assets of any Credit Party. 
Each of the Credit Parties has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other properties and assets except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.12 also describes any purchase options, rights of
first refusal or other similar contractual rights pertaining to any Real
Estate.  As of the Closing Date, no portion of any Credit Party’s Real Estate
has suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied.  As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

 


5.13.                        ENVIRONMENTAL MATTERS.


 


(A)                      EXCEPT AS SET FORTH IN SCHEDULE 5.13 AS OF THE CLOSING
DATE: (I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS MATERIAL
EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO ADVERSELY
IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS
SUBSIDIARIES IN EXCESS OF $1,000,000 IN THE AGGREGATE; (II) NEITHER HOLDINGS NOR
ANY SUBSIDIARY OF HOLDINGS HAS CAUSED OR SUFFERED TO OCCUR ANY RELEASE OF
HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THEIR
REAL ESTATE; (III) HOLDINGS AND ITS SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS
SUBSIDIARIES IN EXCESS OF $1,000,000 IN THE AGGREGATE; (IV) HOLDINGS AND ITS
SUBSIDIARIES HAVE OBTAINED, AND ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL
PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR THE OPERATIONS OF THEIR RESPECTIVE
BUSINESSES AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE
THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH ENVIRONMENTAL PERMITS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF HOLDINGS OR ITS
SUBSIDIARIES IN EXCESS OF $1,000,000 IN THE AGGREGATE, AND ALL SUCH

 

52

--------------------------------------------------------------------------------


 


ENVIRONMENTAL PERMITS ARE VALID, UNCONTESTED AND IN GOOD STANDING; (V) NEITHER
HOLDINGS NOR ANY SUBSIDIARY OF HOLDINGS IS INVOLVED IN OPERATIONS OR KNOWS OF
ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY RELEASES OF HAZARDOUS
MATERIALS, THAT ARE LIKELY TO RESULT IN ANY ENVIRONMENTAL LIABILITIES OF
HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS WHICH COULD REASONABLY BE EXPECTED TO BE
IN EXCESS OF $1,000,000 IN THE AGGREGATE, AND NEITHER HOLDINGS NOR ANY
SUBSIDIARY OF HOLDINGS HAS PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT OF
THE REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS; (VI) THERE IS NO LITIGATION
ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR
HAZARDOUS MATERIAL THAT SEEKS DAMAGES, PENALTIES, FINES, COSTS OR EXPENSES IN
EXCESS OF $1,000,000 IN THE AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR THAT
ALLEGES CRIMINAL MISCONDUCT BY, HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS; (VII) NO
NOTICE HAS BEEN RECEIVED BY HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS IDENTIFYING
ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING INFORMATION UNDER
CERCLA OR ANALOGOUS STATE STATUTES, AND TO THE KNOWLEDGE OF ANY RESPONSIBLE
OFFICER OF ANY THE CREDIT PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR
CONDITIONS THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY OF HOLDINGS OR ITS
SUBSIDIARIES BEING IDENTIFIED AS A “POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA
OR ANALOGOUS STATE STATUTES; AND (VIII) HOLDINGS AND ITS SUBSIDIARIES HAVE
PROVIDED TO AGENT COPIES OF ALL ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS AND
ALL WRITTEN INFORMATION PERTAINING TO ACTUAL OR POTENTIAL ENVIRONMENTAL
LIABILITIES, IN EACH CASE RELATING TO ANY OF HOLDINGS OR ITS SUBSIDIARIES TO THE
EXTENT THE FOREGOING ARE IN THE POSSESSION, CUSTODY OR CONTROL OF HOLDINGS OR
ITS SUBSIDIARIES.


 


(B)                     HOLDINGS AND BORROWER EACH HEREBY ACKNOWLEDGES AND
AGREES THAT AGENT (I) IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF
THE REAL ESTATE OR AFFAIRS OF HOLDINGS OR ITS SUBSIDIARIES AND (II) DOES NOT
HAVE THE CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO
INFLUENCE HOLDING’S OR ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE OWNERSHIP,
OPERATION OR MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.


 


5.14.                        ERISA; FOREIGN PENSION PLANS.


 


(A)                      SCHEDULE 5.14 LISTS ALL MATERIAL PLANS AND MATERIAL
FOREIGN PENSION PLANS THAT ARE SPONSORED OR MAINTAINED BY ANY CREDIT PARTY AND
ALL TITLE IV PLANS, MULTIEMPLOYER PLANS THAT ANY CREDIT PARTY OR ERISA AFFILIATE
CONTRIBUTES TO, SPONSORS OR MAINTAINS.  COPIES OF ALL TITLE IV PLANS, TOGETHER
WITH A COPY OF THE LATEST FORM 5500-SERIES REPORT FOR EACH SUCH TITLE IV PLAN
HAVE BEEN MADE AVAILABLE TO AGENT.  EXCEPT WITH RESPECT TO MULTIEMPLOYER PLANS,
EACH QUALIFIED PLAN HAS RECEIVED A FAVORABLE DETERMINATION FROM THE IRS, IS
MAINTAINED UNDER A PROTOTYPE PLAN AND MAY RELY UPON A FAVORABLE OPINION LETTER
ISSUED BY THE IRS WITH RESPECT TO SUCH PROTOTYPE PLAN, OR IS WITHIN THE
APPLICABLE REMEDIAL AMENDMENT PERIOD.  EXCEPT AS WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH PLAN IS IN COMPLIANCE WITH
THE APPLICABLE PROVISIONS OF ERISA AND THE IRC, (II) NEITHER ANY CREDIT PARTY
NOR ERISA AFFILIATE HAS FAILED TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE AS
REQUIRED BY EITHER SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS
OF ANY TITLE IV PLAN AND (III) NEITHER ANY CREDIT PARTY NOR ERISA AFFILIATE HAS
ENGAGED IN A NON-EXEMPT “PROHIBITED TRANSACTION,” AS DEFINED IN SECTION 406 OF
ERISA AND SECTION 4975 OF THE IRC, IN CONNECTION WITH ANY PLAN, THAT WOULD
SUBJECT ANY CREDIT PARTY TO A TAX ON PROHIBITED TRANSACTIONS IMPOSED BY SECTION
502(I) OF ERISA OR SECTION 4975 OF THE IRC.

 

53

--------------------------------------------------------------------------------


 


(B)                     EXCEPT AS SET FORTH IN SCHEDULE 5.14: (I) NO TITLE IV
PLAN HAS ANY UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR EVENT DESCRIBED
IN SECTION 4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF
ANY RESPONSIBLE OFFICER OF BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR
BENEFITS IN THE NORMAL COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR
INSTITUTED AGAINST ANY PLAN OR ANY PERSON AS FIDUCIARY OR SPONSOR OF ANY PLAN
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV) NO
CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR REASONABLY EXPECTS TO INCUR A
MATERIAL LIABILITY AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM A
MULTIEMPLOYER PLAN; AND (V) WITHIN THE LAST FIVE YEARS NO TITLE IV PLAN OF ANY
CREDIT PARTY OR ERISA AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT IN A
“STANDARD TERMINATION” AS THAT TERM IS USED IN SECTION 4041(B)(1) OF ERISA.


 


(C)                      (I)                                     EXCEPT AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH FOREIGN
PENSION PLAN IS IN COMPLIANCE AND IN GOOD STANDING (TO THE EXTENT SUCH CONCEPT
EXISTS IN THE RELEVANT JURISDICTION) IN ALL MATERIAL RESPECTS WITH ALL LAWS,
REGULATIONS AND RULES APPLICABLE THERETO, INCLUDING ALL FUNDING REQUIREMENTS,
AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH FOREIGN
PENSION PLAN; (II) WITH RESPECT TO EACH FOREIGN PENSION PLAN MAINTAINED OR
CONTRIBUTED TO BY ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY, (A) THAT
IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE,
SUCH FOREIGN PENSION PLAN IS IN COMPLIANCE WITH APPLICABLE LAW REGARDING FUNDING
REQUIREMENTS EXCEPT TO THE EXTENT PERMITTED UNDER APPLICABLE LAW AND (B) THAT IS
NOT REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE,
REASONABLE RESERVES HAVE BEEN ESTABLISHED WHERE REQUIRED BY ORDINARY ACCOUNTING
PRACTICES IN THE JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS MAINTAINED;
AND (III) NO ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN OR INSTITUTED TO TERMINATE
OR WIND-UP A FOREIGN PENSION PLAN WITH RESPECT TO WHICH THE CREDIT PARTIES OR
ANY SUBSIDIARY OF A CREDIT PARTY COULD REASONABLY BE EXPECTED TO HAVE ANY
MATERIAL LIABILITY.


 

5.15.                        Brokers.  No broker or finder acting on behalf of
any Credit Party or Affiliate thereof brought about the obtaining, making or
closing of the Loans or the Related Transactions, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 


5.16.                        TAXES AND TAX RETURNS.


 


(A)                      AS OF THE CLOSING DATE, (I) ALL TAX RETURNS REQUIRED TO
BE FILED BY THE CREDIT PARTIES HAVE BEEN TIMELY AND PROPERLY FILED AND (II) ALL
TAXES THAT ARE DUE (OTHER THAN TAXES BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED FOR
IN ACCORDANCE WITH GAAP) HAVE BEEN PAID, EXCEPT WHERE THE FAILURE TO FILE TAX
RETURNS OR PAY TAXES WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO GOVERNMENTAL AUTHORITY HAS ASSERTED ANY CLAIM FOR TAXES, OR TO ANY
CREDIT PARTY’S KNOWLEDGE, HAS THREATENED TO ASSERT ANY CLAIM FOR TAXES THAT
WOULD, IF NOT PAID BY A CREDIT PARTY, HAVE A MATERIAL ADVERSE EFFECT.  ALL TAXES
REQUIRED BY LAW TO BE WITHHELD OR COLLECTED AND REMITTED (INCLUDING, WITHOUT
LIMITATION, INCOME TAX, UNEMPLOYMENT INSURANCE AND WORKMEN’S COMPENSATION
PREMIUMS) WITH RESPECT TO THE CREDIT PARTIES HAVE BEEN WITHHELD OR COLLECTED AND
PAID TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES (OR ARE PROPERLY BEING HELD FOR

 

54

--------------------------------------------------------------------------------


 


SUCH PAYMENT), EXCEPT FOR AMOUNTS THE NONPAYMENT OF WHICH OR THE FAILURE OF
WHICH TO COLLECT, WITHHOLD OR REMIT WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)                     NONE OF THE CREDIT PARTIES HAS BEEN NOTIFIED THAT EITHER
THE IRS, OR ANY OTHER GOVERNMENTAL AUTHORITY, HAS RAISED OR INTENDS TO RAISE,
ANY ADJUSTMENTS WITH RESPECT TO TAXES OF THE CREDIT PARTIES, WHICH ADJUSTMENTS
WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 

5.17.                        Maintenance of Properties; Insurance.  All material
properties used in the business of Holdings and its Subsidiaries are maintained
in good repair, working order and condition (ordinary wear and tear and casualty
excepted) and all appropriate repairs, renewals and replacements thereof have
been made or will be made in a timely manner.  All insurance described in
Section 2.2 is maintained by Holdings and its Subsidiaries.  Schedule 5.17 lists
all insurance policies of any nature maintained, as of the Closing Date, for
current occurrences by each Credit Party, as well as a summary of the key
business terms of each such policy such as deductibles, coverage limits and term
of policy.

 


5.18.                        FOREIGN ASSETS CONTROL REGULATIONS AND ANTI-MONEY
LAUNDERING.


 


(A)                      OFAC.  NEITHER ANY CREDIT PARTY NOR ANY SUBSIDIARY OF
ANY CREDIT PARTY (I) IS A PERSON WHOSE PROPERTY OR INTEREST IN PROPERTY IS
BLOCKED OR SUBJECT TO BLOCKING PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF
SEPTEMBER 23, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS
WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079
(2001)), (II) ENGAGES IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF
SUCH EXECUTIVE ORDER, OR IS OTHERWISE KNOWINGLY ASSOCIATED WITH ANY SUCH PERSON
IN ANY MANNER VIOLATIVE OF SECTION 2, (III) IS AN SDN, OR (IV) CONDUCTS BUSINESS
WITH AN SDN OR IN A COUNTRY IN VIOLATION OF A SANCTIONS PROGRAM.


 


(B)                     BANK SECRECY ACT.  EACH OF THE CREDIT PARTIES AND EACH
OF THEIR RESPECTIVE SUBSIDIARIES ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS,
WITH THE BANK SECRECY ACT (31 U.S.C. §§ 5311 ET SEQ.), AS AMENDED BY TITLE III
OF THE PATRIOT ACT, INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORISM
FINANCING ACT OF 2001.


 


(C)                      FOREIGN CORRUPT PRACTICES ACT.  NO PART OF THE PROCEEDS
OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY
GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.

 

55

--------------------------------------------------------------------------------


 


SECTION 6.
DEFAULT, RIGHTS AND REMEDIES


 


6.1.                              EVENTS OF DEFAULT.


 

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

 


(A)                      PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENT OR OTHER
PAYMENT OF PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY REVOLVING LOANS TO REDUCE
THEIR BALANCE TO THE MAXIMUM AMOUNT OF REVOLVING LOANS THEN PERMITTED TO BE
OUTSTANDING OR TO REIMBURSE ANY L/C ISSUER FOR ANY PAYMENT MADE BY SUCH L/C
ISSUER UNDER OR IN RESPECT OF ANY LETTER OF CREDIT WHEN DUE OR (2) FAILURE TO
PAY, WITHIN THREE (3) BUSINESS DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY LOAN
OR ANY OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
OR


 


(B)                     DEFAULT IN OTHER AGREEMENTS.  (1) ANY CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE GRACE
PERIOD ANY PRINCIPAL OR INTEREST ON INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY
CONTINGENT OBLIGATIONS OR (2) BREACH OR DEFAULT OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR EVENT, WITH RESPECT TO
ANY INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT OBLIGATIONS, IN EACH
CASE, IF THE EFFECT OF SUCH FAILURE TO PAY, BREACH, DEFAULT OR OCCURRENCE IS TO
CAUSE OR TO PERMIT THE HOLDER OR HOLDERS THEN TO CAUSE, INDEBTEDNESS AND/OR
CONTINGENT OBLIGATIONS HAVING A PRINCIPAL AMOUNT IN EXCESS OF $7,500,000
INDIVIDUALLY OR IN EXCESS OF $15,000,000 IN THE AGGREGATE TO BECOME OR BE
DECLARED DUE PRIOR TO THEIR STATED MATURITY; OR


 


(C)                      BREACH OF CERTAIN PROVISIONS.  FAILURE OF ANY CREDIT
PARTY TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN (1) THE
SUNTRUST FEE LETTER OR (2) THAT PORTION OF SECTION 2.2 RELATING TO THE CREDIT
PARTIES’ OBLIGATION TO MAINTAIN INSURANCE, SECTION 2.3, SECTION 2.4, SECTION 3
OR SECTION 4; OR


 


(D)                     BREACH OF WARRANTY.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR OTHER STATEMENT MADE BY ANY CREDIT PARTY IN ANY LOAN DOCUMENT
OR IN ANY STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN WRITING
PURSUANT OR IN CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY MATERIAL
RESPECT (WITHOUT DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) ON THE
DATE MADE; OR


 


(E)                      OTHER DEFAULTS UNDER LOAN DOCUMENTS.  ANY CREDIT PARTY
DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES DESCRIBED IN OTHER
PROVISIONS OF THIS SECTION 6.1 FOR WHICH A DIFFERENT GRACE OR CURE PERIOD IS
SPECIFIED, OR FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH CONSTITUTE
IMMEDIATE EVENTS OF DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN
THIRTY (30) DAYS AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF NOTICE FROM
AGENT OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE OF A
RESPONSIBLE OFFICER OF HOLDINGS OR BORROWER OF SUCH DEFAULT; OR


 


(F)                        INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER,
ETC.  (1) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO ANY CREDIT
PARTY IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE OR ORDER IS
NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED

 

56

--------------------------------------------------------------------------------


 


UNDER ANY APPLICABLE FEDERAL OR STATE LAW; OR (2) THE CONTINUANCE OF ANY OF THE
FOLLOWING EVENTS FOR SIXTY (60) DAYS UNLESS DISMISSED, BONDED OR DISCHARGED: 
(A) AN INVOLUNTARY CASE IS COMMENCED AGAINST ANY CREDIT PARTY, UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT; OR (B) A DECREE OR ORDER OF A COURT FOR THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR
POWERS OVER ANY CREDIT PARTY, OR OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
IS ENTERED; OR (C) A RECEIVER, TRUSTEE OR OTHER CUSTODIAN IS APPOINTED WITHOUT
THE CONSENT OF A CREDIT PARTY, FOR ALL OR A SUBSTANTIAL PART OF THE PROPERTY OF
THE CREDIT PARTY; OR (D) AN ORDER, JUDGMENT OR DECREE IS ENTERED AGAINST ANY
CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT UP OF SUCH CREDIT PARTY; OR


 


(G)                     VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1)
ANY CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR
CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE OR TO THE
CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE UNDER ANY SUCH LAW OR
CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR
OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR (2) ANY CREDIT
PARTY MAKES ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (3) THE BOARD OF
DIRECTORS OF ANY CREDIT PARTY ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES
ACTION TO APPROVE ANY OF THE ACTIONS REFERRED TO IN THIS SECTION 6.1(G); OR


 


(H)                     JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR
WARRANT OF ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE DESCRIBED ELSEWHERE
IN THIS SECTION 6.1) INVOLVING AN AMOUNT IN EXCESS OF $7,500,000 (IN ANY
INDIVIDUAL CASE OR IN THE AGGREGATE) IN EITHER CASE TO THE EXTENT NOT ADEQUATELY
COVERED BY INSURANCE IN AGENT’S SOLE DISCRETION AS TO WHICH THE INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE, IS ENTERED OR FILED AGAINST ONE OR MORE OF
THE CREDIT PARTIES OR THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS AND
REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY
(30) DAYS OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF
ANY PROPOSED SALE THEREUNDER; OR


 


(I)                         SOLVENCY.  THE CREDIT PARTIES WHEN TAKEN AS A WHOLE
CEASE TO BE SOLVENT; OR


 


(J)                         INVALIDITY OF LOAN DOCUMENTS / PURCHASE DOCUMENTS.
 (1) ANY OF THE LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL
RELEASE IN ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND
EFFECT OR IS DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT IT
HAS ANY FURTHER LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR
GIVES NOTICE TO SUCH EFFECT; OR (2) THE PURCHASE DOCUMENTS SHALL CEASE TO BE
VALID AND BINDING AGREEMENTS AGAINST ANY PARTY THERETO OTHER THAN IN ACCORDANCE
WITH THEIR EXPRESS TERMS TO THE EXTENT SUCH CESSATION AFFECTS ANY
INDEMNIFICATION PROVISIONS PROVIDED IN THE PURCHASE DOCUMENTS OR IS OTHERWISE
ADVERSE IN ANY MATERIAL RESPECT TO THE AGENT AND THE LENDERS; OR


 


(K)                      CHANGE OF CONTROL.  A CHANGE OF CONTROL OCCURS; OR


 


(L)                         SUBORDINATED INDEBTEDNESS.  THE FAILURE OF HOLDINGS
OR ANY OF ITS SUBSIDIARIES OR ANY CREDITOR OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH THE MATERIAL TERMS OF ANY SUBORDINATION OR
INTERCREDITOR AGREEMENT OR ANY SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER
DOCUMENT, RUNNING TO THE BENEFIT OF AGENT OR LENDERS IN RESPECT OF ANY
INDEBTEDNESS, OR IF ANY SUCH DOCUMENT BECOMES NULL AND VOID OR, WITH RESPECT TO
INDEBTEDNESS

 

57

--------------------------------------------------------------------------------


 


HAVING AN OUTSTANDING PRINCIPAL AMOUNT OF $7,500,000 INDIVIDUALLY OR $15,000,000
IN THE AGGREGATE, ANY PARTY DENIES FURTHER LIABILITY UNDER ANY SUCH DOCUMENT OR
PROVIDES NOTICE TO THAT EFFECT.


 

6.2.                              Suspension or Termination of Commitments. 
Subject to Section 6.3, upon the occurrence of any Event of Default, Agent, at
the request of Requisite Revolving Lenders, shall, without notice or demand,
immediately suspend or terminate all or any portion of Lenders’ obligations to
make additional Loans or issue or cause to be issued Letters of Credit under the
Revolving Loan Commitment; provided that, if the Event of Default is waived by
Requisite Revolving Lenders, the Commitments shall be reinstated.

 

6.3.                              Acceleration and other Remedies.  Upon the
occurrence of any Event of Default described in Sections 6.1(f) or 6.1(g), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loans, shall automatically become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the Commitment shall thereupon
terminate.  Upon the occurrence and during the continuance of any other Event of
Default, Agent, at the request of the Requisite Lenders, shall, by written
notice to Borrower (a) reduce the aggregate amount of the Commitments from time
to time, (b) declare all or any portion of the Loans and all or any portion of
the other Obligations to be, and the same shall forthwith become, immediately
due and payable together with accrued interest thereon, (c) terminate all or any
portion of the obligations of Agent, L/C Issuers and Lenders to make Revolving
Credit Advances and issue Letters of Credit, (d) demand that Borrower
immediately deliver cash to Agent for the benefit of L/C Issuers (and Borrower
shall then immediately so deliver) in an amount equal to 105% of the aggregate
outstanding Letter of Credit Obligations and (e) exercise any other remedies
which may be available under the Loan Documents or applicable law.  Borrower
hereby grants to Agent, for the benefit of L/C Issuers and each Lender with a
participation in any Letters of Credit then outstanding, a security interest in
such cash collateral to secure all of the Letter of Credit Obligations.  Any
such cash collateral shall be made available by Agent to L/C Issuers to
reimburse L/C Issuers for payments of drafts drawn under such Letters of Credit
and any fees, Charges and reasonable expenses of L/C Issuers with respect to
such Letters of Credit and the unused portion thereof, after all such Letters of
Credit shall have expired or been fully drawn upon, shall be applied to repay
any other Obligations.  After all such Letters of Credit shall have expired or
been fully drawn upon and all Obligations shall have been satisfied and paid in
full, the balance, if any, of such cash collateral shall be (subject to any
rights of third parties and except as otherwise directed by a court of competent
jurisdiction) returned to Borrower.  Borrower shall from time to time execute
and deliver to Agent such further documents and instruments as Agent may request
with respect to such cash collateral.

 

6.4.                              Performance by Agent.  If any Credit Party
shall fail to perform any covenant, duty or agreement contained in any of the
Loan Documents and as a result thereof an Event of Default shall have occurred
and be continuing, Agent may perform or attempt to perform such covenant, duty
or agreement on behalf of such Credit Party.  In such event, Holdings or
Borrower shall, at the request of Agent, promptly pay any amount reasonably
expended by Agent in such performance or attempted performance to Agent,
together with interest thereon at the applicable rate of interest in effect upon
the occurrence of an Event of Default as specified in

 

58

--------------------------------------------------------------------------------


 

Section 1.2(d) from the date of such expenditure until paid.  Notwithstanding
the foregoing, it is expressly agreed that Agent shall not have any liability or
responsibility for the performance of any obligation of any Credit Party under
this Agreement or any other Loan Document.

 

6.5.                              Application of Proceeds.  Notwithstanding
anything to the contrary contained in this Agreement, upon the occurrence and
during the continuance of an Event of Default, Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Agent from or on behalf of Borrower, and Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received at any time or times after the occurrence and during the continuance of
an Event of Default.  Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Section 1.1 and 1.5 hereof), all
payments (including the proceeds of any Asset Disposition or other sale of, or
other realization upon, all or any part of the Collateral) received after
acceleration of the Obligations shall be applied:  first, to all Fees, costs and
expenses incurred by or owing to Agent and any Lender with respect to this
Agreement, the other Loan Documents or the Collateral; second, to accrued and
unpaid interest on the Obligations (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the Obligations outstanding (other than Obligations
owed under an Interest Rate Agreement or an Other Hedging Agreement) and to cash
collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among all remaining Scheduled Installments thereof); and fourth
to any other Obligations of Borrower owing to Agent or any Lender under the Loan
Documents or any Interest Rate Agreement or Other Hedging Agreement.  Any
balance remaining shall be delivered to Borrower or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.

 


SECTION 7.
CONDITIONS TO LOANS


 

The obligations of Lenders and L/C Issuers to make Loans and to issue or cause
to be issued Letters of Credit are subject to satisfaction of all of the
applicable conditions set forth below.

 

59

--------------------------------------------------------------------------------


 

7.1.                              Conditions to Initial Loans.  The obligations
of Lenders and L/C Issuers to make Loans and issue Letters of Credit on the
Closing Date are, in addition to the conditions precedent specified in Section
7.2, subject to the delivery of all documents listed on, the taking of all
actions set forth on and the satisfaction of all other conditions precedent
listed in Annex B or in the closing checklist, all in form and substance, or in
a manner, reasonably satisfactory to Agent and Lenders.

 

7.2.                              Conditions to All Loans.  Except as otherwise
expressly provided herein, no Lender or L/C Issuer shall be obligated to fund
any Term Loan or Advance or incur any Letter of Credit Obligation, if, as of the
date thereof (the “Funding Date”):

 


(A)                      ANY REPRESENTATION OR WARRANTY BY ANY CREDIT PARTY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT IS UNTRUE OR INCORRECT IN ANY
MATERIAL RESPECT (WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER CONTAINED
THEREIN) AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATION OR
WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE IN WHICH CASE IF SUCH
REPRESENTATION OR WARRANTY IS UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT
(WITHOUT DUPLICATION OF ANY MATERIALITY QUALIFIER CONTAINED THEREIN) AS OF SUCH
EARLIER DATE, UNLESS, WITH RESPECT TO AN ADVANCE OR LETTER OF CREDIT OBLIGATION,
AGENT AND THE REQUISITE REVOLVING LENDERS HAVE DETERMINED TO MAKE SUCH ADVANCE
OR INCUR SUCH LETTER OF CREDIT OBLIGATION NOTWITHSTANDING THE FACT THAT SUCH
WARRANTY OR REPRESENTATION IS UNTRUE OR INCORRECT;


 


(B)                     ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO ANY TERM LOAN OR ADVANCE (OR
THE INCURRENCE OF ANY LETTER OF CREDIT OBLIGATION), UNLESS, WITH RESPECT TO AN
ADVANCE OR A LETTER OF CREDIT OBLIGATION, AGENT AND THE REQUISITE REVOLVING
LENDERS SHALL HAVE DETERMINED TO MAKE ANY ADVANCE OR INCUR ANY LETTER OF CREDIT
OBLIGATION NOTWITHSTANDING THE OCCURRENCE AND CONTINUANCE OF SUCH DEFAULT OR
EVENT OF DEFAULT; OR


 


(C)                      AFTER GIVING EFFECT TO ANY ADVANCE (OR THE INCURRENCE
OF ANY LETTER OF CREDIT OBLIGATIONS), THE OUTSTANDING AMOUNT OF THE REVOLVING
LOAN WOULD EXCEED REMAINING BORROWING AVAILABILITY.


 

The request and acceptance by Borrower of the proceeds of any Term Loan or
Advance, the incurrence of any Letter of Credit Obligations or the conversion or
continuation of any Loan into, or as, a LIBOR Loan shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrower that the conditions in this Section 7.2  have been satisfied and (ii) a
reaffirmation by Borrower of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

 


SECTION 8.
ASSIGNMENT AND PARTICIPATION


 


8.1.                              ASSIGNMENT AND PARTICIPATIONS.


 


(A)                      SUBJECT TO THE TERMS OF THIS SECTION 8.1, ANY LENDER
MAY MAKE ASSIGNMENTS TO A PERSON (OTHER THAN A NATURAL PERSON) OF, OR SELL
PARTICIPATIONS IN, AT ANY TIME OR

 

60

--------------------------------------------------------------------------------


 


TIMES, THE LOAN DOCUMENTS, LOANS, LETTER OF CREDIT OBLIGATIONS AND ANY
COMMITMENT OR ANY PORTION THEREOF OR INTEREST THEREIN, INCLUDING ANY LENDER’S
RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS OR DUTIES THEREUNDER.  ANY ASSIGNMENT
BY A LENDER (A “SALE”) SHALL BE FOR A FIXED AND NOT A VARYING PERCENTAGE OF THE
ASSIGNING LENDER’S RESPECTIVE LOANS, COMMITMENTS AND LETTER OF CREDIT
OBLIGATIONS (BUT DO NOT HAVE TO BE RATABLE BETWEEN THE REVOLVING LOANS AND TERM
LOANS) AND:  (I) SHALL REQUIRE THE CONSENT OF AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) IF (A) IN THE CASE OF AN ASSIGNMENT OF ANY
REVOLVING LOAN, REVOLVING LOAN COMMITMENT OR UNFUNDED TERM LOAN COMMITMENT, SUCH
ASSIGNMENT IS TO ANY PERSON THAT IS NOT A LENDER WITH AN EXISTING COMMITMENT IN
RESPECT OF THE SAME FACILITY AS THE ASSIGNED LOANS OR COMMITMENT, AN AFFILIATE
OF SUCH ASSIGNING LENDER OR AN INVESTMENT FUND MANAGED BY THE SAME INVESTMENT
ADVISOR AS THE ASSIGNING LENDER, OR (B) IN THE CASE OF AN ASSIGNMENT OF ANY
LOAN, SUCH ASSIGNMENT IS NOT A LENDER GROUP ASSIGNMENT; (II) EXCEPT WITH RESPECT
TO ANY LENDER GROUP ASSIGNMENT OR AS APPROVED IN WRITING BY THE AGENT AND
BORROWER, AFTER GIVING EFFECT TO ANY SUCH PARTIAL ASSIGNMENT, THE ASSIGNEE
LENDER SHALL HAVE LOANS AND COMMITMENTS IN AN AMOUNT AT LEAST EQUAL TO
$1,000,000 AND THE ASSIGNING LENDER SHALL HAVE RETAINED LOANS AND COMMITMENTS IN
AN AMOUNT AT LEAST EQUAL TO $1,000,000 (UNLESS ALL OF THE LOANS AND COMMITMENTS
OF SUCH ASSIGNING LENDER HAVE BEEN ASSIGNED); (III) SHALL REQUIRE THE CONSENT OF
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) IF (A) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (B) SUCH ASSIGNMENT IS NOT
A LENDER GROUP ASSIGNMENT; (IV) IF SUCH ASSIGNMENT IS AN ASSIGNMENT OF REVOLVING
LOANS OR A REVOLVING LOAN COMMITMENT, SHALL REQUIRE THE CONSENT OF THE SWING
LINE LENDER AND L/C ISSUER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), (V) IF SUCH ASSIGNMENT IS AN ASSIGNMENT OF A REVOLVING LOAN OR A
COMMITMENT, SUCH ASSIGNMENT SHALL NOT BE TO ANY CREDIT PARTY OR AFFILIATE
THEREOF AND (VI) IF SUCH ASSIGNMENT IS AN ASSIGNMENT OF A TERM LOAN TO A CREDIT
PARTY OR AFFILIATE THEREOF, SUCH ASSIGNMENT SHALL BE SUBJECT TO THE ADDITIONAL
CONDITIONS SET FORTH IN SECTION 8.1(I).  THE PARTIES TO EACH SALE (OTHER THAN
THOSE DESCRIBED IN CLAUSE (G) OR (H) BELOW) SHALL EXECUTE AND DELIVER TO AGENT
AN ASSIGNMENT VIA AN ELECTRONIC SETTLEMENT SYSTEM DESIGNATED BY AGENT (OR, IF
PREVIOUSLY AGREED WITH AGENT, VIA A MANUAL EXECUTION AND DELIVERY OF THE
ASSIGNMENT) EVIDENCING SUCH SALE, TOGETHER WITH ANY EXISTING NOTE SUBJECT TO
SUCH SALE (OR ANY AFFIDAVIT OF LOSS THEREFOR ACCEPTABLE TO AGENT), ANY TAX FORMS
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 1.9 AND PAYMENT OF AN ASSIGNMENT
FEE IN THE AMOUNT OF $3,500, PROVIDED THAT (1) IF A SALE IS A LENDER GROUP
ASSIGNMENT UNDER CLAUSE (II) OR (III) OF THE DEFINITION THEREOF THEN NO
ASSIGNMENT FEE SHALL BE DUE IN CONNECTION WITH SUCH SALE, AND (2) IF A SALE BY A
LENDER IS NOT A LENDER GROUP ASSIGNMENT UNDER CLAUSE (II) OR (III) OF THE
DEFINITION THEREOF, AND CONCURRENTLY SUCH LENDER MAKES A LENDER GROUP ASSIGNMENT
UNDER CLAUSE (II) OR (III) OF THE DEFINITION THEREOF, THEN ONLY ONE ASSIGNMENT
FEE OF $3,500 SHALL BE DUE IN CONNECTION WITH SUCH SALE.  UPON RECEIPT OF ALL
THE FOREGOING, AND CONDITIONED UPON SUCH RECEIPT AND, IF SUCH ASSIGNMENT IS NOT
A LENDER GROUP ASSIGNMENT, UPON AGENT (AND BORROWER, IF APPLICABLE) CONSENTING
TO SUCH ASSIGNMENT (IF REQUIRED), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
SUCH ASSIGNMENT, AGENT SHALL RECORD OR CAUSE TO BE RECORDED IN THE REGISTER THE
INFORMATION CONTAINED IN SUCH ASSIGNMENT.  SUBJECT TO THE RECORDING OF AN
ASSIGNMENT BY AGENT IN THE REGISTER PURSUANT TO SECTION 1.7(B), (I) THE ASSIGNEE
THEREUNDER SHALL BECOME A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS HAVE BEEN ASSIGNED TO SUCH ASSIGNEE
PURSUANT TO SUCH ASSIGNMENT, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER,
(II) ANY APPLICABLE NOTE SHALL BE TRANSFERRED TO SUCH ASSIGNEE THROUGH SUCH
ENTRY AND (III) THE ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT HAVE

 

61

--------------------------------------------------------------------------------


 


BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT, RELINQUISH ITS RIGHTS (EXCEPT
FOR THOSE SURVIVING THE TERMINATION OF THE COMMITMENTS AND THE PAYMENT IN FULL
OF THE OBLIGATIONS) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS, OTHER THAN THOSE RELATING TO EVENTS OR CIRCUMSTANCES OCCURRING PRIOR
TO SUCH ASSIGNMENT (AND, IN THE CASE OF AN ASSIGNMENT COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO).  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT SHALL GIVE RISE TO A DIRECT
OBLIGATION OF BORROWER TO THE ASSIGNEE AND THAT THE ASSIGNEE SHALL BE CONSIDERED
TO BE A “LENDER.”  IN ALL INSTANCES, EACH LENDER’S LIABILITY TO MAKE LOANS
HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO SUCH LENDER’S
PRO RATA SHARE OF THE APPLICABLE COMMITMENT.  IN THE EVENT AGENT OR ANY LENDER
ASSIGNS OR OTHERWISE TRANSFERS ALL OR ANY PART OF THE OBLIGATIONS, AGENT OR ANY
SUCH LENDER SHALL SO NOTIFY BORROWER AND BORROWER SHALL, UPON THE REQUEST OF
AGENT OR SUCH LENDER, EXECUTE NEW NOTES IN EXCHANGE FOR THE NOTES, IF ANY, BEING
ASSIGNED.


 


(B)                     ANY PARTICIPATION BY A LENDER OF ALL OR ANY PART OF ITS
COMMITMENTS SHALL BE MADE WITH THE UNDERSTANDING THAT ALL AMOUNTS PAYABLE BY
BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD SUCH
PARTICIPATION, AND THAT THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTIONS DIRECTLY AFFECTING (I) ANY REDUCTION IN THE PRINCIPAL AMOUNT OF,
OR INTEREST RATE OR FEES PAYABLE WITH RESPECT TO, ANY LOAN IN WHICH SUCH HOLDER
PARTICIPATES, (II) ANY EXTENSION OF THE SCHEDULED AMORTIZATION OF THE PRINCIPAL
AMOUNT OF ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES OR THE FINAL MATURITY DATE
THEREOF, AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR
RELEASE ANY ONE OR MORE GUARANTORS IF THE EFFECT OF SUCH RELEASE WOULD BE TO
DIMINISH ALL OR SUBSTANTIALLY ALL OF THE COLLECTIVE VALUE OF THE CREDIT SUPPORT
PROVIDED BY THE GUARANTIES (OTHER THAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE COLLATERAL DOCUMENTS OR THE OTHER LOAN DOCUMENTS).  SOLELY FOR
PURPOSES OF SECTIONS 1.8, 1.9, 8.3 AND 9.1, BORROWER ACKNOWLEDGES AND AGREES
THAT A PARTICIPATION SHALL GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO THE
PARTICIPANT AND THE PARTICIPANT SHALL BE CONSIDERED TO BE A “LENDER.”  EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE NEITHER BORROWER NOR ANY OTHER CREDIT PARTY
SHALL HAVE ANY OBLIGATION OR DUTY TO ANY PARTICIPANT.  NEITHER AGENT NOR ANY
LENDER (OTHER THAN THE LENDER SELLING A PARTICIPATION) SHALL HAVE ANY DUTY TO
ANY PARTICIPANT AND MAY CONTINUE TO DEAL SOLELY WITH THE LENDER SELLING A
PARTICIPATION AS IF NO SUCH SALE HAD OCCURRED.


 


(C)                      EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 8.1, NO
LENDER SHALL, AS BETWEEN BORROWER AND THAT LENDER, OR AGENT AND THAT LENDER, BE
RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY SALE,
ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN, ALL OR
ANY PART OF THE LOANS, THE NOTES OR OTHER OBLIGATIONS OWED TO SUCH LENDER.


 


(D)                     HOLDINGS AND BORROWER SHALL ASSIST EACH LENDER PERMITTED
TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 8.1 AS REQUIRED TO
ENABLE THE ASSIGNING OR SELLING LENDER TO EFFECT ANY SUCH ASSIGNMENT OR
PARTICIPATION, INCLUDING THE EXECUTION AND DELIVERY OF ANY AND ALL AGREEMENTS,
NOTES AND OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE REQUESTED AND THE PROMPT
PREPARATION OF INFORMATIONAL MATERIALS FOR, AND THE PARTICIPATION OF MANAGEMENT
IN MEETINGS WITH, POTENTIAL ASSIGNEES OR PARTICIPANTS, ALL ON A TIMETABLE
ESTABLISHED BY AGENT IN ITS SOLE DISCRETION.  HOLDINGS AND BORROWER SHALL
CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY OF ALL DESCRIPTIONS OF THE
CREDIT PARTIES AND THEIR RESPECTIVE AFFAIRS

 

62

--------------------------------------------------------------------------------


 


CONTAINED IN ANY SELLING MATERIALS PROVIDED BY IT AND ALL OTHER INFORMATION
PROVIDED BY IT AND INCLUDED IN SUCH MATERIALS, EXCEPT THAT ANY BUDGET DELIVERED
BY BORROWER SHALL ONLY BE CERTIFIED BY BORROWER AS HAVING BEEN PREPARED BY
BORROWER IN COMPLIANCE WITH THE REPRESENTATIONS CONTAINED IN SECTION 5.5.


 


(E)                      A LENDER MAY FURNISH ANY INFORMATION CONCERNING CREDIT
PARTIES IN THE POSSESSION OF SUCH LENDER FROM TIME TO TIME TO ASSIGNEES AND
PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS); PROVIDED THAT
SUCH LENDER SHALL OBTAIN FROM ASSIGNEES OR PARTICIPANTS CONFIDENTIALITY
COVENANTS SUBSTANTIALLY EQUIVALENT TO THOSE CONTAINED IN SECTION 9.14.


 


(F)                        UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, NO LENDER SHALL ASSIGN OR SELL PARTICIPATIONS IN ANY PORTION OF ITS
LOANS OR COMMITMENTS TO A POTENTIAL LENDER OR PARTICIPANT, IF, AS OF THE DATE OF
THE PROPOSED ASSIGNMENT OR SALE, THE ASSIGNEE LENDER OR PARTICIPANT WOULD BE
SUBJECT TO CAPITAL ADEQUACY OR SIMILAR REQUIREMENTS UNDER SECTION 1.8(A),
INCREASED COSTS OR AN INABILITY TO FUND LIBOR LOANS UNDER SECTION 1.8(B), OR
WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 1.9.


 


(G)                     IN ADDITION TO THE OTHER RIGHTS PROVIDED IN THIS SECTION
8.1, EACH LENDER MAY GRANT A SECURITY INTEREST IN, OR OTHERWISE ASSIGN AS
COLLATERAL, ANY OF ITS RIGHTS UNDER THIS AGREEMENT, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED (INCLUDING RIGHTS TO PAYMENTS OF PRINCIPAL OR INTEREST ON THE
LOANS), TO (A) ANY FEDERAL RESERVE BANK (PURSUANT TO REGULATION A OF THE FEDERAL
RESERVE BOARD), WITHOUT NOTICE TO AGENT OR (B) ANY HOLDER OF, OR TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF, SUCH LENDER’S INDEBTEDNESS OR EQUITY SECURITIES, BY
NOTICE TO AGENT; PROVIDED, HOWEVER, THAT NO SUCH HOLDER OR TRUSTEE, WHETHER
BECAUSE OF SUCH GRANT OR ASSIGNMENT OR ANY FORECLOSURE THEREON (UNLESS SUCH
FORECLOSURE IS MADE THROUGH AN ASSIGNMENT IN ACCORDANCE WITH CLAUSE (A) ABOVE),
SHALL BE ENTITLED TO ANY RIGHTS OF SUCH LENDER HEREUNDER AND NO SUCH LENDER
SHALL BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER.


 


(H)                     IN ADDITION TO THE OTHER RIGHTS PROVIDED IN THIS SECTION
8.1, EACH LENDER MAY, (X) WITH NOTICE TO AGENT, GRANT TO AN SPV THE OPTION TO
MAKE ALL OR ANY PART OF ANY LOAN THAT SUCH LENDER WOULD OTHERWISE BE REQUIRED TO
MAKE HEREUNDER (AND THE EXERCISE OF SUCH OPTION BY SUCH SPV AND THE MAKING OF
LOANS PURSUANT THERETO SHALL SATISFY THE OBLIGATION OF SUCH LENDER TO MAKE SUCH
LOANS HEREUNDER) AND SUCH SPV MAY ASSIGN TO SUCH LENDER THE RIGHT TO RECEIVE
PAYMENT WITH RESPECT TO ANY OBLIGATION AND (Y) WITHOUT NOTICE TO OR CONSENT FROM
AGENT OR BORROWER, SELL PARTICIPATIONS TO ONE OR MORE PERSONS IN OR TO ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING ALL
ITS RIGHTS AND OBLIGATIONS WITH RESPECT TO THE TERM LOANS, REVOLVING LOANS AND
LETTERS OF CREDIT); PROVIDED, HOWEVER, THAT, WHETHER AS A RESULT OF ANY TERM OF
ANY LOAN DOCUMENT OR OF SUCH GRANT OR PARTICIPATION, (I) NO SUCH SPV OR
PARTICIPANT SHALL HAVE A COMMITMENT, OR BE DEEMED TO HAVE MADE AN OFFER TO
COMMIT, TO MAKE LOANS HEREUNDER, AND, EXCEPT AS PROVIDED IN THE APPLICABLE
OPTION AGREEMENT, NONE SHALL BE LIABLE FOR ANY OBLIGATION OF SUCH LENDER
HEREUNDER, (II) SUCH LENDER’S RIGHTS AND OBLIGATIONS, AND THE RIGHTS AND
OBLIGATIONS OF THE CREDIT PARTIES AND THE SECURED PARTIES TOWARDS SUCH LENDER,
UNDER ANY LOAN DOCUMENT SHALL REMAIN UNCHANGED AND EACH OTHER PARTY HERETO SHALL
CONTINUE TO DEAL SOLELY WITH SUCH LENDER, WHICH SHALL REMAIN THE HOLDER OF THE
OBLIGATIONS IN THE REGISTER, EXCEPT THAT (A) EACH SUCH PARTICIPANT AND SPV SHALL
BE ENTITLED TO THE BENEFIT OF SECTION 1.9, BUT, WITH RESPECT TO SECTION 1.9(C),
ONLY TO THE EXTENT SUCH PARTICIPANT OR SPV

 

63

--------------------------------------------------------------------------------


 


DELIVERS THE TAX FORMS SUCH LENDER IS REQUIRED TO COLLECT PURSUANT TO SECTION
1.9 AND THEN ONLY TO THE EXTENT OF ANY AMOUNT TO WHICH SUCH LENDER WOULD BE
ENTITLED IN THE ABSENCE OF ANY SUCH GRANT OR PARTICIPATION AND (B) EACH SUCH SPV
MAY RECEIVE OTHER PAYMENTS THAT WOULD OTHERWISE BE MADE TO SUCH LENDER WITH
RESPECT TO LOANS FUNDED BY SUCH SPV TO THE EXTENT PROVIDED IN THE APPLICABLE
OPTION AGREEMENT AND SET FORTH IN A NOTICE PROVIDED TO AGENT BY SUCH SPV AND
SUCH LENDER, PROVIDED, HOWEVER, THAT IN NO CASE (INCLUDING PURSUANT TO CLAUSE
(A) OR (B) ABOVE) SHALL AN SPV OR PARTICIPANT HAVE THE RIGHT TO ENFORCE ANY OF
THE TERMS OF ANY LOAN DOCUMENT, AND (III) THE CONSENT OF SUCH SPV OR PARTICIPANT
SHALL NOT BE REQUIRED (EITHER DIRECTLY, AS A RESTRAINT ON SUCH LENDER’S ABILITY
TO CONSENT HEREUNDER OR OTHERWISE) FOR ANY AMENDMENTS, WAIVERS OR CONSENTS WITH
RESPECT TO ANY LOAN DOCUMENT OR TO EXERCISE OR REFRAIN FROM EXERCISING ANY
POWERS OR RIGHTS SUCH LENDER MAY HAVE UNDER OR IN RESPECT OF THE LOAN DOCUMENTS
(INCLUDING THE RIGHT TO ENFORCE OR DIRECT ENFORCEMENT OF THE OBLIGATIONS),
EXCEPT FOR THOSE DESCRIBED IN CLAUSES (II) AND (III) OF SECTION 9.2(C) WITH
RESPECT TO AMOUNTS, OR DATES FIXED FOR PAYMENT OF AMOUNTS, TO WHICH SUCH
PARTICIPANT OR SPV WOULD OTHERWISE BE ENTITLED AND, IN THE CASE OF PARTICIPANTS,
EXCEPT FOR THOSE DESCRIBED IN CLAUSE (V) OF SECTION 9.2(C).  NO PARTY HERETO
SHALL INSTITUTE (AND EACH OF BORROWER AND HOLDINGS SHALL CAUSE EACH OTHER CREDIT
PARTY NOT TO INSTITUTE) AGAINST ANY SPV GRANTEE OF AN OPTION PURSUANT TO THIS
CLAUSE (H) ANY BANKRUPTCY, REORGANIZATION, INSOLVENCY, LIQUIDATION OR SIMILAR
PROCEEDING, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN
FULL OF ALL OUTSTANDING COMMERCIAL PAPER OF SUCH SPV; PROVIDED, HOWEVER, THAT
EACH LENDER HAVING DESIGNATED AN SPV AS SUCH AGREES TO INDEMNIFY EACH CREDIT
PARTY AGAINST ANY LIABILITY THAT MAY BE INCURRED BY, OR ASSERTED AGAINST, SUCH
CREDIT PARTY AS A RESULT OF FAILING TO INSTITUTE SUCH PROCEEDING (INCLUDING A
FAILURE TO GET REIMBURSED BY SUCH SPV FOR ANY SUCH LIABILITY).  THE AGREEMENT IN
THE PRECEDING SENTENCE SHALL SURVIVE THE TERMINATION OF THE COMMITMENTS AND THE
PAYMENT IN FULL OF THE OBLIGATIONS.


 


(I)                         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, SO LONG AS (W) THE CONDITIONS SET FORTH IN SECTION 8.1(A)
WITH RESPECT TO ANY ASSIGNMENTS ARE SATISFIED WITH RESPECT TO SUCH REPURCHASE,
(X) BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH ASSIGNMENT, NO ADVANCES ARE, OR
WILL BE, OUTSTANDING, (Y) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM SUCH ASSIGNMENT AND (Z) THE BORROWER HAS
DELIVERED A CERTIFICATE TO THE AGENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND SIGNED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF THE BORROWER CERTIFYING THAT EACH OF THE CONDITIONS SET
FORTH IN THIS SECTION 8.1(I) HAVE BEEN SATISFIED AND THAT THE TERMS OF SUCH
REPURCHASE CONFORM TO THE REQUIREMENTS SET FORTH HEREIN, THEN A CREDIT PARTY OR
AN AFFILIATE OF A CREDIT PARTY MAY REPURCHASE OUTSTANDING TERM LOANS ON THE
FOLLOWING BASIS:


 

(I)                                             SUCH TERM LOANS SHALL BE
PURCHASED FROM LENDERS HOLDING SUCH TERM LOANS THROUGH AN AUCTION PROCESS THE
TERMS AND CONDITIONS OF WHICH AUCTION SHALL BE DETERMINED BY THE AGENT ACTING IN
CONSULTATION WITH THE BORROWER; PROVIDED THAT, IN ANY EVENT, (A) ANY OFFER BY
ANY CREDIT PARTY OR AFFILIATE THEREOF TO REPURCHASE ANY TERM LOANS PURSUANT TO
THIS SECTION 8.1(I) SHALL BE MADE TO ALL LENDERS HOLDING THE TYPE OR SERIES OF
TERM LOANS TO BE REPURCHASED ON THE SAME TERMS AND CONDITIONS FOR EACH SUCH
OFFER AND (B) EACH LENDER ACCEPTING SUCH AN OFFER SHALL BE, SUBJECT TO THE TERMS
AND CONDITIONS OF THE AUCTION, ENTITLED TO SELL AND RECEIVE PAYMENT FOR
REPURCHASE OF SUCH LENDER’S TERM LOANS OF THAT TYPE OR SERIES RATABLY BASED ON
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH TERM LOANS OWING TO ALL LENDERS WHO HAVE
ACCEPTED SUCH OFFER FOR REPURCHASE;

 

64

--------------------------------------------------------------------------------


 

(II)                                                                                 
(A) THE BORROWER SHALL HAVE PAID ALL ACCRUED AND UNPAID INTEREST, IF ANY, ON THE
REPURCHASED TERM LOANS TO THE DATE OF REPURCHASE OF SUCH TERM LOANS, (B) SUCH
REPURCHASES AND CANCELLATIONS SHALL NOT BE DEEMED TO BE VOLUNTARY OR OPTIONAL
PREPAYMENTS PURSUANT TO SECTION 1.5(A) AND (C) NO SUCH REPURCHASES AND
CANCELLATIONS SHALL CHANGE THE SCHEDULED INSTALLMENTS (OTHER THAN TO REDUCE THE
AMOUNT DUE AND PAYABLE ON THE MATURITY DATE OF SUCH TERM LOAN);

 

(III)                                      
                                        IMMEDIATELY UPON SUCH ASSIGNMENT
BECOMING EFFECTIVE, AND WITHOUT FURTHER ACTION BY ANY PERSON, ANY TERM LOANS SO
REPURCHASED SHALL BE EXTINGUISHED, CANCELLED AND RETIRED BY THE CREDIT PARTY OR
SUCH AFFILIATE AND SHALL NO LONGER BE OUTSTANDING (AND SHALL NOT BE RESOLD OR
FURTHER ASSIGNED BY ANY CREDIT PARTY OR AFFILIATE), AND ALL SUCH TERM LOANS
REPURCHASED SHALL BE DEEMED TO BE EXTINGUISHED, CANCELLED AND RETIRED AND NO
LONGER OUTSTANDING FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE CREDIT PARTY OR AFFILIATE ACTING IN ITS CAPACITY AS ASSIGNEE,
SHALL THEREAFTER HAVE NO RIGHTS AS A LENDER UNDER THE LOAN DOCUMENTS WITH
RESPECT TO SUCH TERM LOANS INCLUDING, BUT NOT LIMITED TO (A) THE RIGHT TO
RECEIVE ANY PAYMENTS WITH RESPECT TO SUCH TERM LOANS OR ANY OTHER AMOUNTS UNDER
THE LOAN DOCUMENTS, (B) ANY RIGHT TO MAKE OR RECEIVE ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT OR WAIVER UNDER THE LOAN DOCUMENTS,
AND (C) THE RIGHT TO VOTE WITH RESPECT TO SUCH TERM LOANS OR TO BE INCLUDED IN
THE DETERMINATION OF REQUIRED LENDERS OR FOR ANY SIMILAR OR RELATED PURPOSE
UNDER THIS AGREEMENT; AND

 

(iv)                                                                  any
repurchase of Loans by any Credit Party or its Affiliate pursuant to this
Section 8.1(i) shall be permitted notwithstanding anything contained herein
requiring payments to be made pro rata to all Lenders.

 


8.2.                              DISBURSEMENTS OF ADVANCES; PAYMENTS;
DEFAULTING LENDERS.


 


(A)                      APPOINTMENT.  EACH LENDER AND EACH L/C ISSUER HEREBY
DESIGNATES AND APPOINTS SUNTRUST AS ITS AGENT UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  EACH LENDER HEREBY IRREVOCABLY AUTHORIZES AGENT TO EXECUTE AND
DELIVER THE COLLATERAL DOCUMENTS AND TO TAKE SUCH ACTION OR TO REFRAIN FROM
TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AS ARE SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
AGENT IS AUTHORIZED AND EMPOWERED TO AMEND, MODIFY, OR WAIVE ANY PROVISIONS OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS ON BEHALF OF LENDERS SUBJECT TO THE
REQUIREMENT THAT CERTAIN OF LENDERS’ CONSENT BE OBTAINED IN CERTAIN INSTANCES AS
PROVIDED IN THIS SECTION 8.2 AND SECTION 9.2.  THE PROVISIONS OF THIS SECTION
8.2 ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS AND NEITHER HOLDINGS NOR ANY
OF ITS SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF
THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS
AGREEMENT, AGENT SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME AND
SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR HOLDINGS OR ANY OF ITS SUBSIDIARIES.  AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH
ITS AGENTS OR EMPLOYEES.  EACH LENDER AND AGENT ACKNOWLEDGES THAT AGENT’S LEGAL
COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS
ACTING AS COUNSEL TO AGENT AND IS NOT ACTING AS COUNSEL TO SUCH LENDER.  THE
RIGHTS AND DUTIES OF AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
NOT BE AMENDED, MODIFIED,

 

65

--------------------------------------------------------------------------------


 


TERMINATED OR WAIVED WITHOUT THE WRITTEN CONSENT OF AGENT IN ADDITION TO ANY
OTHER CONSENT REQUIRED HEREUNDER.


 


(B)                     DUTIES AS COLLATERAL AND DISBURSING AGENT.  WITHOUT
LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, AGENT SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY (TO THE EXCLUSION OF LENDERS AND L/C ISSUERS), AND
IS HEREBY AUTHORIZED, TO (I) ACT AS THE DISBURSING AND COLLECTING AGENT FOR THE
LENDERS AND THE L/C ISSUERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING
IN CONNECTION WITH THE LOAN DOCUMENTS (INCLUDING IN ANY PROCEEDING DESCRIBED IN
SECTION 6.1(F) OR (G) OR ANY OTHER BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING), AND EACH PERSON MAKING ANY PAYMENT IN CONNECTION WITH ANY LOAN
DOCUMENT TO ANY SECURED PARTY IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT TO
AGENT, (II) FILE AND PROVE CLAIMS AND FILE OTHER DOCUMENTS NECESSARY OR
DESIRABLE TO ALLOW THE CLAIMS OF THE SECURED PARTIES WITH RESPECT TO ANY
OBLIGATION IN ANY PROCEEDING DESCRIBED IN SECTION 6.1(F) OR (G) OR ANY OTHER
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING (BUT NOT TO VOTE, CONSENT OR
OTHERWISE ACT ON BEHALF OF SUCH PERSON), (III) ACT AS COLLATERAL AGENT FOR EACH
SECURED PARTY FOR PURPOSES OF THE PERFECTION OF ALL LIENS CREATED BY SUCH
AGREEMENTS AND ALL OTHER PURPOSES STATED THEREIN, (IV) MANAGE, SUPERVISE AND
OTHERWISE DEAL WITH THE COLLATERAL, (V) TAKE SUCH OTHER ACTION AS IS NECESSARY
OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR
PURPORTED TO BE CREATED BY THE LOAN DOCUMENTS, AND (VI) EXCEPT AS MAY BE
OTHERWISE SPECIFIED IN ANY LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO AGENT
AND THE OTHER SECURED PARTIES WITH RESPECT TO THE COLLATERAL, WHETHER UNDER THE
LOAN DOCUMENTS, APPLICABLE REQUIREMENTS OF LAW OR OTHERWISE; PROVIDED, HOWEVER,
THAT AGENT HEREBY APPOINTS, AUTHORIZES AND DIRECTS EACH LENDER AND EACH L/C
ISSUER TO ACT AS COLLATERAL SUB-AGENT FOR AGENT, THE LENDERS AND THE L/C ISSUERS
FOR PURPOSES OF THE PERFECTION OF ALL LIENS WITH RESPECT TO THE COLLATERAL,
INCLUDING ANY DEPOSIT ACCOUNT MAINTAINED BY HOLDINGS, BORROWER OR ANY DOMESTIC
SUBSIDIARY WITH, AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER OR SUCH L/C
ISSUER, AND MAY FURTHER AUTHORIZE AND DIRECT THE LENDERS AND THE L/C ISSUERS TO
TAKE FURTHER ACTIONS AS COLLATERAL SUB-AGENTS FOR PURPOSES OF ENFORCING SUCH
LIENS OR OTHERWISE TO TRANSFER THE COLLATERAL SUBJECT THERETO TO AGENT, AND EACH
LENDER AND EACH L/C ISSUER HEREBY AGREES TO TAKE SUCH FURTHER ACTIONS TO THE
EXTENT, AND ONLY TO THE EXTENT, SO AUTHORIZED AND DIRECTED.


 


(C)                      LIMITED DUTIES.  UNDER THE LOAN DOCUMENTS, AGENT (I) IS
ACTING SOLELY ON BEHALF OF THE LENDERS AND THE L/C ISSUERS (EXCEPT TO THE
LIMITED EXTENT PROVIDED IN SECTION 1.7(B) WITH RESPECT TO THE REGISTER), WITH
DUTIES THAT ARE ENTIRELY ADMINISTRATIVE IN NATURE, NOTWITHSTANDING THE USE OF
THE DEFINED TERM “AGENT”, THE TERMS “AGENT”, “AGENT” AND “COLLATERAL AGENT” AND
SIMILAR TERMS IN ANY LOAN DOCUMENT TO REFER TO AGENT, WHICH TERMS ARE USED FOR
TITLE PURPOSES ONLY, (II) IS NOT ASSUMING ANY OBLIGATION UNDER ANY LOAN DOCUMENT
OTHER THAN AS EXPRESSLY SET FORTH THEREIN OR ANY ROLE AS AGENT, FIDUCIARY OR
TRUSTEE OF OR FOR ANY LENDER, L/C ISSUER OR ANY OTHER PERSON AND (III) SHALL
HAVE NO IMPLIED FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR OTHER
LIABILITIES UNDER ANY LOAN DOCUMENT, AND EACH LENDER AND L/C ISSUER HEREBY
WAIVES AND AGREES NOT TO ASSERT ANY CLAIM AGAINST AGENT BASED ON THE ROLES,
DUTIES AND LEGAL RELATIONSHIPS EXPRESSLY DISCLAIMED IN CLAUSES (I) THROUGH (III)
ABOVE.


 


(D)             BINDING EFFECT.  EACH LENDER AND EACH L/C ISSUER AGREES THAT (I)
ANY ACTION TAKEN BY AGENT OR THE REQUIRED LENDERS (OR, IF EXPRESSLY REQUIRED
HEREBY, A GREATER PROPORTION OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS
OF THE LOAN DOCUMENTS, (II) ANY

 

66

--------------------------------------------------------------------------------


 


ACTION TAKEN BY AGENT IN RELIANCE UPON THE INSTRUCTIONS OF REQUIRED LENDERS (OR,
WHERE SO REQUIRED, SUCH GREATER PROPORTION) AND (III) THE EXERCISE BY AGENT OR
THE REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH GREATER PROPORTION) OF THE
POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE
SECURED PARTIES.


 


(E)                      USE OF DISCRETION; NO ACTION WITHOUT INSTRUCTIONS. 
AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE, OR TO OMIT TO
TAKE, ANY ACTION, INCLUDING WITH RESPECT TO ENFORCEMENT OR COLLECTION, EXCEPT
ANY ACTION IT IS REQUIRED TO TAKE OR OMIT TO TAKE (I) UNDER ANY LOAN DOCUMENT OR
(II) PURSUANT TO INSTRUCTIONS FROM THE REQUIRED LENDERS (OR, WHERE EXPRESSLY
REQUIRED BY THE TERMS OF THIS AGREEMENT, A GREATER PROPORTION OF THE LENDERS).


 


(F)                        RIGHT NOT TO FOLLOW CERTAIN INSTRUCTIONS. 
NOTWITHSTANDING CLAUSE (A) ABOVE, AGENT SHALL NOT BE REQUIRED TO TAKE, OR TO
OMIT TO TAKE, ANY ACTION (I) UNLESS, UPON DEMAND, AGENT RECEIVES AN
INDEMNIFICATION SATISFACTORY TO IT FROM THE LENDERS (OR, TO THE EXTENT
APPLICABLE AND ACCEPTABLE TO AGENT, ANY OTHER PERSON) AGAINST ALL LIABILITIES
THAT, BY REASON OF SUCH ACTION OR OMISSION, MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST AGENT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS
THEREOF OR (II) THAT IS, IN THE OPINION OF AGENT OR ITS COUNSEL, CONTRARY TO ANY
LOAN DOCUMENT OR APPLICABLE REQUIREMENT OF LAW.


 


(G)                     DELEGATION OF RIGHTS AND DUTIES.  AGENT MAY, UPON ANY
TERM OR CONDITION IT SPECIFIES, DELEGATE OR EXERCISE ANY OF ITS RIGHTS, POWERS
AND REMEDIES UNDER, AND DELEGATE OR PERFORM ANY OF ITS DUTIES OR ANY OTHER
ACTION WITH RESPECT TO, ANY LOAN DOCUMENT BY OR THROUGH ANY TRUSTEE, CO-AGENT,
EMPLOYEE, ATTORNEY-IN-FACT AND ANY OTHER PERSON (INCLUDING ANY SECURED PARTY). 
ANY SUCH PERSON SHALL BENEFIT FROM THIS ARTICLE VIII TO THE EXTENT PROVIDED BY
AGENT.


 


(H)                     RIGHTS, EXCULPATION, ETC.  NEITHER AGENT NOR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY LENDER FOR ANY
ACTION TAKEN OR OMITTED BY IT HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, OR
IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL BE LIABLE TO THE
EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
FINAL NON-APPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION.  AGENT SHALL
NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN
GOOD FAITH AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY LENDER TO WHOM
PAYMENT WAS DUE BUT NOT MADE, SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT
IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH
OTHER LENDERS HEREBY AGREE TO RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS
RECEIVED BY THEM).  IN NO EVENT SHALL AGENT BE LIABLE FOR PUNITIVE, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR OTHER SIMILAR DAMAGES.  NEITHER AGENT
NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY LENDER FOR
ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE
EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTABILITY,
OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY CREDIT
PARTY.  AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY CREDIT
PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS WITH RESPECT TO ANY ACTIONS
OR

 

67

--------------------------------------------------------------------------------


 


APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS
AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT.  IF SUCH INSTRUCTIONS ARE
PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING
ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY
WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR WITHHOLDING ANY
APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH
INSTRUCTIONS FROM THE REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR SUCH
OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER
AGAINST AGENT AS A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS
OF REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS
APPLICABLE; AND, NOTWITHSTANDING THE INSTRUCTIONS OF REQUISITE LENDERS,
REQUISITE REVOLVING LENDERS OR ALL AFFECTED LENDERS, AS APPLICABLE, AGENT SHALL
NOT HAVE ANY OBLIGATION TO TAKE ANY ACTION IF IT BELIEVES, IN GOOD FAITH, THAT
SUCH ACTION IS DEEMED TO BE ILLEGAL BY AGENT OR EXPOSES AGENT TO ANY LIABILITY
FOR WHICH IT HAS NOT RECEIVED SATISFACTORY INDEMNIFICATION IN ACCORDANCE WITH
SECTION 8.2(J).


 


(I)                         RELIANCE.  AGENT MAY, WITHOUT INCURRING ANY
LIABILITY HEREUNDER, (I) TREAT THE PAYEE OF ANY NOTE AS ITS HOLDER UNTIL SUCH
NOTE HAS BEEN ASSIGNED IN ACCORDANCE WITH SECTION 8.1, (II) CONSULT WITH ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS AND, WHETHER OR NOT SELECTED BY IT,
ANY OTHER ADVISORS, ACCOUNTANTS AND OTHER EXPERTS (INCLUDING ADVISORS TO, AND
ACCOUNTANTS AND EXPERTS ENGAGED BY, ANY CREDIT PARTY) AND (III) RELY AND ACT
UPON ANY DOCUMENT AND INFORMATION (INCLUDING THOSE TRANSMITTED BY ELECTRONIC
TRANSMISSION) AND ANY TELEPHONE MESSAGE OR CONVERSATION, IN EACH CASE BELIEVED
BY IT TO BE GENUINE AND TRANSMITTED, SIGNED OR OTHERWISE AUTHENTICATED BY THE
APPROPRIATE PARTIES.  AGENT MAY, WITHOUT INCURRING ANY LIABILITY HEREUNDER, RELY
ON THE REGISTER TO THE EXTENT SET FORTH HEREIN.  AGENT SHALL BE ENTITLED TO RELY
UPON THE ADVICE OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS
SELECTED BY AGENT IN ITS SOLE DISCRETION.


 


(J)                         EXPENSES; INDEMNIFICATION.  (I) EACH LENDER AGREES
TO REIMBURSE AGENT AND EACH OF ITS OFFICERS, DIRECTORS, AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY ANY CREDIT PARTY) PROMPTLY UPON DEMAND, SEVERABLY AND
RATABLY, OF ANY COSTS AND EXPENSES (INCLUDING FEES, CHARGES AND DISBURSEMENTS OF
FINANCIAL, LEGAL AND OTHER ADVISORS AND TAXES PAID IN THE NAME OF, OR ON BEHALF
OF, ANY CREDIT PARTY) THAT MAY BE INCURRED BY AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, AND AGENTS IN CONNECTION WITH THE PREPARATION, SYNDICATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, CONSENT, WAIVER OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, THROUGH ANY WORK-OUT, BANKRUPTCY,
RESTRUCTURING OR OTHER LEGAL OR OTHER PROCEEDING OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF ITS RIGHTS OR RESPONSIBILITIES UNDER, ANY LOAN DOCUMENT,
AND (II) EACH LENDER AGREES TO REIMBURSE AND INDEMNIFY AGENT AND EACH OF ITS
OFFICERS, DIRECTORS AND AGENTS FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES
OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY
AGENT UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH
LENDER’S PRO RATA SHARE, BUT ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT
REIMBURSED BY BORROWER; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES OR

 

68

--------------------------------------------------------------------------------


 


DISBURSEMENTS OF AGENT TO THE EXTENT RESULTING FROM AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE ORDER BY A COURT OF
COMPETENT JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE
SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST EVEN IF SO DIRECTED BY THE REQUISITE LENDERS, REQUISITE
REVOLVING LENDERS OR SUCH OTHER PORTION OF THE LENDERS AS SHALL BE PRESCRIBED BY
THIS AGREEMENT UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 8.2(J) SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


(K)                      AGENT INDIVIDUALLY.  WITH RESPECT TO ITS COMMITMENTS
HEREUNDER, SUNTRUST (OR ANY SUCCESSOR AGENT) SHALL HAVE AND MAY EXERCISE THE
SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS,” “REQUISITE LENDERS,” “REQUISITE REVOLVING LENDERS” OR ANY
SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE
SUNTRUST (OR ANY SUCCESSOR AGENT) IN ITS INDIVIDUAL CAPACITY AS A LENDER OR ONE
OF THE REQUISITE LENDERS OR REQUISITE REVOLVING LENDERS.  SUNTRUST (OR ANY
SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND
MONEY TO, ACQUIRE EQUITY OR OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY
SERVICES TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS
WITH ANY CREDIT PARTY AND ANY SUBSIDIARY OF ANY CREDIT PARTY AS IF IT WERE NOT
ACTING AS AGENT PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO
LENDERS.  SUNTRUST (OR ANY SUCCESSOR AGENT), EITHER DIRECTLY OR THROUGH
STRATEGIC AFFILIATIONS, MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY CREDIT
PARTY AND ANY SUBSIDIARY OF ANY CREDIT PARTY FOR SERVICES IN CONNECTION WITH
THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.


 


(L)                         SUCCESSOR AGENT.


 

(I)                                             RESIGNATION AND REMOVAL.  (A)
AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES
HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY (30) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO BORROWER AND LENDERS AND (B) BORROWER MAY REMOVE AGENT IF
AGENT IS A DEFAULTING LENDER; PROVIDED, HOWEVER, THAT THE BORROWER MAY NOT
REMOVE THE AGENT IF AGENT IS A DEFAULTING LENDER EITHER (X) AS A RESULT OF
CLAUSE (III) OF THE DEFINITION THEREOF OR (Y) AS A RESULT OF A LENDER INSOLVENCY
EVENT UNDER CLAUSE (V) OF THE DEFINITION OF DEFAULTING LENDER WITH RESPECT TO
THE PARENT COMPANY OF THE AGENT.  SUCH RESIGNATION OR REMOVAL SHALL TAKE EFFECT
UPON THE ACCEPTANCE BY A SUCCESSOR AGENT OF APPOINTMENT PURSUANT TO CLAUSE (II)
BELOW OR AS OTHERWISE PROVIDED IN CLAUSE (II) BELOW.

 

(II)                                          APPOINTMENT OF SUCCESSOR.  UPON
ANY SUCH NOTICE OF RESIGNATION OR REMOVAL PURSUANT TO CLAUSE (I) ABOVE,
REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT TO SERVE AS AGENT WHICH,
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SHALL BE REASONABLY
ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO APPOINTED
WITHIN THE THIRTY (30) BUSINESS DAY PERIOD REFERRED TO IN CLAUSE (I) ABOVE, THE
RETIRING AGENT, UPON NOTICE TO BORROWER, SHALL THEN APPOINT A SUCCESSOR AGENT
WHO SHALL SERVE AS AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS APPOINT A
SUCCESSOR AGENT AS PROVIDED ABOVE.

 

69

--------------------------------------------------------------------------------


 

(III)             SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING OR REMOVED AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY
RETIRING OR REMOVED AGENT’S RESIGNATION OR REMOVAL AS AGENT, THE PROVISIONS OF
THIS SECTION 8.2 SHALL CONTINUE TO INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT IN ITS CAPACITY AS AGENT.

 

(IV)             SWING LINE LENDER AND L/C ISSUERS.  IN ADDITION TO THE
FOREGOING, IF A REVOLVING LENDER BECOMES, AND DURING THE PERIOD IT REMAINS, A
DEFAULTING LENDER, AND IF THE LC EXPOSURE AND SWING LINE EXPOSURE OF SUCH
DEFAULTING LENDER HAS NOT BEEN REALLOCATED, CASH COLLATERALIZED OR ASSIGNED IN
EACH CASE PURSUANT TO SECTION 8.5(D)(II), THEN ANY L/C ISSUER AND THE SWING LINE
LENDER MAY, UPON PRIOR WRITTEN NOTICE TO THE BORROWER AND THE AGENT, RESIGN AS
L/C ISSUER OR AS SWING LINE LENDER, AS THE CASE MAY BE, EFFECTIVE AT THE CLOSE
OF BUSINESS (NEW YORK TIME) ON A DATE SPECIFIED IN SUCH NOTICE (WHICH DATE MAY
NOT BE LESS THAN FIVE BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE).

 


(M)      COLLATERAL MATTERS.


 

(I)               RELEASE OF COLLATERAL AND RELATED GUARANTIES.  SECURED PARTIES
HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO
RELEASE ANY LIEN GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL (W) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION OF ALL OBLIGATIONS
(OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO CLAIMS
GIVING RISE THERETO HAVE BEEN ASSERTED), (X) CONSTITUTING PROPERTY BEING SOLD OR
DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE
IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT (AND AGENT MAY RELY IN GOOD
FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (Y) IN
ACCORDANCE WITH SECTION 3.2(D) OR (Z) IN ACCORDANCE WITH THE PROVISIONS OF THE
NEXT SENTENCE.  IN ADDITION, WITH THE CONSENT OF REQUISITE LENDERS (OR ALL
LENDERS TO THE EXTENT REQUIRED BY SECTION 9.2), AGENT MAY RELEASE ANY LIEN
GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL.  SECURED PARTIES HEREBY
IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
SUBSIDIARY FROM THE SUBSIDIARY GUARANTY UPON THE SALE OF ALL STOCK OF SUCH
SUBSIDIARY TO A PERSON THAT IS NOT AN AFFILIATE OF HOLDINGS IN A DISPOSITION
PERMITTED HEREUNDER OR OTHERWISE APPROVED BY THE REQUISITE LENDERS.

 

(II)              CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES.  WITHOUT IN
ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY SPECIFIC OR FURTHER
AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN SECTION 8.2(M)(I)), EACH
LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY AGENT OR BORROWER, THE
AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED UPON AGENT UNDER CLAUSES (X) AND
(Y) OF SECTION 8.2(M)(I).  UPON RECEIPT BY AGENT OF ANY REQUIRED CONFIRMATION
FROM THE REQUISITE LENDERS OF ITS AUTHORITY TO RELEASE ANY PARTICULAR ITEM OR
TYPES OF COLLATERAL, AND UPON AT LEAST TEN (10) BUSINESS DAYS’ PRIOR WRITTEN
REQUEST BY BORROWER, AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY
LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE
OF THE LIENS GRANTED TO AGENT UPON SUCH COLLATERAL; PROVIDED, HOWEVER, THAT
(X) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN
AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR
WARRANTY, AND (Y) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR
IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR

 

70

--------------------------------------------------------------------------------


 

OBLIGATIONS OF ANY CREDIT PARTY, IN RESPECT OF), ALL INTERESTS RETAINED BY ANY
CREDIT PARTY, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.

 

(III)             ABSENCE OF DUTY.  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE PROPERTY COVERED BY THE
COLLATERAL DOCUMENTS EXISTS OR IS OWNED BY BORROWER OR ANY OTHER CREDIT PARTY OR
IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS
GRANTED TO AGENT HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED,
PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR
TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS SECTION 8.2(M) OR
IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF
THE PROPERTY COVERED BY THE COLLATERAL DOCUMENTS OR ANY ACT, OMISSION OR EVENT
RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS
DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED BY THE COLLATERAL
DOCUMENTS AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER TO ANY OF THE OTHER LENDERS, PROVIDED THAT AGENT SHALL EXERCISE THE
SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT.

 


(N)       NOTICE OF DEFAULT.  AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT WITH RESPECT
TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST AND FEES REQUIRED TO BE PAID
TO AGENT FOR THE ACCOUNT OF LENDERS, UNLESS AGENT SHALL HAVE RECEIVED WRITTEN
NOTICE FROM A LENDER OR BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH
DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  AGENT WILL USE REASONABLE EFFORTS TO NOTIFY EACH LENDER OF ITS
RECEIPT OF ANY SUCH NOTICE UNLESS SUCH NOTICE IS WITH RESPECT TO DEFAULTS IN THE
PAYMENT OF PRINCIPAL, INTEREST AND FEES, IN WHICH CASE AGENT WILL NOTIFY EACH
LENDER OF ITS RECEIPT OF SUCH NOTICE.  AGENT SHALL TAKE SUCH ACTION WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS MAY BE REQUESTED BY REQUISITE LENDERS IN
ACCORDANCE WITH SECTION 6.  UNLESS AND UNTIL AGENT HAS RECEIVED ANY SUCH
REQUEST, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN
FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT
SHALL DEEM ADVISABLE OR IN THE BEST INTERESTS OF LENDERS.


 


(O)       ADDITIONAL SECURED PARTIES.  THE BENEFIT OF THE PROVISIONS OF THE LOAN
DOCUMENTS DIRECTLY RELATING TO THE COLLATERAL OR ANY LIEN GRANTED THEREUNDER
SHALL EXTEND TO AND BE AVAILABLE TO ANY SECURED PARTY THAT IS NOT A LENDER OR
L/C ISSUER PARTY HERETO AS LONG AS, BY ACCEPTING SUCH BENEFITS, SUCH SECURED
PARTY AGREES, AS AMONG AGENT AND ALL OTHER SECURED PARTIES, THAT SUCH SECURED
PARTY IS BOUND BY (AND, IF REQUESTED BY AGENT, SHALL CONFIRM SUCH AGREEMENT IN A
WRITING IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT) THIS ARTICLE VIII,
SECTION 9.6, SECTION 9.12, SECTION 9.14, SECTION 9.15, SECTION 9.16,
SECTION 9.21, AND SECTION 1.9 AND THE DECISIONS AND ACTIONS OF AGENT AND THE
REQUIRED LENDERS (OR, WHERE EXPRESSLY REQUIRED BY THE TERMS OF THIS AGREEMENT, A
GREATER PROPORTION OF THE LENDERS OR OTHER PARTIES HERETO AS REQUIRED HEREIN) TO
THE SAME EXTENT A LENDER IS BOUND; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, (A) SUCH SECURED PARTY SHALL BE BOUND BY SECTION 8.2(J) ONLY TO THE
EXTENT OF LIABILITIES, COSTS AND EXPENSES WITH RESPECT TO OR OTHERWISE RELATING
TO THE COLLATERAL HELD FOR THE BENEFIT OF SUCH SECURED PARTY, IN WHICH CASE THE
OBLIGATIONS OF SUCH SECURED PARTY THEREUNDER SHALL NOT BE LIMITED BY ANY CONCEPT
OF PRO RATA SHARE OR SIMILAR CONCEPT, (B) EACH OF AGENT, LENDERS AND THE L/C
ISSUERS PARTY HERETO SHALL BE ENTITLED TO ACT AT ITS SOLE DISCRETION, WITHOUT
REGARD TO THE INTEREST OF SUCH SECURED PARTY, REGARDLESS OF WHETHER


 

71

--------------------------------------------------------------------------------


 

any Obligation to such Secured Party thereafter remains outstanding, is deprived
of the benefit of the Collateral, becomes unsecured or is otherwise affected or
put in jeopardy thereby, and without any duty or liability to such Secured Party
or any such Obligation and (c) except as otherwise set forth herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document.


 


(P)       AGENT REPORTS.  EACH LENDER MAY FROM TIME TO TIME RECEIVE ONE OR MORE
REPORTS OR OTHER INFORMATION (EACH, A “REPORT”) PREPARED BY OR ON BEHALF OF
AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES).  WITH RESPECT TO EACH REPORT, EACH
LENDER HEREBY AGREES THAT:


 

(I)               AGENT (AND ITS AFFILIATES) SHALL HAVE NO DUTIES OR OBLIGATIONS
IN CONNECTION WITH OR AS A RESULT OF A LENDER RECEIVING A COPY OF A REPORT,
WHICH WILL BE PROVIDED SOLELY AS A COURTESY, WITHOUT CONSIDERATION.  EACH LENDER
WILL PERFORM ITS OWN DILIGENCE AND WILL MAKE ITS OWN INDEPENDENT INVESTIGATION
OF THE OPERATIONS, FINANCIAL CONDITIONS AND AFFAIRS OF THE CREDIT PARTIES AND
WILL NOT RELY ON ANY REPORT OR MAKE ANY CLAIM THAT IT HAS DONE SO.  IN ADDITION,
EACH LENDER RELEASES, AND AGREES THAT IT WILL NOT ASSERT, ANY CLAIM AGAINST
AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) THAT IN ANY WAY RELATES TO ANY
REPORT OR ARISES OUT OF A LENDER HAVING ACCESS TO ANY REPORT OR ANY DISCUSSION
OF ITS CONTENTS, AND EACH LENDER AGREES TO INDEMNIFY AND HOLD HARMLESS AGENT
(AND AGENT’S AFFILIATES) AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
ATTORNEYS FROM ALL CLAIMS, LIABILITIES AND EXPENSES RELATING TO A BREACH BY A
LENDER OR ANY OF ITS PERSONNEL OF THIS SECTION OR OTHERWISE ARISING OUT OF A
LENDER’S ACCESS TO ANY REPORT OR ANY DISCUSSION OF ITS CONTENTS;

 

(II)              EACH REPORT MAY NOT BE COMPLETE AND CERTAIN INFORMATION AND
FINDINGS OBTAINED BY AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) REGARDING THE
OPERATIONS AND CONDITION OF THE CREDIT PARTIES MAY NOT BE REFLECTED IN EACH
REPORT.  AGENT (AND ITS AFFILIATES) MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND WITH RESPECT TO (I) ANY EXISTING OR PROPOSED FINANCING; (II) THE ACCURACY
OR COMPLETENESS OF THE INFORMATION CONTAINED IN ANY REPORT OR IN ANY OTHER
RELATED DOCUMENTATION; (III) THE SCOPE OR ADEQUACY OF AGENT’S (AND AGENT’S
AFFILIATES’) DUE DILIGENCE, OR THE PRESENCE OR ABSENCE OF ANY ERRORS OR
OMISSIONS CONTAINED IN ANY REPORT OR IN ANY OTHER RELATED DOCUMENTATION; AND
(IV) ANY WORK PERFORMED BY AGENT (OR ONE OR MORE OF AGENT’S AFFILIATES) IN
CONNECTION WITH OR USING ANY REPORT OR ANY RELATED DOCUMENTATION; AND

 

(III)             EACH LENDER AGREES TO SAFEGUARD EACH REPORT AND ANY RELATED
DOCUMENTATION WITH THE SAME CARE WHICH IT USES WITH RESPECT TO INFORMATION OF
ITS OWN WHICH IT DOES NOT DESIRE TO DISSEMINATE OR PUBLISH, AND AGREES NOT TO
REPRODUCE OR DISTRIBUTE OR PROVIDE COPIES OF OR DISCLOSE ANY REPORT OR ANY OTHER
RELATED DOCUMENTATION OR ANY RELATED DISCUSSIONS TO ANYONE EXCEPT TO THE EXTENT
SUCH DISTRIBUTION OR DISCLOSURE WOULD BE PERMITTED IF THE REPORT WERE
CONFIDENTIAL INFORMATION SUBJECT TO SECTION 9.14.

 


(Q)       LENDER ACTIONS AGAINST COLLATERAL.  EACH LENDER AGREES THAT IT WILL
NOT TAKE ANY ENFORCEMENT ACTION, NOR INSTITUTE ANY ACTIONS OR PROCEEDINGS, WITH
RESPECT TO THE LOANS, AGAINST BORROWER OR ANY CREDIT PARTY HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS OR AGAINST ANY OF THE COLLATERAL (INCLUDING ANY
EXERCISE OF ANY RIGHT OF SET-OFF) WITHOUT THE CONSENT OF AGENT OR REQUIRED
LENDERS.  ALL SUCH ENFORCEMENT ACTIONS AND PROCEEDINGS SHALL BE (I) TAKEN IN
CONCERT AND (II) AT THE DIRECTION OF OR WITH THE CONSENT OF AGENT OR REQUISITE
LENDERS.  AGENT

 

72

--------------------------------------------------------------------------------


 


IS AUTHORIZED TO ISSUE ALL NOTICES TO BE ISSUED BY OR ON BEHALF OF LENDERS WITH
RESPECT TO ANY SUBORDINATED DEBT.  WITH RESPECT TO ANY ACTION BY AGENT TO
ENFORCE THE RIGHTS AND REMEDIES OF AGENT AND THE LENDERS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, EACH LENDER HEREBY CONSENTS TO THE JURISDICTION OF
THE COURT IN WHICH SUCH ACTION IS MAINTAINED, AND AGREES TO DELIVER ITS NOTES TO
AGENT TO THE EXTENT NECESSARY TO ENFORCE THE RIGHTS AND REMEDIES OF AGENT FOR
THE BENEFIT OF THE LENDERS UNDER THE COLLATERAL DOCUMENTS IN ACCORDANCE WITH THE
PROVISIONS HEREOF.

 

73

--------------------------------------------------------------------------------


 

8.3.          Set Off and Sharing of Payments.  Subject to Section 8.2(q), in
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, during the continuance of any Event of
Default, each Lender is hereby authorized by Borrower at any time or from time
to time, with reasonably prompt subsequent notice to Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (A) balances held by such Lender at any of
its offices for the account of Borrower or any of its Subsidiaries (regardless
of whether such balances are then due to Borrower or its Subsidiaries), and
(B) other property at any time held or owing by such Lender to or for the credit
or for the account of Borrower or any of its Subsidiaries, against and on
account of any of the Obligations; except that no Lender shall exercise any such
right without the prior written consent of Agent.  Notwithstanding anything
herein to the contrary, the failure to give notice of any set off and
application made by such Lender to Borrower shall not affect the validity of
such set off and application.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender entitled to
share in the amount so set off in accordance with their respective Pro Rata
Shares.  Borrower agrees, to the fullest extent permitted by law, that any
Lender may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Obligations and upon doing so shall deliver such
amount so set off to Agent for the benefit of all Lenders entitled to share in
the amount so set off in accordance with their Pro Rata Shares.

 

8.4.          Disbursement of Funds.  Agent may, on behalf of Lenders, disburse
funds to Borrower for Loans requested.  Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender will remit to Agent its Pro Rata Share of any Loan before Agent
disburses same to Borrower.  If Agent elects to require that each Lender make
funds available to Agent prior to a disbursement by Agent to Borrower, Agent
shall advise each Lender by telephone or fax of the amount of such Lender’s Pro
Rata Share of the Loan requested by Borrower no later than 1:00 p.m. (New York
time) on the Funding Date applicable thereto, and each such Lender shall pay
Agent such Lender’s Pro Rata Share of such requested Loan, in same day funds, by
wire transfer to Agent’s account on such Funding Date.  If any Lender fails to
pay the amount of its Pro Rata Share within one (1) Business Day after Agent’s
demand, Agent shall promptly notify Borrower, and Borrower shall immediately
repay such amount to Agent.  Any repayment required pursuant to this Section 8.4
shall be without premium or penalty.  Nothing in this Section 8.4 or elsewhere
in this Agreement or the other Loan Documents, including the provisions of
Section 8.5, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 


8.5.          DISBURSEMENTS OF ADVANCES; PAYMENT; CASH COLLATERAL.


 


(A)       ADVANCES; PAYMENTS.


 

(I)               REVOLVING LENDERS SHALL REFUND OR PARTICIPATE IN THE SWING
LINE LOAN IN ACCORDANCE WITH CLAUSES (III) AND (IV) OF SECTION 1.1(C).  IF THE
SWING LINE LENDER DECLINES TO MAKE A SWING LINE LOAN OR IF SWING LINE
AVAILABILITY IS ZERO, AGENT SHALL NOTIFY REVOLVING LENDERS, PROMPTLY AFTER
RECEIPT OF A NOTICE OF REVOLVING CREDIT ADVANCE AND IN ANY

 

74

--------------------------------------------------------------------------------


 

EVENT PRIOR TO 1:00 P.M. (NEW YORK TIME) ON THE DATE SUCH NOTICE OF A REVOLVING
CREDIT ADVANCE IS RECEIVED, BY FAX, TELEPHONE OR OTHER SIMILAR FORM OF
TRANSMISSION.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF SUCH REVOLVING CREDIT ADVANCE AVAILABLE TO AGENT IN SAME DAY FUNDS
BY WIRE TRANSFER TO AGENT’S ACCOUNT AS SET FORTH IN SECTION 1.1(F) NOT LATER
THAN 3:00 P.M. (NEW YORK TIME) ON THE REQUESTED FUNDING DATE IN THE CASE OF AN
INDEX RATE LOANS AND NOT LATER THAN 11:00 A.M. (NEW YORK TIME) ON THE REQUESTED
FUNDING DATE IN THE CASE OF A LIBOR LOAN.  AFTER RECEIPT OF SUCH WIRE TRANSFERS
(OR, IN AGENT’S SOLE DISCRETION, BEFORE RECEIPT OF SUCH WIRE TRANSFERS), SUBJECT
TO THE TERMS HEREOF, AGENT SHALL MAKE THE REQUESTED REVOLVING CREDIT ADVANCE TO
BORROWER AS DESIGNATED BY BORROWER IN THE NOTICE OF REVOLVING CREDIT ADVANCE. 
ALL PAYMENTS BY EACH REVOLVING LENDER SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM
OR DEDUCTION OF ANY KIND.

 

(II)              AT LEAST ONCE EACH CALENDAR WEEK OR MORE FREQUENTLY AT AGENT’S
ELECTION (EACH, A “SETTLEMENT DATE”), IF THE AGENT HAS RECEIVED ANY PAYMENTS BY
BORROWER HEREUNDER, AGENT SHALL ADVISE EACH LENDER BY TELEPHONE OR FAX OF THE
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF PRINCIPAL, INTEREST AND FEES PAID FOR
THE BENEFIT OF LENDERS WITH RESPECT TO EACH APPLICABLE LOAN.  PROVIDED THAT EACH
LENDER HAS FUNDED ALL PAYMENTS AND ADVANCES REQUIRED TO BE MADE BY IT AND FUNDED
ALL PURCHASES OF PARTICIPATIONS REQUIRED TO BE FUNDED BY IT UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AS OF SUCH SETTLEMENT DATE AND SUBJECT TO
SECTION 8.5(D), AGENT SHALL PAY TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF
PRINCIPAL, INTEREST AND FEES PAID BY BORROWER SINCE THE PREVIOUS SETTLEMENT DATE
FOR THE BENEFIT OF SUCH LENDER ON THE LOANS HELD BY IT. SUCH PAYMENTS SHALL BE
MADE BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS ON RECORD WITH THE AGENT) NOT
LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE NEXT BUSINESS DAY FOLLOWING EACH
SETTLEMENT DATE. TO THE EXTENT THAT ANY LENDER BECOMES A DEFAULTING LENDER,
AGENT SHALL BE ENTITLED TO SET OFF ANY FUNDING OBLIGATION SHORT-FALL AGAINST
SUCH DEFAULTING LENDER’S PRO RATA SHARE OF ALL PAYMENTS RECEIVED FROM BORROWER.

 


(B)       AVAILABILITY OF LENDER’S PRO RATA SHARE.  AGENT MAY ASSUME THAT EACH
REVOLVING LENDER WILL MAKE ITS PRO RATA SHARE OF EACH REVOLVING CREDIT ADVANCE
AVAILABLE TO AGENT ON EACH FUNDING DATE.  IF SUCH PRO RATA SHARE IS NOT, IN
FACT, PAID TO AGENT BY SUCH REVOLVING LENDER WHEN DUE, AGENT WILL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER WITHOUT SETOFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.  IF ANY REVOLVING LENDER FAILS TO PAY THE
AMOUNT OF ITS PRO RATA SHARE FORTHWITH UPON AGENT’S DEMAND, AGENT SHALL PROMPTLY
NOTIFY BORROWER AND BORROWER SHALL IMMEDIATELY REPAY SUCH AMOUNT TO AGENT. 
NOTHING IN THIS SECTION 8.5(B) OR ELSEWHERE IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE FUNDS ON BEHALF OF ANY
REVOLVING LENDER OR TO RELIEVE ANY REVOLVING LENDER FROM ITS OBLIGATION TO
FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT BORROWER MAY
HAVE AGAINST ANY REVOLVING LENDER AS A RESULT OF ANY DEFAULT BY SUCH REVOLVING
LENDER HEREUNDER.  TO THE EXTENT THAT AGENT ADVANCES FUNDS TO BORROWER ON BEHALF
OF ANY REVOLVING LENDER AND IS NOT REIMBURSED THEREFOR ON THE SAME BUSINESS DAY
AS SUCH ADVANCE IS MADE, AGENT SHALL BE ENTITLED TO RETAIN FOR ITS ACCOUNT ALL
INTEREST ACCRUED ON SUCH ADVANCE UNTIL REIMBURSED BY THE APPLICABLE REVOLVING
LENDER.

 

75

--------------------------------------------------------------------------------


 


(C)       RETURN OF PAYMENTS.


 

(I)               IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS AGREEMENT IN
THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY
AGENT FROM BORROWER AND SUCH RELATED PAYMENT IS NOT RECEIVED BY AGENT, THEN
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER ON DEMAND WITHOUT
SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)              IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY
AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT PARTY OR PAID TO ANY
OTHER PERSON PURSUANT TO ANY INSOLVENCY LAW OR OTHERWISE, THEN, NOTWITHSTANDING
ANY OTHER TERM OR CONDITION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AGENT
WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN
ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT
THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE,
IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON, WITHOUT
SETOFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 


(D)       DEFAULTING LENDERS.


 

(I)               THE FAILURE OF ANY LENDER TO MAKE ANY REVOLVING CREDIT
ADVANCE, LOAN OR ANY PAYMENT REQUIRED BY IT HEREUNDER, OR TO FUND ANY PURCHASE
OF ANY PARTICIPATION IN ANY SWING LINE LOAN OR LETTER OF CREDIT TO BE MADE OR
FUNDED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT RELIEVE ANY OTHER LENDER
(EACH SUCH OTHER LENDER, AN “OTHER LENDER”) OF ITS OBLIGATIONS TO MAKE SUCH
ADVANCE OR FUND THE PURCHASE OF ANY SUCH PARTICIPATION ON SUCH DATE, BUT NEITHER
ANY OTHER LENDER NOR AGENT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
DEFAULTING LENDER TO MAKE AN ADVANCE, FUND THE PURCHASE OF A PARTICIPATION OR
MAKE ANY OTHER PAYMENT REQUIRED HEREUNDER.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN TO THE CONTRARY, A DEFAULTING LENDER SHALL NOT HAVE ANY VOTING OR CONSENT
RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT OR CONSTITUTE A “LENDER”, A
“REVOLVING LENDER”, A “NEW REVOLVING LOAN LENDER”, AN “INITIAL TERM LENDER”, A
“NEW TERM LENDER” OR A “TERM LENDER” (OR BE INCLUDED IN THE CALCULATION OF
“REQUISITE LENDERS” OR “REQUISITE REVOLVING LENDERS” HEREUNDER) FOR ANY VOTING
OR CONSENT RIGHTS UNDER OR WITH RESPECT TO ANY LOAN DOCUMENT.

 

(II)              IF ANY REVOLVING LENDER BECOMES, AND DURING THE PERIOD IT
REMAINS, A DEFAULTING LENDER, THE FOLLOWING PROVISIONS SHALL APPLY
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT:

 

(A)          THE LC EXPOSURE AND SWING LINE EXPOSURE OF SUCH DEFAULTING LENDER
WILL, SUBJECT TO THE LIMITATION IN THE FIRST PROVISO BELOW, AUTOMATICALLY BE
REALLOCATED (EFFECTIVE ON THE DAY SUCH LENDER BECOMES A DEFAULTING LENDER) AMONG
THE NON-DEFAULTING REVOLVING LENDERS IN ACCORDANCE WITH SUCH REVOLVING LENDER’S
PRO RATA SHARE OF SUCH EXPOSURE;  PROVIDED THAT (A) EACH NON-DEFAULTING
REVOLVING LENDER’S PRO RATA SHARE OF THE TOTAL REVOLVING LOANS MAY NOT IN ANY
EVENT EXCEED THE REVOLVING LOAN COMMITMENT OF SUCH NON-DEFAULTING REVOLVING
LENDER AS IN EFFECT AT THE TIME OF SUCH REALLOCATION AND (B) NEITHER SUCH
REALLOCATION NOR ANY PAYMENT BY A NON-DEFAULTING REVOLVING LENDER PURSUANT
THERETO WILL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM THE BORROWER, THE
AGENT, ANY L/C ISSUER, THE SWING LINE LENDER OR ANY OTHER LENDER MAY HAVE
AGAINST SUCH DEFAULTING LENDER OR CAUSE SUCH DEFAULTING LENDER TO BE A
NON-DEFAULTING LENDER;

 

76

--------------------------------------------------------------------------------


 

(B)           TO THE EXTENT THAT ANY PORTION (THE “UNREALLOCATED PORTION”) OF
THE LC EXPOSURE AND SWING LINE EXPOSURE OF ANY DEFAULTING LENDER CANNOT BE SO
REALLOCATED FOR ANY REASON, OR WITH RESPECT TO THE LC EXPOSURE AND SWING LINE
EXPOSURE OF ANY POTENTIAL DEFAULTING LENDER, THE BORROWER WILL, NOT LATER THAN
TWO (2) BUSINESS DAYS AFTER DEMAND BY THE AGENT (AT THE DIRECTION OF ANY L/C
ISSUER AND/OR THE SWING LINE LENDER), (A) CASH COLLATERALIZE THE OBLIGATIONS OF
THE BORROWER TO THE L/C ISSUERS OR SWING LINE LENDER IN RESPECT OF SUCH LC
EXPOSURE OR SWING LINE EXPOSURE, AS THE CASE MAY BE, IN AN AMOUNT AT LEAST EQUAL
TO THE AGGREGATE AMOUNT OF THE UNREALLOCATED PORTION OF THE LC EXPOSURE AND
SWING LINE EXPOSURE OF SUCH DEFAULTING LENDER OR THE LC EXPOSURE AND SWING LINE
EXPOSURE OF SUCH POTENTIAL DEFAULTING LENDER, OR (B) IN THE CASE OF SUCH SWING
LINE EXPOSURE, PREPAY (SUBJECT TO CLAUSE (D) BELOW) AND/OR CASH COLLATERALIZE IN
FULL THE UNREALLOCATED PORTION THEREOF, OR (C) MAKE OTHER ARRANGEMENTS
SATISFACTORY TO THE AGENT, THE L/C ISSUERS AND THE SWING LINE LENDER IN THEIR
SOLE DISCRETION TO PROTECT THEM AGAINST THE RISK OF NON-PAYMENT BY SUCH
DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER

 

(C)           IN ADDITION TO THE OTHER CONDITIONS PRECEDENT SET FORTH IN
SECTION 7.2, THE L/C ISSUERS WILL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE
ANY LETTER OF CREDIT, AND THE SWING LINE LENDER WILL NOT BE REQUIRED TO MAKE ANY
SWING LINE ADVANCES, UNLESS THEY ARE SATISFIED THAT 100% OF THE RELATED LC
EXPOSURE AND SWING LINE EXPOSURE IS FULLY COVERED OR ELIMINATED BY ANY
COMBINATION SATISFACTORY TO THE APPLICABLE L/C ISSUER OR THE SWING LINE LENDER,
AS THE CASE MAY BE, OF THE FOLLOWING:

 

(I)            IN THE CASE OF A DEFAULTING LENDER, THE LC EXPOSURE AND SWING
LINE EXPOSURE OF SUCH DEFAULTING LENDER IS REALLOCATED, AS TO OUTSTANDING AND
FUTURE LETTERS OF CREDIT, TO THE NON-DEFAULTING REVOLVING LENDERS AS PROVIDED IN
CLAUSE (A) ABOVE; AND

 

(II)           IN THE CASE OF A DEFAULTING LENDER OR A POTENTIAL DEFAULTING
LENDER, WITHOUT LIMITING THE PROVISIONS OF CLAUSE (I) ABOVE, THE BORROWER CASH
COLLATERALIZES THE OBLIGATIONS OF THE BORROWER IN RESPECT OF SUCH LETTER OF
CREDIT OR SWING LINE ADVANCE IN AN AMOUNT AT LEAST EQUAL TO THE AGGREGATE AMOUNT
OF THE UNREALLOCATED OBLIGATIONS (CONTINGENT OR OTHERWISE) OF SUCH DEFAULTING
LENDER OR POTENTIAL DEFAULTING LENDER IN RESPECT OF SUCH LETTER OF CREDIT OR
SWING LINE ADVANCE, THE LENDING OBLIGATIONS OF SUCH DEFAULTING LENDERS OR
POTENTIAL DEFAULTING LENDERS ARE REALLOCATED TO ANOTHER LENDER IN A MANNER
REASONABLY SATISFACTORY TO THE AGENT, OR THE BORROWER MAKES OTHER ARRANGEMENTS
SATISFACTORY TO THE AGENT AND THE L/C ISSUERS OR THE SWING LINE LENDER, AS THE
CASE MAY BE, IN THEIR SOLE DISCRETION, TO PROTECT THEM AGAINST THE RISK OF
NON-PAYMENT BY SUCH DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER;

 

provided that (x) each Non-Defaulting Revolving Lender’s Pro Rata Share of the
total Revolving Loans may not in any event exceed the Revolving Loan Commitment
of such Non-Defaulting Revolving Lender as in effect at the time of such
reallocation, and (y) neither any such

 

77

--------------------------------------------------------------------------------


 

reallocation nor any payment by a Non-Defaulting Revolving Lender pursuant
thereto nor any such Cash Collateralization or reduction will constitute a
waiver or release of any claim the Borrower, the Agent, any L/C Issuer, the
Swing Line Lender or any other Lender may have against such Defaulting Lender or
Potential Defaulting Lender, or cause such Defaulting Lender or Potential
Defaulting Lender to be a non-Defaulting Lender;

 

(D)          WITH THE WRITTEN APPROVAL OF THE AGENT, THE BORROWER MAY TERMINATE
(ON A NON-RATABLE BASIS) THE UNUSED AMOUNT OF THE REVOLVING LOAN COMMITMENT OF A
DEFAULTING LENDER, AND IN SUCH EVENT THE PROVISIONS OF PARAGRAPH (E) BELOW WILL
APPLY TO ALL AMOUNTS THEREAFTER PAID BY THE BORROWER FOR THE ACCOUNT OF ANY SUCH
DEFAULTING LENDER UNDER THIS AGREEMENT (WHETHER ON ACCOUNT OF PRINCIPAL,
INTEREST, FEES, INDEMNITY OR OTHER AMOUNTS), PROVIDED THAT SUCH TERMINATION WILL
NOT BE DEEMED TO BE A WAIVER OR RELEASE OF ANY CLAIM THE BORROWER, THE AGENT,
ANY L/C ISSUER OR ANY LENDER MAY HAVE AGAINST SUCH DEFAULTING LENDER;

 

(E)           ANY AMOUNT PAID BY THE BORROWER FOR THE ACCOUNT OF A DEFAULTING
LENDER UNDER THIS AGREEMENT (WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES,
INDEMNITY PAYMENTS OR OTHER AMOUNTS) WILL NOT BE PAID OR DISTRIBUTED TO SUCH
DEFAULTING LENDER, BUT WILL INSTEAD BE APPLIED BY THE AGENT, TO THE FULLEST
EXTENT PERMITTED BY LAW, IN THE FOLLOWING ORDER OF PRIORITY:  FIRST TO THE
PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE AGENT UNDER THIS
AGREEMENT, SECOND PRO RATA TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH
DEFAULTING LENDER TO ANY L/C ISSUER OR THE SWING LINE LENDER UNDER THIS
AGREEMENT, AND THIRD TO PAY AMOUNTS OWING UNDER THIS AGREEMENT TO SUCH
DEFAULTING LENDER OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT;

 

(F)           SUCH DEFAULTING LENDER WILL NOT BE ENTITLED TO ANY PORTION OF THE
APPLICABLE UNUSED LINE FEE ACCRUING WITH RESPECT TO ITS REVOLVING LOAN
COMMITMENT PURSUANT TO SECTION 1.3(B) DURING THE PERIOD IN WHICH SUCH LENDER IS
A DEFAULTING LENDER OR POTENTIAL DEFAULTING LENDER OR ANY LETTER OF CREDIT FEES
ACCRUING DURING SUCH PERIOD PURSUANT TO SECTION 1.3(C) (WITHOUT PREJUDICE TO THE
RIGHTS OF THE LENDERS OTHER THAN DEFAULTING LENDERS IN RESPECT OF SUCH FEES),
PROVIDED THAT (A) TO THE EXTENT THAT A PORTION OF THE LC EXPOSURE OF SUCH
DEFAULTING LENDER IS REALLOCATED TO THE NON-DEFAULTING REVOLVING LENDERS
PURSUANT TO CLAUSE (B), SUCH FEES THAT WOULD HAVE ACCRUED FOR THE BENEFIT OF
SUCH DEFAULTING LENDER WILL INSTEAD ACCRUE FOR THE BENEFIT OF AND BE PAYABLE TO
SUCH NON-DEFAULTING REVOLVING LENDERS, PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING LOAN COMMITMENTS AND (B) TO THE EXTENT ANY PORTION OF SUCH
LC EXPOSURE CANNOT BE SO REALLOCATED, SUCH FEES WILL INSTEAD ACCRUE FOR THE
BENEFIT OF AND BE PAYABLE TO THE APPLICABLE L/C ISSUERS; AND

 

(G)           THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH DEFAULTING LENDER AND THE AGENT, REQUIRE SUCH DEFAULTING LENDER TO ASSIGN
AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS SET FORTH IN SECTION 8.1) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH
ASSIGNEE

 

78

--------------------------------------------------------------------------------


 

MAY BE ANOTHER LENDER); PROVIDED, THAT (I) THE BORROWER SHALL HAVE RECEIVED THE
PRIOR WRITTEN CONSENT OF THE AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED), (II) SUCH DEFAULTING LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS OWED TO IT,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER, FROM THE ASSIGNEE (IN THE CASE OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST) AND FROM THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS).

 

(iii)          If the Borrower, the Agent, the L/C Issuers and the Swing Line
Lender agree in writing in their discretion that a Lender that is a Defaulting
Lender or a Potential Defaulting Lender should no longer be deemed to be a
Defaulting Lender or Potential Defaulting Lender, as the case may be, the Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, the LC Exposure
and the Swing Line Exposure of the other Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Loan Commitment, if any, and
such Lender will, to the extent it has a Revolving Loan Commitment, purchase at
par such portion of outstanding Revolving Loans of the other Lenders and/or make
such other adjustments as the Agent may determine to be necessary to cause the
Revolving Loans of the Revolving Lenders to be equal to their Pro Rata Share
their respective Revolving Loan Commitments, whereupon such Lender will cease to
be a Defaulting Lender or Potential Defaulting Lender (and such Revolving Loans
of each Revolving Lender will, if applicable, automatically be adjusted on a
prospective basis to reflect the foregoing) and if any cash collateral has been
posted with respect to such Defaulting Lender or Potential Defaulting Lender,
the Agent will promptly return such cash collateral to the Borrower; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.

 

79

--------------------------------------------------------------------------------


 

8.6.          Lender Credit Decision.  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon Agent, any
Lender or L/C Issuer or any of their officers, directors or agents or upon any
document (including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its officers, directors or agents, conduct its
own independent investigation of the financial condition and affairs of each
Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its officers, directors or agents.

 


SECTION 9.
MISCELLANEOUS


 

9.1.          Indemnities.  Borrower agrees to indemnify, pay, and hold Agent,
each Lender, each L/C Issuer and their respective Affiliates, officers,
directors, employees, agents, and attorneys (the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses (including all reasonable
fees and expenses of counsel to such Indemnitees) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Indemnitees in any matter relating to or arising out of, in connection with or
as a result of (i) any Loan Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any Contractual Obligation entered into in connection with
any E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its officers, directors or agents (and including
reasonable attorneys’ fees in any case), whether or not any such Indemnitee,
officer, director or agent is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other requirement of law or
theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
that Borrower shall have no obligation to an Indemnitee hereunder with respect
to any Indemnified Matter to the extent resulting from the gross negligence, bad
faith or willful misconduct of that Indemnitee or its Affiliates, officers,
directors, employees, agents or attorneys as determined by a court of competent
jurisdiction or with respect to disputes among Indemnitees.  If and to the
extent that the foregoing undertaking may be unenforceable for any reason,
Borrower agrees to make the maximum contribution to the payment and satisfaction
thereof which is permissible under applicable law.

 

80

--------------------------------------------------------------------------------


 


9.2.          AMENDMENTS AND WAIVERS.


 


(A)       EXCEPT FOR ACTIONS EXPRESSLY PERMITTED TO BE TAKEN BY AGENT INCLUDING,
WITHOUT LIMITATION PURSUANT TO SECTION 1.1(E), NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY CREDIT PARTY THEREFROM, SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY
BORROWER, AND BY REQUISITE LENDERS, REQUISITE REVOLVING LENDERS OR ALL AFFECTED
LENDERS, AS APPLICABLE.  EXCEPT AS SET FORTH IN CLAUSES (B) AND (C) BELOW OR AS
EXPRESSLY SET FORTH HEREIN, ALL SUCH AMENDMENTS, MODIFICATIONS, TERMINATIONS OR
WAIVERS REQUIRING THE CONSENT OF ANY LENDERS SHALL REQUIRE THE WRITTEN CONSENT
OF REQUISITE LENDERS.


 


(B)       NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF OR CONSENT WITH
RESPECT TO ANY PROVISION OF THIS AGREEMENT THAT WAIVES COMPLIANCE WITH THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 7.2 TO THE MAKING OF ANY ADVANCE OR
THE INCURRENCE OF ANY LETTER OF CREDIT OBLIGATIONS SHALL BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING AND SIGNED BY AGENT, REQUISITE REVOLVING LENDERS AND
BORROWER.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
NO WAIVER OR CONSENT WITH RESPECT TO ANY DEFAULT OR ANY EVENT OF DEFAULT SHALL
BE EFFECTIVE FOR PURPOSES OF THE CONDITIONS PRECEDENT TO THE MAKING OF ANY
ADVANCE OR THE INCURRENCE OF LETTER OF CREDIT OBLIGATIONS SET FORTH IN
SECTION 7.2 UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY AGENT, REQUISITE
REVOLVING LENDERS AND BORROWER.


 


(C)       NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL, UNLESS IN
WRITING AND SIGNED BY AGENT AND EACH LENDER DIRECTLY AFFECTED THEREBY: 
(I) INCREASE THE PRINCIPAL AMOUNT OR POSTPONE OR EXTEND THE SCHEDULED DATE OF
EXPIRATION OF ANY LENDER’S COMMITMENT (WHICH ACTION SHALL BE DEEMED ONLY TO
AFFECT THOSE LENDERS WHOSE COMMITMENTS ARE INCREASED OR THE SCHEDULED DATE OF
EXPIRATION OF WHOSE COMMITMENTS ARE POSTPONED OR EXTENDED); (II) REDUCE THE
PRINCIPAL OF, RATE OF INTEREST (OTHER THAN ANY DETERMINATION OR WAIVER TO CHARGE
OR NOT CHARGE INTEREST OR FEES AT THE DEFAULT RATE) ON OR FEES PAYABLE WITH
RESPECT TO ANY LOAN OR LETTER OF CREDIT OBLIGATIONS OF ANY AFFECTED LENDER;
(III) EXTEND ANY SCHEDULED PAYMENT DATE OR FINAL MATURITY DATE OF THE PRINCIPAL
AMOUNT OF ANY LOAN OF ANY AFFECTED LENDER OR POSTPONE OR EXTEND THE SCHEDULED
DATE OF EXPIRATION OF ANY LETTER OF CREDIT BEYOND THE DATE SET FORTH IN CLAUSE
(3) OF THE INITIAL SENTENCE OF SECTION 1.1(D)(I)(B); (IV) WAIVE, FORGIVE, DEFER,
EXTEND OR POSTPONE ANY PAYMENT OF INTEREST OR FEES AS TO ANY AFFECTED LENDER
(WHICH ACTION SHALL BE DEEMED ONLY TO AFFECT THOSE LENDERS TO WHOM SUCH PAYMENTS
ARE MADE); (V) RELEASE ANY GUARANTY EXCEPT AS OTHERWISE PERMITTED IN
SECTION 8.2(M) OR, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (WHICH
ACTION SHALL BE DEEMED TO DIRECTLY AFFECT ALL LENDERS); (VI) CHANGE THE
PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE
LOANS THAT SHALL BE REQUIRED FOR LENDERS OR ANY OF THEM TO TAKE ANY ACTION
HEREUNDER EXCEPT SUCH CHANGES AS MAY BE NECESSARY TO INCORPORATE THE ADDITION OF
NEW TERM LOAN COMMITMENTS OR NEW REVOLVING LOAN COMMITMENTS (OR LOANS MADE WITH
RESPECT THERETO) PURSUANT TO SECTION 1.1(E); AND (VII) AMEND OR WAIVE THIS
SECTION 9.2 OR THE DEFINITIONS OF THE TERMS “REQUISITE LENDERS” OR “REQUISITE
REVOLVING LENDERS” INSOFAR AS SUCH DEFINITIONS AFFECT THE SUBSTANCE OF THIS
SECTION 9.2 OR THE TERM “PRO RATA SHARE” (WHICH ACTION SHALL BE DEEMED TO
DIRECTLY AFFECT ALL LENDERS) EXCEPT, IN EACH CASE, AS MAY BE NECESSARY TO
INCORPORATE THE ADDITION OF NEW TERM LOAN COMMITMENTS OR NEW REVOLVING LOAN
COMMITMENTS (OR LOANS MADE WITH RESPECT THERETO) PURSUANT TO SECTION 1.1(E). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER SHALL HAVE
ANY RIGHT TO APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT HEREUNDER,
EXCEPT THAT THE COMMITMENTS OF SUCH LENDER MAY NOT BE INCREASED OR EXTENDED
WITHOUT THE CONSENT OF SUCH DEFAULTING LENDER.  FURTHERMORE, NO AMENDMENT,
MODIFICATION,

 

81

--------------------------------------------------------------------------------


 


TERMINATION OR WAIVER AFFECTING THE RIGHTS OR DUTIES OF AGENT, SWING LINE LENDER
OR L/C ISSUERS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
EFFECTIVE UNLESS IN WRITING AND SIGNED BY AGENT, SWING LINE LENDER OR L/C
ISSUERS, AS THE CASE MAY BE, IN ADDITION TO LENDERS REQUIRED HEREINABOVE TO TAKE
SUCH ACTION.  EACH AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
IT WAS GIVEN.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER SHALL BE
REQUIRED FOR AGENT TO TAKE ADDITIONAL COLLATERAL PURSUANT TO ANY LOAN DOCUMENT. 
NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF ANY NOTE
SHALL BE EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF THE HOLDER OF THAT NOTE. 
NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL ENTITLE SUCH CREDIT
PARTY OR ANY OTHER CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 9.2 SHALL BE BINDING
UPON EACH HOLDER OF THE NOTES AT THE TIME OUTSTANDING AND EACH FUTURE HOLDER OF
THE NOTES.


 


9.3.          NOTICES.


 


(A)       ALL NOTICES, DEMANDS, REQUESTS, DIRECTIONS AND OTHER COMMUNICATIONS
REQUIRED OR EXPRESSLY AUTHORIZED TO BE MADE BY THIS AGREEMENT SHALL, WHETHER OR
NOT SPECIFIED TO BE IN WRITING BUT UNLESS OTHERWISE EXPRESSLY SPECIFIED TO BE
GIVEN BY ANY OTHER MEANS, BE GIVEN IN WRITING AND (I) ADDRESSED TO THE ADDRESS
SET FORTH BELOW, (II) SENT BY FACSIMILE TO THE FACSIMILE NUMBER SET FORTH BELOW,
(III) IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS AMONG THE LENDERS,
(A) POSTED TO SYNDTRAK ONLINE® (TO THE EXTENT SUCH SYSTEM IS AVAILABLE AND SET
UP BY OR AT THE DIRECTION OF AGENT PRIOR TO POSTING) IN AN APPROPRIATE LOCATION
BY UPLOADING SUCH NOTICE, DEMAND, REQUEST, DIRECTION OR OTHER COMMUNICATION TO
WWW.SYNDTRAK.COM OR USING SUCH OTHER MEANS OF POSTING TO SYNDTRAK ONLINE® AS MAY
BE AVAILABLE AND REASONABLY ACCEPTABLE TO AGENT PRIOR TO SUCH POSTING, OR
(B) POSTED TO ANY OTHER E-SYSTEM SET UP BY OR AT THE DIRECTION OF AGENT OR
(IV) ADDRESSED TO SUCH OTHER ADDRESS AS SHALL BE NOTIFIED IN WRITING (A) IN THE
CASE OF BORROWER, AGENT AND THE SWING LINE LENDER, TO THE OTHER PARTIES HERETO
AND (B) IN THE CASE OF ALL OTHER PARTIES, TO BORROWER AND AGENT.  TRANSMISSION
BY ELECTRONIC MAIL (NOT INCLUDING FACSIMILE TRANSMISSIONS) (INCLUDING E-FAX,
EVEN IF TRANSMITTED TO THE FAX NUMBERS SET FORTH ABOVE) SHALL NOT BE SUFFICIENT
OR EFFECTIVE TO TRANSMIT ANY SUCH NOTICE UNDER THIS CLAUSE (A) UNLESS SUCH
TRANSMISSION IS AN AVAILABLE MEANS TO POST TO ANY E-SYSTEM.


 

If to Borrower:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN: Chief Financial Officer

 

 

Fax: (703) 453-8599

 

 

 

With a copy to:

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive - Suite 600

 

 

Reston, Virginia 20191

 

 

ATTN: General Counsel

 

 

Fax: (703) 453-8397

 

 

 

 

 

and,

 

82

--------------------------------------------------------------------------------


 

 

 

Kirkland & Ellis LLP

 

 

300 North LaSalle

 

 

Chicago, Illinois 60654

 

 

ATTN: Jocelyn A. Hirsch

 

 

Fax: (312) 862-2200

 

 

 

If to Agent or SunTrust:

 

SunTrust Bank

 

 

303 Peachtree Street, 3rd Floor

 

 

Atlanta, GA 30308

 

 

ATTN: Tom Rittle

 

 

Fax: (404) 658-4905

 

 

 

With a copy to:

 

SunTrust Banks, Inc.

 

 

Mail Code:  GA-ATL-7662

 

 

303 Peachtree Street, 25th Floor

 

 

Atlanta, GA 30308

 

 

ATTN: Agency Services

 

 

Fax: 404-221-2001

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement or Joinder Agreement, as the case may be


 


(B)       ALL COMMUNICATIONS DESCRIBED IN CLAUSE (A) ABOVE AND ALL OTHER
NOTICES, DEMANDS, REQUESTS AND OTHER COMMUNICATIONS MADE IN CONNECTION WITH THIS
AGREEMENT SHALL BE EFFECTIVE AND BE DEEMED TO HAVE BEEN RECEIVED (I) IF
DELIVERED BY HAND, UPON PERSONAL DELIVERY, (II) IF DELIVERED BY OVERNIGHT
COURIER SERVICE, 1 BUSINESS DAY AFTER DELIVERY TO SUCH COURIER SERVICE PROPERLY
ADDRESSED, (III) IF DELIVERED BY MAIL, 4 BUSINESS DAYS AFTER DEPOSIT IN THE MAIL
WITH PROPER POSTAGE, (IV) IF DELIVERED BY FACSIMILE (OTHER THAN TO POST TO AN
E-SYSTEM PURSUANT TO CLAUSE (A)(III) ABOVE), UPON SENDER’S RECEIPT OF
CONFIRMATION OF PROPER TRANSMISSION, AND (V) IF DELIVERED BY POSTING TO ANY
E-SYSTEM, ON THE LATER OF THE DATE OF SUCH POSTING AND THE DATE ACCESS TO SUCH
POSTING IS GIVEN TO THE RECIPIENT THEREOF IN ACCORDANCE WITH THE STANDARD
PROCEDURES APPLICABLE TO SUCH E-SYSTEM; PROVIDED, HOWEVER, THAT NO
COMMUNICATIONS TO AGENT PURSUANT TO ARTICLE I SHALL BE EFFECTIVE UNTIL RECEIVED
BY AGENT.


 


(C)       EACH LENDER SHALL NOTIFY AGENT IN WRITING OF ANY CHANGES IN THE
ADDRESS TO WHICH NOTICES TO SUCH LENDER SHOULD BE DIRECTED, OF ADDRESSES OF ITS
LENDING OFFICE, OF PAYMENT INSTRUCTIONS IN RESPECT OF ALL PAYMENTS TO BE MADE TO
IT HEREUNDER AND OF SUCH OTHER ADMINISTRATIVE INFORMATION AS AGENT SHALL
REASONABLY REQUEST.


 


9.4.          ELECTRONIC TRANSMISSIONS.


 


(A)       AUTHORIZATION.  SUBJECT TO THE PROVISIONS OF SECTION 9.3(A), AGENT,
LENDERS, EACH CREDIT PARTY AND EACH OF THEIR OFFICERS, DIRECTORS AND AGENTS, IS
AUTHORIZED (BUT NOT REQUIRED) TO TRANSMIT, POST OR OTHERWISE MAKE OR
COMMUNICATE, IN ITS SOLE DISCRETION, ELECTRONIC TRANSMISSIONS IN CONNECTION WITH
ANY LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED THEREIN.  EACH CREDIT PARTY
AND EACH SECURED PARTY HERETO ACKNOWLEDGES AND

 

83

--------------------------------------------------------------------------------


 


AGREES THAT THE USE OF ELECTRONIC TRANSMISSIONS IS NOT NECESSARILY SECURE AND
THAT THERE ARE RISKS ASSOCIATED WITH SUCH USE, INCLUDING RISKS OF INTERCEPTION,
DISCLOSURE AND ABUSE AND EACH INDICATES IT ASSUMES AND ACCEPTS SUCH RISKS BY
HEREBY AUTHORIZING THE TRANSMISSION OF ELECTRONIC TRANSMISSIONS.


 


(B)       SIGNATURES.  SUBJECT TO THE PROVISIONS OF SECTION 9.3(A), (I)(A) NO
POSTING TO ANY E-SYSTEM SHALL BE DENIED LEGAL EFFECT MERELY BECAUSE IT IS MADE
ELECTRONICALLY, (B) EACH E SIGNATURE ON ANY SUCH POSTING SHALL BE DEEMED
SUFFICIENT TO SATISFY ANY REQUIREMENT FOR A “SIGNATURE” AND (C) EACH SUCH
POSTING SHALL BE DEEMED SUFFICIENT TO SATISFY ANY REQUIREMENT FOR A “WRITING”,
IN EACH CASE INCLUDING PURSUANT TO ANY LOAN DOCUMENT, ANY APPLICABLE PROVISION
OF ANY UCC, THE FEDERAL UNIFORM ELECTRONIC TRANSACTIONS ACT, THE ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT AND ANY SUBSTANTIVE OR PROCEDURAL
REQUIREMENT OF LAW GOVERNING SUCH SUBJECT MATTER, (II) EACH SUCH POSTING THAT IS
NOT READILY CAPABLE OF BEARING EITHER A SIGNATURE OR A REPRODUCTION OF A
SIGNATURE MAY BE SIGNED, AND SHALL BE DEEMED SIGNED, BY ATTACHING TO, OR
LOGICALLY ASSOCIATING WITH SUCH POSTING, AN E-SIGNATURE, UPON WHICH EACH SECURED
PARTY AND EACH CREDIT PARTY MAY RELY AND ASSUME THE AUTHENTICITY THEREOF,
(III) EACH SUCH POSTING CONTAINING A SIGNATURE, A REPRODUCTION OF A SIGNATURE OR
AN E-SIGNATURE SHALL, FOR ALL INTENTS AND PURPOSES, HAVE THE SAME EFFECT AND
WEIGHT AS A SIGNED PAPER ORIGINAL AND (IV) EACH PARTY HERETO OR BENEFICIARY
HERETO AGREES NOT TO CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY POSTING ON
ANY E-SYSTEM OR E-SIGNATURE ON ANY SUCH POSTING UNDER THE PROVISIONS OF ANY
APPLICABLE REQUIREMENT OF LAW REQUIRING CERTAIN DOCUMENTS TO BE IN WRITING OR
SIGNED; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT SUCH PARTY’S OR
BENEFICIARY’S RIGHT TO CONTEST WHETHER ANY POSTING TO ANY E-SYSTEM OR
E-SIGNATURE HAS BEEN ALTERED AFTER TRANSMISSION.


 


(C)       SEPARATE AGREEMENTS.  ALL USES OF AN E-SYSTEM SHALL BE GOVERNED BY AND
SUBJECT TO, IN ADDITION TO SECTION 9.3 AND THIS SECTION 9.4, SEPARATE TERMS AND
CONDITIONS POSTED OR REFERENCED IN SUCH E-SYSTEM AND RELATED CONTRACTUAL
OBLIGATIONS EXECUTED BY AGENT AND CREDIT PARTIES IN CONNECTION WITH THE USE OF
SUCH E-SYSTEM.


 


(D)       LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY LENDER OR ANY
OF THEIR OFFICERS, DIRECTORS OR AGENTS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR OFFICERS, DIRECTORS OR AGENTS IN CONNECTION
WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  EACH OF
BORROWER, EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT AND EACH SECURED
PARTY AGREES THAT AGENT HAS NO RESPONSIBILITY FOR MAINTAINING OR PROVIDING ANY
EQUIPMENT, SOFTWARE, SERVICES OR ANY TESTING REQUIRED IN CONNECTION WITH ANY
ELECTRONIC TRANSMISSION OR OTHERWISE REQUIRED FOR ANY E-SYSTEM.


 

9.5.          Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Agent or any Lender to exercise, nor any partial
exercise of, any power, right or

 

84

--------------------------------------------------------------------------------


 

privilege hereunder or under any other Loan Documents shall impair such power,
right, or privilege or be construed to be a waiver of any Default or Event of
Default.  All rights and remedies existing hereunder or under any other Loan
Document are cumulative to and not exclusive of any rights or remedies otherwise
available.

 

9.6.          Marshaling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes payment(s) or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether as a result of any demand, litigation,
settlement or otherwise), then to the extent of such recovery, the Obligations
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

 

9.7.          Severability.  The invalidity, illegality, or unenforceability in
any jurisdiction of any provision under the Loan Documents shall not affect or
impair the legality or enforceability of remaining provisions in the Loan
Documents.

 

9.8.          Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make a Loan
as herein provided, the Lenders, or any of them, at their sole option, may make
the Loan that was to have been made by the Lender so failing to make such Loan. 
Nothing contained in any Loan Document and no action taken by Agent or any
Lender pursuant hereto or thereto shall be deemed to constitute Lenders to be a
partnership, an association, a joint venture or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

9.9.          Headings.  Section and subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.10.        Applicable Law.  THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

9.11.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, that any assignment by any Lender shall be subject
to the provisions of Section 8.1 hereof, and provided further that Borrower may
not assign its rights or obligations hereunder without the written consent of
all Lenders and any such purported assignment without such consent shall be void
ab initio.

 

85

--------------------------------------------------------------------------------


 

9.12.        No Fiduciary Relationship; Limited Liability.  No provision in the
Loan Documents and no course of dealing between the parties shall be deemed to
create any fiduciary duty owing to any Credit Party by Agent or any Lender. 
Holdings and Borrower each agrees on behalf of itself and each other Credit
Party, that neither Agent nor any Lender shall have liability to any Credit
Party (whether sounding in tort, contract or otherwise) for losses suffered by
any Credit Party in connection with, arising out of, or in any way related to
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless and to the extent that it is determined that such losses resulted from
the gross negligence or willful misconduct of the party from which recovery is
sought as determined by a final non-appealable order by a court of competent
jurisdiction.  Neither Agent nor any Lender shall have any liability with
respect to, and Holdings and Borrower each hereby on behalf of itself and each
other Credit Party, waives, releases and agrees not to sue for, any special,
indirect or consequential damages suffered by any Credit Party in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.  This Agreement is made and entered into for
the sole protection and legal benefit of Borrower, the Lenders, the L/C Issuers,
Agent and, subject to the provisions of Section 8.2(o) hereof, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.

 

9.13.        Construction.  Agent, each Lender, Holdings and Borrower
acknowledge that each of them and each other Credit Party has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by Agent, each Lender, Holdings, Borrower and
each other Credit Party.  The parties hereto acknowledge that this Agreement and
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

 

9.14.        Confidentiality.  Agent and each Lender agree to keep confidential,
using the same standard of care as used in protecting their own confidential
information (but no less than a reasonable degree of care), any non-public
information delivered pursuant to the Loan Documents and not to disclose such
information to Persons other than  (A) to potential assignees or participants,
(B)  to Persons employed by or engaged by Agent, a Lender or a Lender’s
assignees or participants including attorneys, auditors  and  professional
consultants,  and (C) to rating agencies, insurance industry associations,
lenders, investors or other financing sources or potential  lenders, investors
or other financing sources of such Lender or Lender’s assignees or participants,
and portfolio management services; provided in the case of each of the foregoing
clauses (A) through (C) such Persons are subject to a duty of confidentiality
with respect to the information disclosed that is at least as restrictive as the
confidentiality obligations contained in this Section 9.14. The confidentiality
provisions contained in this Section 9.14 shall not apply to disclosures
(i) required to be made by Agent or any Lender to any regulatory or governmental
agency or pursuant to law, rule, regulations or legal process; provided that
Agent or such Lender shall endeavor (to the extent permitted by any regulatory
or governmental agency) to provide

 

86

--------------------------------------------------------------------------------


 

Borrower with prompt notice of such requested disclosure so that Borrower may
seek a protective order or other appropriate remedy and, in any event, Agent or
such Lender will endeavor to provide only that portion of such information
which, in the reasonable judgment of Agent or such Lender, as the case may be,
is relevant or legally required to provide or (ii) consisting of general
portfolio information that does not specifically identify Borrower. Holdings and
Borrower each consent to the publication by Agent or any Lender of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement. Agent or such Lender shall provide a draft of
any such tombstone or similar advertising material to Holdings and Borrower for
review and comment prior to the publication thereof. Agent and Lenders reserve
the right to provide to industry trade organizations and publications
information necessary and customary for inclusion in league table measurements,
for analytical data relating to market trends or for transaction reporting
requirements. The obligations of Agent and Lenders under this Section 9.14 shall
supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the Closing Date. In no event shall Agent or any
Lender be obligated or required to return any such information or other
materials furnished by any Credit Party.

 

9.15.        CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  BORROWER AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER AND CREDIT PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. 
BORROWER AND CREDIT PARTIES IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER THEIR CONTROL AND
RELATING TO THE DISPUTE.

 

9.16.        WAIVER OF JURY TRIAL.  BORROWER, CREDIT PARTIES, AGENT AND EACH
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  BORROWER, CREDIT PARTIES, AGENT AND EACH LENDER ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER

 

87

--------------------------------------------------------------------------------


 

IN THEIR RELATED FUTURE DEALINGS.  BORROWER, CREDIT PARTIES, AGENT AND EACH
LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS.

 

9.17.        Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, issuances of Letters of
Credit and the execution and delivery of the Notes.  Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrower set
forth in Sections 1.3(e), 1.8, 1.9 and 9.1 shall survive the repayment of the
Obligations and the termination of this Agreement.

 

9.18.        ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (OTHER THAN THE SUNTRUST FEE
LETTER), AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND
ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH
TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).  ALL EXHIBITS, SCHEDULES AND ANNEXES REFERRED TO
HEREIN ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE AND CONSTITUTE A PART OF
THIS AGREEMENT.

 

9.19.        Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.  This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.  Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, Holdings, Borrower, the other Credit Parties
hereto (in each case except for Article VIII), Agent, each Lender and L/C Issuer
party hereto and, to the extent provided in Section 8.2, each other Secured
Party and, in each case, their respective successors and permitted assigns. 
Except as expressly provided in any Loan Document (including in Section 8.2),
none of Holdings, Borrower, any other Credit Party, any L/C Issuer or Agent
shall have the right to assign any rights or obligations hereunder or any
interest herein.

 

88

--------------------------------------------------------------------------------


 


9.20.        REPLACEMENT OF LENDERS.


 

Within fifteen (15) days after receipt by Borrower of written notice and demand
from any Lender for payment pursuant to Section 1.8 or 1.9 or, as provided in
this Section 9.20(a), in the case of certain refusals by any Lender to consent
to certain proposed amendments, modifications, terminations or waivers with
respect to this Agreement that have been approved by Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable (any such
Lender demanding such payment or refusing to so consent being referred to herein
as an “Affected Lender”), Borrower may, at its option, notify Agent and such
Affected Lender of its intention to do one of the following:

 


(A)       BORROWER MAY OBTAIN, AT BORROWER’S EXPENSE, A REPLACEMENT LENDER
(“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH REPLACEMENT LENDER SHALL
BE REASONABLY SATISFACTORY TO AGENT.  IN THE EVENT BORROWER OBTAINS A
REPLACEMENT LENDER THAT WILL PURCHASE ALL OUTSTANDING OBLIGATIONS OWED TO SUCH
AFFECTED LENDER AND ASSUME ITS COMMITMENTS HEREUNDER WITHIN THIRTY (30) DAYS
FOLLOWING NOTICE OF BORROWER’S INTENTION TO DO SO, THE AFFECTED LENDER SHALL
SELL AND ASSIGN ALL OF ITS RIGHTS AND DELEGATE ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.1, PROVIDED THAT BORROWER HAS REIMBURSED SUCH AFFECTED LENDER FOR ANY
ADMINISTRATIVE FEE PAYABLE PURSUANT TO SECTION 8.1 AND, IN ANY CASE WHERE SUCH
REPLACEMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT PURSUANT TO SECTION 1.8
OR 1.9, PAID ALL AMOUNTS REQUIRED TO BE PAID TO SUCH AFFECTED LENDER PURSUANT TO
SECTION 1.8 OR 1.9 THROUGH THE DATE OF SUCH SALE AND ASSIGNMENT; OR


 


(B)       BORROWER MAY, WITH AGENT’S CONSENT, PREPAY IN FULL ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED LENDER’S
PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT AND PRO RATA SHARE OF THE TERM
COMMITMENT, IN WHICH CASE THE REVOLVING LOAN COMMITMENT AND TERM LOAN COMMITMENT
WILL BE REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE.  BORROWER SHALL, WITHIN
NINETY (90) DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO SO, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER (INCLUDING, IN ANY CASE
WHERE SUCH PREPAYMENT OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT FOR INCREASED
COSTS, SUCH AFFECTED LENDER’S INCREASED COSTS FOR WHICH IT IS ENTITLED TO
REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF SUCH PREPAYMENT), AND
TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE REVOLVING LOAN COMMITMENT
AND TERM LOAN COMMITMENT.

 

9.21.        Delivery of Termination Statements and Mortgage Releases.  On the
Termination Date, termination of the Commitments and a release of all claims, if
any, against Agent and Lenders, and so long as no suits, actions proceedings, or
claims are pending or threatened against any Indemnitee asserting any damages,
losses or liabilities that are indemnified liabilities hereunder, Agent shall
deliver to Borrower termination statements, mortgage releases and other
documents necessary or appropriate to evidence the termination of the Liens
securing payment of the Obligations.

 


9.22.        SUBORDINATION OF INTERCOMPANY DEBT.


 


(A)       ANY INTERCOMPANY INDEBTEDNESS OR OTHER INTERCOMPANY PAYABLES OR
RECEIVABLES, OR INTERCOMPANY ADVANCES DIRECTLY OR INDIRECTLY MADE BY OR OWED TO
ANY CREDIT PARTY BY ANY OTHER CREDIT PARTY (COLLECTIVELY, “INTERCOMPANY DEBT”),
OF WHATEVER NATURE AT ANY

 

89

--------------------------------------------------------------------------------


 


TIME OUTSTANDING SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE
PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  NO CREDIT PARTY WILL, WHILE
ANY EVENT OF DEFAULT UNDER SECTION 6.1(A), (F), OR (G) IS CONTINUING, ACCEPT ANY
PAYMENT, INCLUDING BY OFFSET, ON ANY INTERCOMPANY DEBT UNTIL THE TERMINATION
DATE, IN EACH CASE, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE AGENT.


 


(B)       IN THE EVENT THAT ANY PAYMENT ON ANY INTERCOMPANY DEBT SHALL BE
RECEIVED BY A CREDIT PARTY OTHER THAN AS PERMITTED BY THIS SECTION 9.22 BEFORE
THE TERMINATION DATE, SUCH CREDIT PARTY SHALL RECEIVE SUCH PAYMENTS AND HOLD THE
SAME IN TRUST FOR, SEGREGATE THE SAME FROM ITS OWN ASSETS AND SHALL IMMEDIATELY
PAY OVER TO, AGENT FOR THE BENEFIT OF AGENT AND LENDERS ALL SUCH SUMS TO THE
EXTENT NECESSARY SO THAT AGENT AND THE LENDERS SHALL HAVE BEEN PAID IN FULL, IN
CASH, ALL OBLIGATIONS OWED OR WHICH MAY BECOME OWING.


 


(C)       UPON ANY PAYMENT OR DISTRIBUTION OF ANY ASSETS OF ANY CREDIT PARTY OF
ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES BY SET-OFF,
RECOUPMENT OR OTHERWISE, TO CREDITORS IN ANY LIQUIDATION OR OTHER WINDING-UP OF
SUCH CREDIT PARTY OR IN THE EVENT OF ANY PROCEEDING, AGENT AND LENDERS SHALL
FIRST BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH, IN ACCORDANCE WITH THE
TERMS OF THE OBLIGATIONS, BEFORE ANY PAYMENT OR DISTRIBUTION IS MADE ON, OR IN
RESPECT OF, ANY INTERCOMPANY DEBT, IN ANY SUCH PROCEEDING, ANY DISTRIBUTION OR
PAYMENT, TO WHICH AGENT OR ANY LENDER WOULD BE ENTITLED EXCEPT FOR THE
PROVISIONS HEREOF SHALL BE PAID BY SUCH CREDIT PARTY, OR BY ANY RECEIVER,
TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR OTHER PERSON MAKING SUCH
PAYMENT OR DISTRIBUTION DIRECTLY TO AGENT (FOR THE BENEFIT OF AGENT AND THE
LENDERS) TO THE EXTENT NECESSARY TO PAY ALL SUCH OBLIGATIONS IN FULL IN CASH,
AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR DISTRIBUTION TO AGENT AND
LENDERS (OR TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS).


 

9.23.        Patriot Act.  Each Lender that is subject to the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.

 

9.24.        Joint and Several.  The obligations of the Credit Parties hereunder
and under the other Loan Documents are joint and several.

 

90

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

TRANSACTION NETWORK SERVICES, INC., as

 

Borrower, and TNS, INC., as a Credit Party

 

 

 

 

 

By:

/s/ Henry H. Graham, Jr.

 

Name:

Henry H. Graham, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

SUNTRUST BANK,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Bill Christensen

 

Name:

Bill Christensen

 

Title:

Director

 

--------------------------------------------------------------------------------


 

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings; and (c) changes in carrying value of Holdings’ or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (A.P.B. 16 and/or 17, FASB
141 and EITF 88-16 and FASB 109) to the Related Transactions or (ii) as the
result of any other adjustments that, in each case, were applicable to, but not
included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, and in any event,
including, (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel Paper
or Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of Holdings’ or any Domestic
Subsidiary’s rights in, to and under all purchase orders or receipts for goods
or services rendered by Holdings or any Domestic Subsidiary, (c) all of
Holdings’ or any Domestic Subsidiary’s rights to any goods represented by any of
the foregoing, (d) all rights to payment due to Holdings or any Domestic
Subsidiary for property sold, leased, licensed, assigned or otherwise disposed
of, for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Holdings or any Domestic Subsidiary or in connection with any other transaction
(whether or not yet earned by performance on the part of Holdings or any
Domestic Subsidiary), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Advances” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.20(a).

 

A-1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person and (c) each of such
Person’s officers, directors, joint venturers and partners.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means SunTrust in its capacity as administrative agent for Lenders or a
successor agent pursuant to Section 8.2.

 

“Agreement” means this Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Initial Term Loan Index Margin, the Applicable Revolver LIBOR
Margin and the Applicable Initial Term Loan LIBOR Margin.

 

“Applicable Initial Term Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Initial Term Loan, as determined by reference to Section 1.2(a).

 

“Applicable Initial Term Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Initial Term Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Unused Line Fee” has the meaning ascribed to it in Section 1.3(b).

 

“Applicable Unused Line Fee Margin” means the per annum fee margin from time to
time in effect and payable with respect to the Applicable Unused Line Fee, as
determined by reference to Section 1.3(b).

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of
Borrower or any of Borrower’s Subsidiaries that

 

A-2

--------------------------------------------------------------------------------


 

are Credit Parties or (b) any or all of the assets of Borrower or any of its
Subsidiaries that are Credit Parties; provided, however, that (i) any sale or
transfer of Inventory in the ordinary course of business, (ii) any sale or other
disposition of surplus, worn out or obsolete assets which are no longer useful
in the business of Borrower or any of its Subsidiaries that are Credit Parties,
(iii) any asset sale or series of related asset sales described above having a
fair market value not in excess of $500,000, (iv) the liquidation of any Cash
Equivalents in the ordinary course of business, (v) the leasing or licensing of
real or personal property (including Intellectual Property) in the ordinary
course of business, (vi) sales of accounts receivable to the extent permitted by
Section 3.7(f) and (vii) sales, leases, licenses and transfers of Stock (other
than the Stock of the Borrower) or assets of (A) Borrower or a Domestic
Subsidiary to Borrower or to another Domestic Subsidiary who is a Guarantor and
(B) a Foreign Subsidiary of Borrower to Borrower or another Subsidiary of
Borrower, in each case for valid business reasons, and for fair market value and
subject to the provisions of Section 2.7, shall, in each case, not be deemed an
“Asset Disposition” for purposes of this Agreement.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.1(a) (with the consent of any party whose consent is required by
Section 8.1(a)), accepted by Agent, in substantially the form of Exhibit  8.1 or
any other form approved by Agent.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or any other applicable bankruptcy, insolvency or similar
laws as amended and in effect from time to time and the regulations issued from
time to time thereunder.

 

“Borrower” has the meaning ascribed to it in the preamble to the Agreement.

 

“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the  Revolving Loan then outstanding (including,
without duplication, the outstanding balance of Letter of Credit Obligations),
and (ii) the Swing Line Loan then outstanding.

 

“Budget” means Holdings’ forecasted consolidated:  (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, all prepared on a
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or authorized to be closed in the State of  New York, in the
State of Virginia or in the State of Georgia and in reference to LIBOR Loans
shall mean any such day that is also a LIBOR Business Day.

 

“Capex Limit”    has the meaning ascribed to it in Section 4.1.

 

“Capital Expenditures” has the meaning ascribed to it on Schedule 1 to Annex C.

 

A-3

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Carry Over Amount” has the meaning ascribed to it in Section 4.1.

 

“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars, with the Agent pursuant to documentation in form and
substance reasonably satisfactory to the Agent (and “Cash Collateralization” has
a corresponding meaning).

 

“Cash Equivalents” means: (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States or
British government or (B) issued by any agency of the United States or British
government the obligations of which are backed by the full faith and credit of
the United States or England, as applicable, in each case maturing within one
year after acquisition thereof; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after acquisition thereof and having, at the time of acquisition, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) Dollar, Canadian dollar, Euro or Sterling denominated (or other
foreign currency fully hedged) time deposits,  certificates of deposit or
bankers’ acceptances issued or accepted by (1) any Lender, (2) any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that is at least (A) “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000 or (3) a non-United States commercial banking institution
which is either currently ranked among the 100 largest banks in the world (by
assets by American Banker), has combined capital and surplus and undivided
profits of not less than $500,000,000 or whose commercial paper (or the
commercial paper of such bank’s holding company) has a rating of at least A-1
from S&P or at least P-1 from Moody’s, in each case maturing within one year
after issuance or acceptance thereof; and (v) shares of any money market mutual
or similar funds that (A) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (B) has net assets of not less than $500,000,000 and (C) has the
highest rating obtainable from either S&P or Moody’s.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.9(c).

 

A-4

--------------------------------------------------------------------------------


 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) (excluding
any employee benefit plan of such person or its Affiliates or any Person acting
as trustee or fiduciary of such plan) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Securities
Exchange Act of 1934) of more than 25% of the issued and outstanding shares of
Stock of Holdings having the right to vote for the election of directors of
Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to
own and control all of the economic and voting rights associated with all of the
outstanding Stock of Borrower free and clear of all Liens other than Liens in
favor of Agent and Permitted Encumbrances arising as a matter of law; or (d) the
occurrence of a “Change of Control” (or other similarly used defined term) under
and as defined in any instrument or agreement under which Indebtedness in excess
of $5,000,000 of Holdings or any of its Subsidiaries is created, issued and or
otherwise incurred from time to time.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Holdings
or any Domestic Subsidiary, wherever located.

 

“Closing Date” means November 19, 2009.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

A-5

--------------------------------------------------------------------------------


 

“Collateral” means the property covered by any of the Security Agreement, the
Mortgages or the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Secured Parties, to secure the Obligations or any
portion thereof or delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby.

 

“Collateral Assignment of Purchase Documents” means a Collateral Assignment of
Purchase Documents dated as of the Closing Date and entered into by Borrower in
favor of Agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements, the Collateral
Assignment of Purchase Documents and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations or any portion thereof, and all financing statements
(or comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

 

“Commitment Termination Date” means the earliest of (a) November 18, 2014,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 6.3, and (c) the date of (i) prepayment in full
in cash by Borrower of the Loans, (ii) the cancellation and return of all
Letters of Credit or the cash collateralization or, with the consent of Agent in
each instance, the backing with standby letters of credit acceptable to Agent of
all Letter of Credit Obligations pursuant to and in the amount required by
Section 1.5(f), and (iii) the permanent reduction of the Commitments to zero
dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s 
Revolving Loan Commitment, Initial Term Loan Commitment and each Series of New
Term Loan Commitments as set forth in the Register and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments, and Term Loan
Commitments, which aggregate commitment shall be Four Hundred Million Dollars
($400,000,000) on the Closing Date, as such Commitments may be increased,
reduced, amortized or adjusted from time to time in accordance with the
Agreement.

 

“Compliance, Pricing, and Excess Cash Flow Certificate” has the meaning ascribed
to it in Section 4.4(l).

 

“Consolidated Net Income” has the meaning ascribed to it in Schedule 1 to Annex
C.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any

 

A-6

--------------------------------------------------------------------------------


 

Indebtedness, lease, dividend or other obligation of another Person if the
purpose or intent of the Person incurring such liability, or the effect thereof,
is to provide assurance to the obligee of such liability that such liability
will be paid or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (ii) with respect to any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (iii) under any foreign exchange
contract, currency swap agreement, interest rate swap agreement (including
Interest Rate Agreements) or other similar agreement or arrangement designed to
alter the risks of that Person arising from fluctuations in currency values or
interest rates, (iv) any agreement, contract or transaction involving commodity
options or future contracts, (v) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement, or (vi) pursuant to any agreement to purchase, repurchase or
otherwise acquire any obligation or any property constituting security therefor,
to provide funds for the payment or discharge of such obligation or to maintain
the solvency, financial condition or any balance sheet item or level of income
of another.  The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed or supported.

 

“Contractual Obligations” means, as applied to any Person, any provision of any
security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject including the Loan Documents.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
Holdings or any Domestic Subsidiary under any written agreement granting any
right to use any Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Copyright Security Agreement dated as
of the Closing Date and each other copyright security agreement made in favor of
Agent, on behalf of itself and Lenders, by Holdings or any Domestic Subsidiary,
as applicable.

 

“Copyrights” means all of the following now owned or acquired by Holdings or any
Domestic Subsidiary: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof; and (b) all reissues,
extensions or renewals thereof.

 

“Credit Parties” means Holdings, Borrower, each of their respective Domestic
Subsidiaries and each of their Foreign Subsidiaries which either (i) the
consolidated total assets of which were more than 5% of Holdings and its
Subsidiaries consolidated total assets as of the end of the most recently
completed Fiscal Year of Holdings for which audited financial statements are
available or (ii) the consolidated total revenues of which were more than 5% of

 

A-7

--------------------------------------------------------------------------------


 

Holdings’ consolidated total revenues for such period; provided that, in the
event the aggregate of the total assets of all Foreign Subsidiaries that do not
constitute Credit Parties exceeds 15% of Holdings’ consolidated total assets as
of such date or the consolidated total revenues of such Foreign Subsidiaries
exceeds 15% of Holdings’ consolidated total revenues as of such date, Borrower
(or Agent, in the event Borrower has failed to do so promptly (and in any event
within thirty (30) Business Days) after request therefor by Agent) shall, to the
extent necessary, designate, on a reasonable basis, sufficient Foreign
Subsidiaries to be deemed to be “Credit Parties” to eliminate such excess, and
such designated Foreign Subsidiaries shall thereafter constitute Credit
Parties.  Assets of Foreign Subsidiaries shall be valued in Dollars at the rates
used for purposes of preparing the consolidated balance sheet of Holdings
included in such audited financial statements.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived during such time, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Defaulting Lender” means, at any time, a Lender as to which Agent has notified
Borrower that (i) such Lender has failed for two (2) or more Business Days to
comply with its obligations under this Agreement to make a Loan, make a payment
to an L/C Issuer of its funding obligations owing to such L/C Issuer pursuant to
Section 1.1(d)(ii) and/or make  payment to the Swing Line Lender in respect of a
Swing Line Advance pursuant to Section 1.1(c)(iii) (each a “funding
obligation”), (ii) such Lender has notified Agent, or has stated publicly, that
it will not comply with any such funding obligation hereunder, (iii) such Lender
has defaulted on, its obligation to fund generally under any other loan
agreement, credit agreement or other financing agreement, (iv) such Lender has,
for two (2) or more Business Days, failed to confirm in writing to Agent, in
response to a written request of Agent, that it will comply with its funding
obligations hereunder, or (v) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender.  Any determination that a Lender is a
Defaulting Lender under clauses (i) through (v) above will be made by Agent in
its sole discretion acting in good faith.  Agent will promptly send to all
parties hereto a copy of any notice to Borrower provided for in this
definition.  Any Lender designated hereunder as a Defaulting Lender in
accordance with the terms hereof shall remain a Defaulting Lender until such
time as the Agent notifies the parties hereto that such Defaulting Lender should
no longer be deemed a Defaulting Lender in accordance with
Section 8.5(d)(iii) hereof.

 

“Disbursement Account” has the meaning ascribed to it in Section 1.1(f).

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Schedules 3.1(c) through 5.17 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

A-8

--------------------------------------------------------------------------------


 

“Domestic Cash Availability” has the meaning ascribed to it in Schedule 2 to
Annex C.

 

“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of any State of the United States, the District of Columbia, or
any territory or possession of the United States.

 

“EBITDA” has the meaning ascribed to it in Schedule 1 to Annex C.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

 

A-9

--------------------------------------------------------------------------------


 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located and, in any event, including all such Holdings’ or any Domestic
Subsidiary’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment, including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to Holdings or any Domestic Subsidiary,
any trade or business (whether or not incorporated) that, together with such
Person, are treated as a single employer within the meaning of Sections
414(b) or (c) of the IRC.

 

“ERISA Event” means, with respect to Holdings or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of Holdings or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal (as such terms are defined in Part I of Subtitle E of Title IV of
ERISA) of Holdings or any ERISA Affiliate from any Multiemployer Plan; (d) the
filing of a notice of intent to terminate a Title IV Plan or the treatment of a
plan amendment as a termination under Section 4041 of ERISA; (e) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the failure by Holdings or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or determination that a Multiemployer Plan is, or is
expected to be insolvent (within the meaning of Section 4045 of ERISA), 
reorganization (within the meaning of Section 4241 of ERISA) or in “critical”
status (within the meaning of Section 432 of the Code and or Section 304 of
ERISA); (i) the loss of a Qualified Plan’s qualification or tax exempt status;
(j) the termination of a Plan described in Section 4064 of ERISA; (k)  the
imposition of a lien in favor of the PBGC under Title IV of ERISA; or (l) a

 

A-10

--------------------------------------------------------------------------------


 

determination that a Title IV Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex C.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 1, 2009, among the Borrower, Holdings, the financial
institutions from time to time party thereto, General Electric Capital
Corporation, as Co-Administrative Agent, SunTrust Bank, as Agent and
Co-Administrative Agent and the other parties thereto.

 

“Existing Letter of Credit” has the meaning ascribed to it in
Section 1.1(d)(vi).

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Syndtrak Online®, Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its officers,
directors or agents, or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if no such rate is so published on such
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Agent on such day, as determined by Agent in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Field Review” has the meaning ascribed to it in Section 2.3.

 

A-11

--------------------------------------------------------------------------------


 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings and its Subsidiaries delivered in
accordance with Section 4.4.

 

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which is held directly by Borrower or directly by one or more
Domestic Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Holdings, Borrower
or any Subsidiaries of Borrower ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period less Capital Expenditures for such period less taxes paid in cash by
Holdings and its Subsidiaries for such period to (b) Fixed Charges.

 

“Fixed Charges” has the meaning ascribed to it in Schedule 1 to Annex C.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary.

 

“Foreign Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex
C.

 

“Foreign Excess Cash Offset” has the meaning ascribed to it in Schedule 2 to
Annex C.

 

“Foreign Investment Basket” means an amount per Fiscal Year equal to
$25,000,000.

 

“Foreign Lender” has the meaning ascribed to it in Section 1.9(c).

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the IRC.

 

“Foreign Subsidiary” means any Subsidiary of a Credit Party which is not a
Domestic Subsidiary.

 

A-12

--------------------------------------------------------------------------------


 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons.

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, and, in any event, including all right, title and interest that such
Person may now or hereafter have in or under any Contractual Obligation, all
payment intangibles, Software, customer lists, Licenses, Intellectual Property
and (without duplication) all reissues, extensions and renewals thereof,
interests in partnerships, joint ventures and other business associations,
licenses, permits, trade secrets, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, software, data bases, data, skill,
expertise, experience, processes, models, drawings, materials and records,
goodwill (including the goodwill associated with any Trademark or Trademark
License), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key man and business interruption insurance, and all unearned premiums),
uncertificated securities, chooses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Person or any computer
bureau or service company from time to time acting for such Person.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by Holdings or any Domestic Subsidiary, wherever located,
and, in any event, including Inventory, Equipment, Fixtures, embedded software
to the extent included in

 

A-13

--------------------------------------------------------------------------------


 

“goods” as defined in the Code, manufactured homes, standing timber that is cut
and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise by any of the
foregoing.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranties” means, collectively, the Holdings Guaranty, each Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent and
Lenders in respect of the Obligations.

 

“Guarantors” means Holdings, each Domestic Subsidiary (other than Borrower) and
each other Person, if any, that executes a guaranty or other similar agreement
in favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by the Agreement and the other Loan
Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,”  “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

A-14

--------------------------------------------------------------------------------


 

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Holdings Common Stock” means the common stock of Holdings, par value $0.001 per
share.

 

“Holdings Guaranty” means the Holdings Guaranty dated as of the Closing Date
executed by Holdings in favor of Agent, on behalf of itself and Lenders.

 

“Increase Amount Date” has the meaning ascribed to it in Section 1.1(e).

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all net payment
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap (including Interest Rate Agreements), cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all obligations, whether
or not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) on a date certain
prior to the date that is 180 days after the final scheduled installment payment
date for a Term Loan, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends; (i) all Indebtedness
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, (j) “earnouts” and similar payment obligations
valued at such amount as is required by GAAP, and (k) the Obligations.

 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any date of determination, a floating rate equal to the
higher of (i) the per annum rate which SunTrust Bank announces from time to time
as its prime

 

A-15

--------------------------------------------------------------------------------


 

lending rate, as in effect from time to time (the “SunTrust Prime Lending
Rate”), (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent and (iii) the one month LIBOR Rate (taking into
consideration the last sentence set forth in the definition of “LIBOR Rate” and
calculated as of such date of determination in accordance with the definition of
“LIBOR Rate”) determined on a daily basis, plus one percent (1.0%).  The
SunTrust Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  SunTrust
Bank may make commercial loans or other loans at rates of interest at, above or
below the SunTrust Prime Lending Rate.  Each change in any interest rate
provided for in the Agreement based upon the Index Rate shall take effect at the
time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

“Initial Term Lenders” means those Lenders having Initial Term Loan Commitments.

 

“Initial Term Loan” has the meaning ascribed to it in Section 1.1(a).

 

“Initial Term Loan Commitment” means (a) as to any Lender, the commitment of
such Lender to make its Pro Rata Share of the Initial Term Loan (as set forth in
the Register) in the maximum aggregate amount set forth in Section 1.1(a) or in
the most recent Assignment Agreement, if any, executed by such Lender and (b) as
to all Lenders, the aggregate commitment of all Lenders to make the Initial Term
Loan.  The Initial Term Loan Commitment with respect to the Initial Term Loan
shall reduce automatically by the amount prepaid or repaid in respect of the
Initial Term Loan (but solely by the amount of such prepayment or repayment
allocable to a Lender, for purposes of clause (a) of this definition).

 

“Initial Term Loan Scheduled Installments” has the meaning ascribed to it in
Section 1.1(a).

 

“Initial Term Note” has the meaning ascribed to it in Section 1.1(a).

 

“Inside Director” means a member of the Board of Directors of Holdings that is
also an employee of or a member of management of any Credit Party.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks (including the goodwill associated with such Trademarks) and all
domain names, databases, computer programs and software of Holdings or any of
its Subsidiaries.

 

A-16

--------------------------------------------------------------------------------


 

“Intercompany Debt” has the meaning ascribed to it in Section 9.22(a).

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period; and provided further that, in addition to the foregoing, each of (w) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full, (x) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued with
respect to Revolving Loans or Swing Line Loans under the Agreement, (y) the Term
Loan Maturity Date shall be deemed to be an “Interest Payment Date” with respect
to any interest that has then accrued with respect to the Initial Term Loan
under the Agreement and (z) the maturity date of each Series of New Term Loans
shall be deemed to be an “Interest Payment Date” with respect to any interest
that has then accrued with respect to that Series of New Term Loans under the
applicable Joinder Agreements.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including inventory, merchandise, goods and other
personal property that are held by or on behalf of Holdings or any Domestic
Subsidiary for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, supplies or materials of any kind, nature or description
used or consumed or to be used or consumed in such Person’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable due from that other Person
that are not current assets and did not arise from sales to that other Person in
the ordinary course of business.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, wherever located, including: (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of Holdings or any

 

A-17

--------------------------------------------------------------------------------


 

Domestic Subsidiary, including the rights of such Person to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Holdings or any Domestic Subsidiary; (iv) all commodity contracts of
Holdings or any Domestic Subsidiary; and (v) all commodity accounts held by
Holdings or any Domestic Subsidiary.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

 

“Joinder Agreement” means an agreement substantially in the form of
Exhibit 1.1(e).

 

“LC Exposure” means, with respect to each Revolving Lender, such Lender’s Pro
Rata Share of the Letter of Credit Obligations.

 

“L/C Issuer” means SunTrust or other legally authorized Person selected by or
acceptable to Agent in its sole discretion, in such Person’s capacity as an
issuer of Letters of Credit hereunder.

 

“L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“Lacey Property” means that certain Real Estate located at 4501 Intelco Loop SE,
Lacey, Washington 98503.

 

“Lender Group Assignment” means an assignment by a Lender to (i) a Person that
is a Lender prior to the date of such assignment, (ii) an Affiliate of the
assigning Lender, (iii) an investment fund that invests primarily in commercial
loans (an “investment fund”) managed by the same investment advisor as the
assigning Lender or (iv) an investment fund managed by an investment advisor
that acts in such capacity for another Person that is a Lender prior to the date
of such assignment.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such

 

A-18

--------------------------------------------------------------------------------


 

Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment
or (iii) a Lender or its Parent Company has been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event  shall not be deemed to have occurred  solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.

 

“Lenders” means SunTrust, the other Lenders named on the signature pages of the
Agreement, the Lenders who have become a party to the Agreement pursuant to a
Joinder Agreement, and, if any such Lender shall decide to assign all or any
portion of the Obligations, such term shall include any assignee of such Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(c).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(d) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent, each L/C Issuer and Lenders thereupon or pursuant thereto.

 

“Letters of Credit” means standby letters of credit issued for the account of
Borrower (or, as long as Borrower remains responsible for the payment in full of
all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Subsidiary of Borrower) by L/C Issuers, and bankers’ acceptances
issued by Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Leverage Ratio” has the meaning ascribed to it on Schedule 1 to Annex C.

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of the
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (i) any failure by Borrower to make any
borrowing of, or to convert or continue any LIBOR Loan following Borrower’s
delivery to Agent of any LIBOR Loan request in respect thereof or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise).  For purposes of calculating amounts
payable to a Lender under Section 1.3(d), each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the amount of that LIBOR Loan
and having a maturity and repricing characteristics comparable to the relevant
LIBOR Period; provided, however, that each Lender

 

A-19

--------------------------------------------------------------------------------


 

may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
Section 1.3(d).

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to this Agreement and ending
one, two, three, six, or if acceptable to all Lenders for the relevant Loan,
nine or twelve, months thereafter, as selected by Borrower’s irrevocable notice
to Agent as set forth in Section 1.2(e); provided, that the foregoing provision
relating to LIBOR Periods is subject to the following:

 


(A)       IF ANY LIBOR PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A LIBOR
BUSINESS DAY, SUCH LIBOR PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING LIBOR
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH LIBOR
PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH LIBOR PERIOD SHALL END ON
THE IMMEDIATELY PRECEDING LIBOR BUSINESS DAY;


 


(B)       (I) ANY LIBOR PERIOD FOR A REVOLVING LOAN THAT WOULD OTHERWISE EXTEND
BEYOND THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF “COMMITMENT
TERMINATION DATE” SHALL END TWO (2) LIBOR BUSINESS DAYS PRIOR TO SUCH DATE AND
(II) ANY LIBOR PERIOD FOR A TERM LOAN THAT WOULD OTHERWISE EXTEND BEYOND THE
TERM LOAN MATURITY DATE SHALL END TWO (2) LIBOR BUSINESS DAYS PRIOR TO SUCH
DATE;


 


(C)       ANY LIBOR PERIOD THAT BEGINS ON THE LAST LIBOR BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH LIBOR PERIOD) SHALL END ON THE LAST
LIBOR BUSINESS DAY OF A CALENDAR MONTH;


 


(D)       BORROWER SHALL SELECT LIBOR PERIODS SO AS NOT TO REQUIRE A PAYMENT OR
PREPAYMENT OF ANY LIBOR LOAN DURING A LIBOR PERIOD FOR SUCH LOAN;


 


(E)       BORROWER SHALL SELECT LIBOR PERIODS SO THAT THERE SHALL BE NO MORE
THAN SEVEN (7) SEPARATE LIBOR LOANS IN EXISTENCE AT ANY ONE TIME; AND


 


(F)        NO LIBOR PERIOD MAY BE SELECTED FOR ANY PORTION OF A TERM LOAN IF A
SCHEDULED INSTALLMENT FOR SUCH TERM LOAN IS PAYABLE DURING SUCH LIBOR PERIOD AND
THE PORTION OF SUCH TERM LOAN WHICH CONSTITUTES AN INDEX RATE LOAN DOES NOT
EQUAL OR EXCEED THE AMOUNT OF SUCH SCHEDULED INSTALLMENT.


 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%)

 

A-20

--------------------------------------------------------------------------------


 

appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two LIBOR Business Days prior to the first day of such
LIBOR Period for a term comparable to such LIBOR Period.  If for any reason such
rate is not available, LIBOR Rate shall be, for any LIBOR Period, the rate per
annum reasonably determined by Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan to be borrowed, converted
or continued as a LIBOR Loan would be offered by Agent to major banks in the
London interbank Eurodollar market at their request at or about 11:00 a.m.
(London, England time) two LIBOR Business Days prior to the first day of such
LIBOR Period for a term comparable to such LIBOR Period.  Notwithstanding the
foregoing, the LIBOR Rate (including for purposes of calculating the Index Rate
in accordance with the definition thereof) shall in no event be less than 2.00%
at any time.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Holdings
or any Domestic Subsidiary.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).  For the avoidance of doubt, “Lien” shall not be
deemed to include any license (including any License).

 

“Litigation” has the meaning ascribed to it in Section 4.4(h).

 

“Loan Account” has the meaning ascribed to it in Section 1.7.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
SunTrust Fee Letter, the subordination provisions applicable to any Subordinated
Debt and intercreditor provisions applicable to any Indebtedness that is pari
passu in right of payment to the Obligations, each Joinder Agreement and all
other agreements, instruments, documents and certificates identified on Annex B
executed and delivered by a Credit Party to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other documents and instruments whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loans.

 

A-21

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, collateral, operations, industry or business of Borrower, or Borrower
and all of its Subsidiaries taken as a whole, (b) Borrower’s ability to pay any
of the Loans or any of the other Obligations in accordance with the terms of the
Agreement or any other Credit Party’s ability to pay any of its Obligations, (c)
the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(g).

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by Holdings, Borrower or any Domestic Subsidiary to
Agent on behalf of itself and Lenders with respect to the Real Estate.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which Holdings, any Domestic Subsidiary or any ERISA
Affiliate is making, is obligated to make or has made or been obligated to make
during the last six years, contributions on behalf of participants who are or
were employed by any of them.

 

“Net Proceeds” means cash proceeds received by Borrower or any other Credit
Party from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition) or sale-leaseback transaction, net of (i)
the costs of such Asset Disposition or sale-leaseback transaction (including
taxes attributable to such sale, lease or transfer) and any commissions and
other customary transaction fees, costs and expenses, other than any costs
payable to any Affiliate of a Credit Party except to the extent such costs are
permitted to be paid pursuant to Section 3.8, (ii) amounts applied to repayment
of Indebtedness (other than the Obligations) secured by a Lien permitted under
this Agreement on the asset or property disposed and (iii) any portion of any
such proceeds which Borrower determines in good faith should be reserved for
post-closing adjustments and indemnities (to the extent Borrower delivers to
Agent a certificate signed by the Chief Financial Officer of Borrower as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective Asset Disposition or sale-leaseback
transaction), the amount (if any) by which the reserved amount in respect of
such sale or disposition exceeds the actual post-closing adjustments payable by
Borrower or any other Credit Party shall constitute Net Proceeds on such date
received by Borrower or any of its Subsidiaries.  Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Proceeds, be in an amount equal to the Dollar equivalent thereof as of
the date of receipt thereof by such Person.

 

A-22

--------------------------------------------------------------------------------


 

“New Revolving Loan Commitments” has the meaning ascribed to it in Section
1.1(e).

 

“New Revolving Loan” has the meaning ascribed to it in Section 1.1(e).

 

“New Revolving Loan Lender” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Lender” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Loan” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Loan Commitments” has the meaning ascribed to it in Section 1.1(e). 
The New Term Loan Commitments with respect to a New Term Loan of any Series
shall reduce automatically by the amount prepaid or repaid in respect of such
Series of Term Loans (but solely by the amount of such prepayment or repayment
allocable to a Lender, for purposes of determining the New Term Loan Commitment
of such Lender).

 

“New Term Loan Scheduled Installments” means scheduled amortization payments due
and payable with respect to any Series of New Term Loans as set forth in the
applicable Joinder Agreement.

 

“New Term Note” means a promissory note delivered by the Borrower to a New Term
Lender to evidence any New Term Loan.

 

“Non-Defaulting Revolving Lender” means, at any time, a Revolving Lender that is
not a Defaulting Lender or a Potential Defaulting Lender.

 

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.2(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(b).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Interest Rate
Agreements, Other Hedging Agreements and Letter of Credit Obligations, owing by
any Credit Party to Agent, any Lender or any Secured Swap Provider, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents.  This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or

 

A-23

--------------------------------------------------------------------------------


 

proceeding), Fees, Charges, reasonable expenses, reasonable attorneys’ fees and
any other sum chargeable to any Credit Party under the Agreement or any of the
other Loan Documents.

 

“OFAC” has the meaning ascribed to it in Section 3.19.

 

“Other Hedging Agreements” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement entered into by Borrower.

 

“Other Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Holdings or any Domestic Subsidiary granting any right with respect
to any invention on which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreement dated as of the
Closing Date and each other patent security agreement made in favor of Agent, on
behalf of itself and Lenders, by Holdings or any Domestic Subsidiary, as
applicable.

 

“Patents” means all of the following in which Holdings or any Domestic
Subsidiary now holds or hereafter acquires any interest: (a) all letters patent
of the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings, issuances and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or any other country, and (b) all
reissues, continuations, continuations-in-part or extensions thereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Pension Plan” means an employee pension benefit plan described in Section 3(2)
of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings Preferred Stock, (iii) any
covenant the default of which can only

 

A-24

--------------------------------------------------------------------------------


 

result in an increase in the amount of any redemption price, repayment amount,
dividend rate or interest rate, (iv) any covenant providing board observance
rights with respect to Holdings’ board of directors and (v) any other covenant
that does not adversely affect the interests of the Lenders (as reasonably
determined by Agent).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in good faith by appropriate proceedings diligently pursued,
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP; (b)
pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens in favor of the PBGC under ERISA);
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of such Liens has been made on the books of
such Person to the extent required by GAAP; (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party or any of its Subsidiaries is a party
as lessee in each case, made in the ordinary course of business; (d) inchoate
and unperfected workers’, mechanics’  or similar liens arising in the ordinary
course of business, so long as such Liens attach only to Equipment, Fixtures
and/or Real Estate; provided that (i) any proceedings commenced for the
enforcement of such Liens shall have been stayed or suspended within 30 days of
the commencement thereof and (ii) provision for the payment of such Liens has
been made on the books of such Person to the extent required by GAAP; (e)
carriers’, warehousemen’s, suppliers’ or other similar possessory liens arising
in the ordinary course of business, so long as such Liens attach only to
Inventory provided that (i) any proceedings commenced for the enforcement of
such Liens shall have been stayed or suspended within 30 days of the
commencement thereof and (ii) provision for the payment of such Liens has been
made on the books of such Person to the extent required by GAAP; (f) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Credit Party or any of its Subsidiaries is a party the aggregate amount of
which does not exceed $1,000,000 at any time outstanding; (g) any attachment or
judgment lien not constituting an Event of Default under Section 6.1; (h)
Permitted Real Property Encumbrances; (i) presently existing or hereafter
created Liens in favor of Agent, on behalf of Lenders; (j) Liens existing on the
Closing Date and renewal, refinancing and extensions thereof which Liens are set
forth on Schedule 3.2; (k) [reserved]; (l) leases, subleases, licenses or
sublicenses granted to others not interfering in any material respect with the
business of any Credit Party or any of their Subsidiaries and any interest or
title of a lessor under any lease (whether a Capital Lease or an operating
lease) permitted by this Agreement or the Security Agreement; (m) customary
rights of set off, revocation, refund or chargeback under deposit agreements or
under the UCC of banks or other financial institutions where Borrower maintains
deposits in the ordinary course of business permitted by this Agreement; (n)
Liens upon real and/or tangible personal property, acquired by purchase,
construction or otherwise by a Person, each of which Liens was created solely
for the purpose of securing Indebtedness (including Capital Lease Obligations)
representing, or incurred to finance, the cost (including the cost of

 

A-25

--------------------------------------------------------------------------------


 

construction) of the property (hereinafter referred to as “Purchase Money
Liens”); provided that (i) no such Purchase Money Lien shall extend to or cover
any property of such Person other than the respective property so acquired and
improvements thereon; and (ii) the aggregate principal amount of the
Indebtedness secured by all Purchase Money Liens, taken together with the
aggregate principal amount of Indebtedness consisting of Capital Lease
Obligations, shall not exceed the aggregate amount of Purchase Money
Indebtedness permitted from time to time under Section 3.1; (o) Liens on
accounts receivables for which attempts at collection have been undertaken by a
third party authorized by the Person owning such accounts receivable; (p) Liens
arising from precautionary UCC financing statements regarding operating leases;
(q) Liens arising from the granting of a license to any Person in the ordinary
course of business of any Credit Party and their Subsidiaries; (r) Liens arising
by operation of law on insurance policies and proceeds thereof to secure
premiums thereunder; and (s) Liens deemed to exist in connection with repurchase
agreements and other similar investments to the extent such Investments are
permitted under Section 3.3.

 

“Permitted Holdings Preferred Stock” means any preferred stock of Holdings (or
any equity security of Holdings that is convertible or exchangeable into any
preferred stock of Holdings), so long as the terms of any such preferred stock
or equity security of Holdings (i) do not provide any collateral security, (ii)
do not provide any guaranty or other support by Borrower or any Subsidiaries of
Borrower, (iii) do not contain any put, redemption, repayment, sinking fund or
other similar provision occurring before the seventh anniversary of the Closing
Date, (iv) do not require the cash payment of dividends or interest, (v) do not
contain any covenants other than any Permitted Covenant, (vi) do not grant the
holders thereof any voting rights except for (x) voting rights required to be
granted to such holders under applicable law, (y) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of
substantial assets, or liquidations involving Holdings and (z) other voting
rights to the extent not greater than or superior to those allocated to Holdings
Common Stock on a per share basis, and (vii) to the extent any such preferred
stock or equity security does not otherwise comply with clauses (i) through (vi)
hereof, such preferred stock or equity security is otherwise reasonably
satisfactory to Agent.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any mortgaged property listed in the mortgage
policies in respect thereof and found, on the date of delivery of such mortgage
policies to Agent in accordance with the terms hereof, reasonably acceptable by
Agent, (ii) as to any particular parcel of real property at any time, such
easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of Agent, materially impair such parcel of real property for the purpose for
which it is held by the user thereof, or the Lien held by Agent, (iii) municipal
and zoning ordinances and environmental regulations, which are not violated in
any material respect by the existing improvements and the present use made by
the mortgagor thereof of the Real Estate, (iv) general real estate taxes and
assessments not yet delinquent, and (v) such other items as to which Agent may
consent.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company,

 

A-26

--------------------------------------------------------------------------------


 

institution, public benefit corporation, other entity or government (whether
federal, state, county, city, municipal, local, foreign, or otherwise, including
any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that Holdings, any Domestic Subsidiary or any of their ERISA
Affiliates maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by Holdings or any Domestic
Subsidiary.

 

“Pledge Agreements” means the Pledge Agreement dated as of the Closing Date
executed by the Borrower, Holdings and certain Domestic Subsidiaries of Borrower
party thereto in favor of Agent, on behalf of itself and Lenders, and any other
pledge agreement entered into on or after the Closing Date by any Credit Party.

 

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Agent has notified the Borrower that an event of the kind referred to in the
definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any financial institution affiliate of such Lender, (ii) that has (or
its Parent Company or a financial institution affiliate thereof has) notified
the Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement or (iii) that has, or whose Parent Company
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency. Any Lender designated hereunder as a Potential
Defaulting Lender in accordance with the terms hereof shall remain a Potential
Defaulting Lender until such time as the Agent notifies the parties hereto that
such Potential Defaulting Lender should no longer be deemed a Potential
Defaulting Lender in accordance with Section 8.5(d)(iii) hereof.

 

“Proceeding” means a proceeding under the United States Bankruptcy Code,
Insolvency Laws or any similar law in any jurisdiction, in which any Credit
Party or Subsidiary thereof is a debtor.

 

“Pro Forma” means the unaudited consolidated balance sheets of Holdings and its
Subsidiaries prepared in accordance with GAAP as of September 30, 2009 after
giving effect to the Related Transactions.

 

“Pro Forma Basis” means, when calculating financial covenants for purposes of
determining whether any Series of New Term Loans or New Revolving Loan
Commitments may be made or whether any Investment, Restricted Payment or
Permitted Acquisition may be made in compliance with this Agreement, on a basis
that gives effect to such Commitments, Investment, Restricted Payment or
Permitted Acquisition (and any Indebtedness incurred or assumed in connection
with any of the foregoing) as if such Commitments, Investment, Restricted
Payment or Investment and incurrence or assumption of related Indebtedness had
occurred on the first day of the most recently completed four Fiscal Quarter
period for which a Compliance, Pricing and Excess Cash Flow Certificate has been
delivered pursuant to Section 4.4 (or was required to be so delivered), as
demonstrated by delivery to Agent of a Compliance,

 

A-27

--------------------------------------------------------------------------------


 

Pricing and Excess Cash Flow Certificate for such period (prepared in good faith
and in a manner and using such methodology which is consistent with the most
recent financial statements delivered pursuant to Section 4.4) completed on such
pro forma basis.

 

“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Initial Term Loan, the
percentage obtained by dividing (i) the Initial Term Loan Commitment of that
Lender by (ii) the aggregate Initial Term Loan Commitments of all Lenders, (c)
with respect to any Series of a New Term Loan, the percentage obtained by
dividing (i) the New Term Loan Commitment of that Lender with respect to that
Series by (ii) the aggregate New Term Loan Commitments of all Lenders with
respect to that Series, and (d) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (d) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing (i)
the aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders, as any
such percentages may be adjusted by assignments pursuant to Section 8.1.

 

“Purchase Agreement” means that certain Asset Purchase Agreement dated as of
March 2, 2009, by and between VeriSign, Inc. and Borrower (including all
exhibits, annexes and schedules thereto).

 

“Purchase Documents” mean the Purchase Agreement and all other documents and
agreements required to be entered into and/or delivered pursuant thereto in
connection with the acquisition of the Communications Services Group of
VeriSign, Inc. by the Borrower (including, in each case, all exhibits, annexes
and schedules thereto).

 

“Purchase Money Basket” has the meaning ascribed to it in Section 3.1(e).

 

“Purchase Money Indebtedness” has the meaning ascribed to it in Section 3.1(e).

 

“Qualified Plan” means a Plan that is intended to be tax-qualified under Section
401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).

 

“Register” has the meaning ascribed to it in Section 1.7(b).

 

“Related Transactions” means the borrowing under the Revolving Loan on the
Closing Date, if any, the incurrence of the Initial Term Loan on the Closing
Date, payment of all

 

A-28

--------------------------------------------------------------------------------


 

Fees, costs and expenses associated with all of the foregoing and the execution
and delivery of all of the Loan Documents.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.20(a).

 

“Required Availability” means as of any date of determination, the Borrowing
Availability plus all cash and Cash Equivalents for which deposit account
control agreements in favor of the Agent for its benefit and the benefit of the
Secured Parties have been received by Agent.

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans; provided that so long as there is
more than one Lender and any one Lender (and its affiliates) holds 50% or more
of the Commitments or the aggregate outstanding amount of the Loans, “Requisite
Lenders” shall include at least two Lenders.

 

“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan).

 

“Responsible Officer” of a Person means any one of its chairman, chief executive
officer, chief operating officer, chief financial officer, president, any
executive vice president, general counsel or any person performing similar
functions.

 

“Restricted Payment” means, with respect to Holdings or any of its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s Stock
or any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (e) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of such Person’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of

 

A-29

--------------------------------------------------------------------------------


 

funds or other property to any Stockholder of such Person other than payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person; and (g) any payment of management fees (or other fees
of a similar nature) or out-of-pocket expenses in connection therewith and
indemnities payable in connection with any management services, consulting or
like agreement by such Person to any Stockholder of such Person or its
Affiliates.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(b).

 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower (including Swing Line
Advances) plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrower.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth in the Register and (b) as to all
Lenders, the aggregate commitment of all Lenders to make the Revolving Credit
Advances (including, in the case of the Swing Line Lender, Swing Line Advances)
or incur Letter of Credit Obligations, which aggregate commitment shall be
Seventy Five Million Dollars ($75,000,000) on the Closing Date, as such amount
may be adjusted, if at all, from time to time in accordance with the Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 1.1(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanctions Program” has the meaning ascribed to it in Section 3.19.

 

“Scheduled Installments” means the Initial Term Loan Scheduled Installments and
the New Term Loan Scheduled Installments as applicable.

 

“SDN” has the meaning ascribed to it in Section 3.19.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
entered into by and among Agent, on behalf of itself and Lenders, and Holdings
or any Domestic Subsidiary that is a signatory thereto from time to time.

 

A-30

--------------------------------------------------------------------------------


 

“Secured Party” means Agent, each Lender, each L/C Issuer and each other holder
of any Obligation of a Credit Party including each Secured Swap Provider.

 

“Secured Rate Contract” means any Interest Rate Agreement or Other Hedging
Agreement between Borrower and a Secured Swap Provider, which Agent has
acknowledged in writing constitutes a “Secured Rate Contract” hereunder.

 

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of an Interest Rate Agreement or Other Hedging Agreement) who has
entered into a Secured Rate Contract with Borrower, provided that such Lender or
Affiliate of a Lender has, pursuant to documentation acceptable to Agent,
appointed Agent as its representative.

 

“Series” has the meaning ascribed to it in Section 1.1(e).

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, other than
software embedded in any category of Goods, and, in any event, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Statement” has the meaning ascribed to it in Section 4.4(b).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, joint venture interests, participations or
other ownership or profit interests (regardless of how designated) of or in a
corporation, partnership, limited liability company or other Person that is not
an individual whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule

 

A-31

--------------------------------------------------------------------------------


 

3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act of 1934).

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means (i) Indebtedness of Holdings or any of its
Subsidiaries and (ii) customary earn-out obligations owing by Holdings or any of
its Subsidiaries incurred in connection with any Permitted Acquisition, in each
case subordinated to the Obligations in a manner and form reasonably
satisfactory to Agent, as to right and time of payment and as to any other
rights and remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership, limited liability company or other entity in
which such Person and/or one or more Subsidiaries of such Person shall have an
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the Closing Date
executed by one or more Domestic Subsidiaries of Borrower from time to time in
favor of Agent, on behalf of itself and Lenders.

 

“SunTrust” has the meaning ascribed to it in the Preamble.

 

“SunTrust Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth in the Register, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the Swing Line Lender.

 

A-32

--------------------------------------------------------------------------------


 

“Swing Line Exposure” means, with respect to each Revolving Lender, the
principal amount of the Swing Line Loans in which such Lender is legally
obligated either to make a Revolving Credit Advance or to purchase a
participation in accordance with Section 1.1(c), which shall equal such Lender’s
Pro Rata Share of all outstanding Swing Line Loans.

 

“Swing Line Lender” means SunTrust.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c).

 

“Tax Returns” means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

 

“Term Lenders” means the Initial Term Lenders and any New Term Lenders.

 

“Term Loans” means the Initial Term Loans and any Series of New Term Loans.

 

“Term Loan Commitments” means the Initial Term Loan Commitments and any Series
of New Term Loan Commitments.

 

“Term Loan Maturity Date” means November 18, 2015.

 

“Term Notes” means the Initial Term Notes and any New Term Notes.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (other than contingent indemnification
obligations as to which no unsatisfied claim has been asserted), (c) all Letter
of Credit Obligations have been cancelled, or, with the consent of Agent in each
instance, backstopped by standby letters of credit acceptable to Agent or cash
collateralized in the amount set forth in Section 1.5(f) and (d) all Commitments
have been terminated.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that Holdings or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

A-33

--------------------------------------------------------------------------------


 

“Trademark Security Agreements” means the Trademark Security Agreements dated as
of the Closing Date and each other trademark security agreement made in favor of
Agent, on behalf of itself and Lenders, by each applicable Credit Party.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, Internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that a Responsible Officer of such Credit Party has actual knowledge
or

 

A-34

--------------------------------------------------------------------------------


 

awareness of a particular fact or circumstance or that such Credit Party, if it
had exercised reasonable diligence (including, without limitation, the exercise
of reasonable inquiry of Responsible Officers of its Subsidiaries), would have
known or been aware of such fact or circumstance.  Definitions of agreements and
instruments in Annex A shall, unless otherwise specified herein, mean and refer
to such agreements and instruments as amended, modified, supplemented, restated,
substituted or replaced from time to time in accordance with their respective
terms and the terms of this Agreement and the other Loan Documents.

 

A-35

--------------------------------------------------------------------------------


 

ANNEX B

to

CREDIT AGREEMENT

 

SCHEDULE OF ADDITIONAL CLOSING DOCUMENTS

 

In addition to, and not in limitation of, the conditions described in Section 7
of the Agreement, pursuant to Section 7.1, the following items must be received
by Agent in form and substance reasonably satisfactory to Agent on or prior to
the Closing Date (each capitalized term used but not otherwise defined herein
shall have the meaning ascribed thereto in Annex A to the Agreement):

 

A.            Agreement.  A counterpart of this Agreement signed by or on behalf
of Holdings, Borrower, SunTrust and each Lender (or written evidence
satisfactory to Agent (which may include telecopy transmission or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement) and all appendices to the Agreement, in
form and substance satisfactory to Agent.

 

B.            Notes.  Duly executed originals of the Initial Term Notes for each
Initial Term Lender (unless such Initial Term Lender has elected not to receive
a Initial Term Note evidencing such Obligations to such Initial Term Lender),
duly executed originals of the Revolving Notes for each Revolving Lender (unless
such Revolving Lender has elected not to receive a Revolving Note evidencing
such Obligations to such Revolving Lender) and a duly executed original of the
Swing Line Note payable to SunTrust, as Swing Line Lender.

 

C.            Guaranties.  Duly executed originals of the Holdings Guaranty and
each Subsidiary Guaranty.

 

D.            Security Agreement.  Duly executed originals of the Security
Agreement, dated the Closing Date, and all instruments, documents and agreements
executed pursuant thereto.

 

E.             Pledge Agreement.  Duly executed originals of a Pledge Agreement,
and all instruments, documents and agreements executed pursuant thereto.

 

F.             Trademark Security Agreements.  Duly executed originals of the
Trademark Security Agreement, dated the Closing Date, and all instruments,
documents and agreements executed pursuant thereto.

 

G.            Patent Security Agreements.  If applicable, duly executed
originals of the Patent Security Agreement, dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.

 

H.            Copyright Security Agreements.  If applicable, duly executed
originals of the Copyright Security Agreement, dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.

 

--------------------------------------------------------------------------------


 

I.              Collateral Assignment.  Duly executed Collateral Assignment of
Purchase Documents.

 

J.             Security Interests and Filings.  (i) Such documents duly executed
by each Credit Party or any third party (including financing statements under
the Code and other applicable documents under the laws of any jurisdiction with
respect to the perfection of Liens) as Agent may request in order to perfect its
security interests in the Collateral, (ii) copies of UCC, tax lien and judgment
search results, or equivalent reports, listing all effective financing
statements, tax liens and judgment liens that name any Credit Party as debtor
and that are filed in the jurisdictions necessary to perfect the security
interests purported to be created by the Collateral Documents (and such other
jurisdictions as may be reasonably requested by Agent), together with such
termination statements and other release documents as shall be required under
the Code, by local law or by Agent with respect to any filing which does not
evidence a Permitted Encumbrance and (iii) a fully completed and executed
perfection certificate from Holdings, Borrower and each Domestic Subsidiary.

 

K.            Letter of Direction.  Duly executed originals of a letter of
direction from Borrower addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
Initial Term Loan and any other Loan to be made on such date including a
schedule of sources and uses with respect to any such amounts to be disbursed on
the Closing Date.

 

L.             Charter and Good Standing.  For Holdings, Borrower and each other
Domestic Subsidiary, (a) its certificate of incorporation, formation or other
constitutive document, together with all amendments thereto, (b) good standing
certificates (including verification of tax status) in its state of
incorporation, formation or organization and (c) good standing certificates
(including verification of tax status) and certificates of qualification to
conduct business in the states of New York and Virginia to the extent its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.

 

M.           Bylaws and Resolutions.  For Holdings, Borrower and each Domestic
Subsidiary, (a) its bylaws, operating agreement, limited partnership agreement
or similar governing document together with all amendments thereto and (b)
resolutions or unanimous written consent of such Person’s board of directors,
managers or other similar governing body approving and authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and the transactions to be consummated in connection therewith, each
certified as of the Closing Date by such Person’s corporate secretary or an
assistant secretary as being in full force and effect without any modification
or amendment.

 

N.            Incumbency Certificates.  For Holdings, Borrower and each Domestic
Subsidiary, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being true,
accurate, correct and complete.

 

37

--------------------------------------------------------------------------------


 

O.            Opinions of Counsel.  Duly executed originals of opinions of (i)
Kirkland & Ellis LLP, counsel for the Credit Parties and (ii) Bermuda counsel
(with respect to the pledge of 65% of the voting equity interests and other
equity interests of TNS International Holdings LP), each in form and substance
satisfactory to Agent and its United States counsel, dated the Closing Date. 
The Credit Parties hereby authorize and direct such counsel to address its
opinion to Agent, on behalf of Lenders, and to include in such opinion an
express statement to the effect that Agent and Lenders are authorized to rely on
such opinion.

 

P.             Officer’s Certificate.  Duly executed originals of a certificate
of the Chief Executive Officer or Chief Financial Officer of Borrower, dated the
Closing Date, stating that, (1) since June 30, 2009, no event or condition has
occurred or is existing which could reasonably be expected to have a Material
Adverse Effect; (2) there is no Litigation commenced, or to the knowledge of any
Responsible Officer of Borrower, threatened, against any Credit Party or any of
its Subsidiaries which could reasonably be expected to result in any Material
Adverse Effect or could challenge any of the transactions contemplated by the
Loan Documents; (3) both immediately before and after giving effect to the
Related Transactions, the Credit Parties taken as a whole were and are Solvent;
and (4) all material third-party and Governmental Authority approvals and
consents necessary to consummate this Agreement and the Related Transactions
have been obtained and are final and non-appealable.

 

Q.            Existing Credit Agreement.  An executed payoff and release letter
(together with executed releases of mortgages and financing statements) in form
and substance reasonably satisfactory to Agent relating to the Existing Credit
Agreement.

 

R.            Financial Statements.  Current operating statements, the unaudited
consolidated balance sheet and statement of cash flows of Holdings, Borrower and
its Subsidiaries for the Fiscal Quarter ended September 30, 2009 (together with
the Compliance, Pricing and Excess Cash Flow Certificate required to be
delivered therewith pursuant to the Existing Credit Agreement) and the Pro Forma
(including financial projections) certified by the Chief Financial Officer of
Holdings and the Chief Financial Officer of Borrower, in each case in form and
substance reasonably satisfactory to Agent, and Agent shall be satisfied, in its
sole discretion, with all of the foregoing including a showing that the Credit
Parties when taken as a whole shall be Solvent after completing the Related
Transactions and incurring the obligations evidenced by the Loan Documents. 
Agent shall have further received a certificate of the Chief Financial Officer
of Holdings, based on such Pro Forma, to the effect that the Pro Forma is based
upon estimates and assumptions stated therein, all of which Holdings believes to
be reasonable and fair in light of current conditions and current facts known to
Holdings and, as of the Closing Date, reflect Holdings’ good faith and
reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein it being
understood that projections are subject to inherent uncertainties and that
actual results may differ and such differences may be material.

 

S.             Insurance.  Insurance Certificates issued as of a recent date
evidencing insurance policies for property and casualty, liability, business
interruption and other insurance including endorsements requested by Agent,
naming Agent as loss payee, mortgagee and additional insured, as applicable,
together with riders requiring that Agent receive 30 days notice in the event of
any non-renewal, cancellation or amendment.

 

38

--------------------------------------------------------------------------------


 

T.            Officer’s Certificate.  Certificates signed by the President or
Chief Executive Officer of each of Holdings, Borrower and each Domestic
Subsidiary certifying that on the Closing Date (a) immediately after giving
effect to the Related Transactions, the representations and warranties made by
such Credit Party in the Loan Documents to which it is a party are true and
correct, (b) immediately after giving effect to the Related Transactions, no
Default or Event of Default has occurred or is continuing, and (c) immediately
prior to giving effect to the Agreement (i) each representation or warranty of
any Credit Party set forth in the Existing Credit Agreement was true and correct
in all material respects (without duplication of any materiality qualifier
contained therein and except with respect to any representation or warranty that
was as of a date certain in which case such representation or warranty was true
and correct as of such date) and (ii) no “Default” or “Event of Default” (as
each such term was defined in the Existing Credit Agreement) had occurred or was
continuing under or with respect to the Existing Credit Agreement.

 

U.            Revolver Usage.  As of the Closing Date after giving effect to any
Revolving Credit Advances and Letters of Credit made or issued on the Closing
Date, the sum of the Borrowing Availability plus cash held by the Borrower that
is subject to a deposit account control agreement in favor of the Agent for its
benefit and the benefit of the Secured Parties shall equal an amount not less
than $20,000,000.

 

V.            Fees and Expenses.  All fees and expenses due and payable to Agent
and the Lenders as of the Closing Date.

 

W.           USA PATRIOT Act.  If requested by any Lender, any information
required by Section 326 of the USA PATRIOT Act or necessary for Agent or any
Lender to verify the identity of any Credit Party or any Subsidiary of any
Credit Party as required by Section 326 of the USA PATRIOT Act.

 

39

--------------------------------------------------------------------------------